
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.01



AGREEMENT AND PLAN OF EXCHANGE AND STOCK PURCHASE


        THIS AGREEMENT AND PLAN OF EXCHANGE AND STOCK PURCHASE (this
"Agreement") is entered into as of April 11, 2002 by and between Paul-Son Gaming
Corporation, a Nevada corporation ("Paul-Son") and Etablissements Bourgogne et
Grasset SA, a société anonyme organized under the laws of the Republic of France
("B&G").


R E C I T A L S


        A. Paul-Son and B&G have determined that it is in the best interest of
their respective stockholders to combine the table gaming equipment supplies and
manufacturing operations and other related businesses of B&G with Paul-Son's
businesses (the "Combination").

        B. The Combination will be effected by the terms of this Agreement
through (i) the purchase by Paul-Son of all of the issued and outstanding
capital stock of The Bud Jones Company, Inc., a Nevada corporation and a wholly
owned subsidiary of B&G ("Bud Jones"), and (ii) an exchange of shares between
Paul-Son and B&G pursuant to Chapter 92A of the Nevada Revised Statutes (the
"NRS").

        C. Concurrently with the execution and delivery of this Agreement, The
Paul S. Endy, Jr. Living Trust, the current controlling stockholder of Paul-Son,
Eric Endy, certain other Endy Family Trusts and the stockholders of B&G (the
"B&G Stockholders") have entered into a stock purchase agreement (the "Endy
Stock Purchase Agreement"), whereby the Endy Trust has agreed to sell, and the
B&G Stockholders have agreed to purchase from the Endy Trust, 670,000 shares of
Paul-Son common stock (subject to adjustment as provided in the Endy Stock
Purchase Agreement) at an aggregate price of $1,000,000 (the "Endy Shares").

        D. The respective boards of directors of Paul-Son and B&G have each
approved and adopted this Agreement and approved the transactions contemplated
hereby.

        E. The B&G Stockholders have unanimously approved and adopted this
Agreement and approved the transactions contemplated hereby.

        THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, the parties hereto agree as follows:


ARTICLE I.

CLOSING; PURCHASE; EXCHANGE


SECTION 1.1    THE CLOSING    

        Subject to the terms and conditions of this Agreement, the consummation
of the Combination and the other transactions contemplated hereby, the closing
(the "Closing") shall take place as promptly as practicable (and in any event
within three business days after the satisfaction or waiver of the conditions
set forth in Article VI hereof), at the offices of CMS Bureau Francis
Lefebvre-New York, 712 Fifth Avenue, 29th floor, New York, New York, or such
other place and time as the parties may otherwise agree, and the date of the
Closing is referred to herein as the "Closing Date."

SECTION 1.2    STOCK PURCHASE; CONSIDERATION    

        The parties agree that, on the terms and subject to the conditions of
this Agreement, at the Closing, Paul-Son will purchase from B&G, and B&G will
transfer, sell and convey to Paul-Son, an aggregate of 15,000 shares of common
stock, $1.00 par value per share, of Bud Jones (the "Bud Jones Shares"),
representing all of the issued and outstanding capital stock of, and all of the
voting power in, Bud Jones. In consideration for the Bud Jones Shares, Paul-Son
shall deliver its Promissory Note in the principal amount of $6,417,216.00 in
the form attached hereto as Exhibit A (the "Note").

--------------------------------------------------------------------------------


SECTION 1.3    SHARE EXCHANGE    

        The parties agree on the terms and subject to the conditions of this
Agreement to effect a share exchange (the "Share Exchange") pursuant to Chapter
92A of the NRS, such that, at the Effective Time (as hereinafter defined), all
of the 225,184 outstanding shares of capital stock of B&G (the "B&G Shares"),
representing all of issued and outstanding capital stock of, and all of the
voting power in, B&G (the "B&G Capital Stock"), shall be exchanged for (a) an
aggregate of 3,969,026 newly-issued shares of Paul-Son's Common Stock, par value
$.01 per share ("Paul-Son Common Stock") (or 17.6257 shares of Paul-Son Common
Stock for each B&G Share), or such other number of shares of Paul-Son Common
Stock as shall constitute, immediately after the Effective Time, 53.45% of the
shares of Paul-Son Common Stock Outstanding (as hereinafter defined) and
(b) warrants in the form attached hereto as Exhibit B (the "Warrants") to
purchase in the aggregate that number of shares of Paul-Son Common Stock which
equals the total number of shares of Paul-Son Common Stock issuable pursuant to
all "Stock Issuance Rights" (as defined in the Warrants) outstanding immediately
prior to the Closing. For purposes of this Agreement, "Outstanding", when used
with reference to the shares of Paul-Son Common Stock, shall mean all shares of
Paul-Son Common Stock issued and outstanding immediately following the Effective
Time, after giving effect to the issuance of Paul-Son Common Stock pursuant to
the Share Exchange, but without giving effect to shares issuable pursuant to any
"Stock Issuance Right". At the Effective Time, B&G shall become a wholly owned
subsidiary of Paul-Son.

SECTION 1.4    EFFECTIVE TIME    

        At the Closing, Paul-Son shall cause articles of exchange (the "Articles
of Exchange") to be executed and filed with the Secretary of State of the State
of Nevada in accordance with Chapter 92A of the NRS. The Share Exchange shall
become effective at such time as the Articles of Exchange are duly filed with
the Secretary of State of the State of Nevada, or at such other time as Paul-Son
and B&G shall agree and specify in the Articles of Exchange (the "Effective
Time").

SECTION 1.5    EFFECTS OF SHARE EXCHANGE    

        At the Effective Time, the effects of the Share Exchange shall be as
provided in this Agreement, the Articles of Exchange and the applicable
provisions of Chapter 92A of the NRS. Without limiting the generality of the
foregoing, the owners' interests in B&G shall be exchanged as provided herein
and the B&G Stockholders shall be entitled only to the rights provided in this
Agreement, the Articles of Exchange and Chapter 92A of the NRS.


ARTICLE II.

PROCEDURES; TAX TREATMENT


SECTION 2.1    EXCHANGE PROCEDURES    

        At the Effective Time, upon delivery by B&G of (a) ordres de mouvement
(share transfer forms) duly executed by the B&G Stockholders relating to all of
the B&G Shares, (b) a copy of the share transfer register of B&G showing the
transfer of B&G shares in favor of Paul-Son, and (c) any other instrument or
document necessary to transfer good title in the B&G Shares to Paul-Son,
Paul-Son shall issue and deliver certificates representing the number of shares
of Paul-Son Common Stock and the number of Warrants that each B&G Stockholder
has the right to receive pursuant to Section 1.3. The shares of Paul-Son Common
Stock issued pursuant to the Share Exchange are referred to herein as the
"Paul-Son Shares". B&G shall deliver payment by the B&G Stockholders of all
applicable transfer taxes or similar levies and any applicable registration
duties arising out of the transactions contemplated by this Agreement under
French law and shall provide to Paul-Son a copy of this Agreement duly stamped
and evidencing such payment, within ten days of the Closing. Paul-Son shall
deliver payment of all applicable transfer taxes or similar levies and any
applicable registration duties

2

--------------------------------------------------------------------------------


arising out of the transactions contemplated by this Agreement under U.S.
federal, state or local law and shall provide to B&G a copy of this Agreement
duly stamped and evidencing such payment, within ten days of the Closing.

SECTION 2.2    NO FURTHER RIGHTS IN B&G SHARES    

        All Paul-Son Shares and Warrants issued upon exchange of the B&G Shares
in accordance with the terms of this Agreement shall be deemed to have been
issued in full satisfaction of all rights pertaining to such B&G Shares.

SECTION 2.3    TAX AND ACCOUNTING TREATMENT    

        The parties hereto acknowledge and agree that the Combination
contemplated hereby shall be treated for U.S. tax purposes only as a taxable
sale transaction under the Internal Revenue Code of 1986, as amended (the
"Code"). The parties further agree that the Combination contemplated hereby
shall be accounted for under the purchase accounting method.

SECTION 2.4    PROCEDURE AT THE CLOSING    

        At the Closing, the parties agree that the following shall occur:

        (a)  The conditions set forth in Sections 6.1 and 6.3 shall have been
satisfied and B&G shall deliver to Paul-Son the documents, certificates,
consents and letters required by Section 6.3;

        (b)  The conditions set forth in Sections 6.1 and 6.2 shall have been
satisfied and Paul-Son shall deliver to B&G the documents, certificates,
consents and letters required by Section 6.2;

        (c)  B&G shall deliver to Paul-Son certificates representing the Bud
Jones Shares, duly endorsed in blank or accompanied by stock powers duly
endorsed in blank; and

        (d)  Paul-Son shall deliver to B&G the Note, duly executed by Paul-Son.

SECTION 2.5    ENGLISH TRANSLATION    

        B&G shall provide a true and correct English translation at B&G's sole
cost of any non-English language document, certificate or other writing,
delivered or deliverable by B&G, as may be reasonably requested by Paul-Son from
time to time.


ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF B&G


        B&G makes the representations and warranties to Paul-Son contained in
this Article III and in the disclosure schedule delivered by B&G to Paul-Son on
or before the date of this Agreement (the "B&G Disclosure Schedule"). The B&G
Disclosure Schedule shall be arranged in paragraphs corresponding to the
numbered and lettered paragraphs contained in this Article III and the
disclosure in any paragraph shall qualify other paragraphs in this Article III
only to the extent that it is reasonable from a reading of such disclosure that
it also qualifies or applies to such other paragraphs.

SECTION 3.1    ORGANIZATION OF THE B&G COMPANIES    

        Each of B&G and Bud Jones (collectively the "B&G Companies") is a
société anonyme or corporation, as the case may be, duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization as set forth in Schedule 3.1 of the B&G Disclosure Schedule, and
has the requisite power and authority to own or lease its properties and to
carry on its business as now being conducted. Each of the B&G Companies is duly
qualified or licensed to do business and is in good standing in each
jurisdiction specified opposite its name in Schedule 3.1 of the B&G Disclosure
Schedule, which are the only jurisdictions in which the property owned, leased
or operated by it or the nature of the business conducted by it makes such
qualification or licensing necessary, except where the

3

--------------------------------------------------------------------------------


failure to be so qualified, licensed or in good standing, would not be
reasonably likely to have a material adverse effect on the business or
properties, financial condition or results of operations of the B&G Companies,
taken as a whole (a "B&G Material Adverse Effect"); provided, however, that the
effect of economic changes that are applicable to the gaming industry generally,
or the gaming industry in markets in which the B&G Companies conduct business,
shall be excluded from the definition of "B&G Material Adverse Effect" and from
any determination as to whether a B&G Material Adverse Effect has occurred or
may occur with respect to the B&G Companies. B&G has delivered to Paul-Son a
true and correct copy of the statuts of B&G and all other documents creating and
governing the legal status of B&G as a société anonyme under the laws of the
Republic of France, each document as amended to the date of this Agreement. Bud
Jones has delivered to Paul-Son a true and correct copy of its articles of
incorporation and bylaws, in each case as amended to the date of this Agreement.
Assuming compliance by Paul-Son and its Subsidiaries (as defined below) with all
B&G Gaming Laws (as defined in Section 3.15(b)) (including obtaining all
necessary consents and approvals), the organizational documents of the B&G
Companies do not contain any provision that would limit or otherwise restrict
the ability of Paul-Son, following the Closing Date, from owning or operating
B&G or Bud Jones on the same basis as B&G. Neither of the B&G Companies directly
or indirectly owns (other than B&G's ownership interests in Bud Jones) any
equity or similar interest in, or any interest convertible into or exchangeable
or exercisable for such equity or similar interests in, any corporation,
partnership, limited liability company, société anonyme, joint venture or other
business association or entity. As used in this Agreement, "Subsidiary" shall
mean, with respect to any party, any corporation, limited liability company,
partnership, société anonyme or other organization, whether incorporated or
unincorporated, of which (i) such party or any other Subsidiary of such party is
a general partner or (ii) at least a majority of the securities or other
interests having by their terms ordinary voting power to elect a majority of the
board of directors or others performing similar functions with respect to such
corporation, limited liability company, partnership, société anonyme or other
organization is directly or indirectly owned or controlled by such party or by
any one or more of its Subsidiaries, or by such party and one or more of its
Subsidiaries.

SECTION 3.2    CAPITALIZATION    

        (a)  The B&G Capital Stock consists of 225,184 ordinary shares, par
value 35.53 Euros per share, which represent 100% of the issued and outstanding
equity securities of, and 100% of the voting power in, B&G. As of the date
hereof, 225,184 ordinary shares of B&G were issued and outstanding. No shares of
B&G Capital Stock are held in the treasury of B&G or a Subsidiary of B&G. As of
the date of this Agreement, B&G has not granted any stock appreciation rights or
any other contractual rights the value of which is derived from the financial
performance of B&G or the value of shares of B&G Capital Stock. Except as
disclosed in Schedule 3.2(a) of the B&G Disclosure Schedule, there are no
obligations, contingent or otherwise, of the B&G Companies to repurchase, redeem
or otherwise acquire any shares of B&G Capital Stock or the capital stock or
ownership interests of any Subsidiary or to provide funds to or make any
material investment (in the form of a loan, capital contribution or otherwise)
in any such Subsidiary or any other entity. All of the outstanding shares of B&G
Capital Stock are duly authorized, validly issued, fully paid and nonassessable
and, except as disclosed in Schedule 3.2(a) of the B&G Disclosure Schedule, all
such shares and ownership interests are owned by the B&G Stockholders free and
clear of all security interests, liens, claims, pledges, agreements, limitations
on any of the B&G Stockholder's voting rights, charges or other encumbrances or
restrictions on transfer of any nature. Schedule 3.2(a) of the B&G Disclosure
Schedule sets forth (i) the name, address and taxpayer identification number (or
similar identifying number issued by the Republic of France or the European
Community) of, and the number of outstanding shares of each class of B&G Capital
Stock owned by, each stockholder of record, as applicable, as of the close of
business on the date of this Agreement, and (ii) the name, address and taxpayer
identification number (or similar identifying number issued by the Republic of
France or the European Community) of, and the number of shares of each class of
B&G Capital Stock beneficially owned by, each beneficial owner

4

--------------------------------------------------------------------------------


of outstanding shares of capital stock (to the extent that record and beneficial
ownership of any such shares are different).

        (b)  There are no bonds, debentures, notes or other indebtedness issued
and outstanding that have voting rights (or are convertible into securities
having such rights) ("Voting Debt") of either of the B&G Companies. Except as
set forth in Schedule 3.2(b) of the B&G Disclosure Schedule, (i) there are no
shares of capital stock of any class of either of the B&G Companies, or any
security exchangeable into or exercisable for such equity securities, issued,
reserved for issuance or outstanding; (ii) there are no options, warrants,
equity securities, calls, rights, commitments or agreements of any character to
which any of the B&G Companies is a party or by which any of the B&G Companies
is bound that obligates any of the B&G Companies to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares of capital stock or
other ownership interests (including Voting Debt) of either of the B&G Companies
or obligating any of the B&G Companies to grant, extend, accelerate the vesting
of or enter into any such option, warrant, equity security, call, right,
commitment or agreement; and (iii) there are no voting trusts, proxies or other
voting agreements or understandings with respect to the shares of capital stock
of B&G.

        (c)  The authorized capital stock of Bud Jones consists of 25,000 shares
of common stock, $1.00 par value per share ("Bud Jones Common Stock"), of which
15,000 shares are issued and outstanding. B&G is the sole record and direct
beneficial owner of all issued and outstanding shares of Bud Jones Common Stock.
The outstanding shares of Bud Jones Common Stock are duly authorized, validly
issued, fully paid and nonassessable and free of any preemptive rights.

SECTION 3.3    AUTHORITY; NO CONFLICT; REQUIRED FILINGS AND CONSENTS    

        (a)  Each of the B&G Companies has all requisite corporate power and
authority to enter into this Agreement and each of the agreements, instruments,
contracts and arrangements contemplated by this Agreement (collectively, the
"Other Transaction Documents"), and to consummate the transactions contemplated
by this Agreement and the Other Transactional Documents to which each is a
party. The execution and delivery of this Agreement and the Other Transactional
Documents, and the consummation of the transactions by each of the B&G Companies
contemplated hereby and thereby, have been duly authorized by all necessary
corporate action on the part of each of the B&G Companies. This Agreement and
the Other Transactional Documents have been duly executed and delivered by each
of the B&G Companies, and assuming the due authorization, execution and delivery
by Paul-Son, constitutes the valid and binding obligation of each of the B&G
Companies, enforceable against each of them in accordance with their respective
terms.

        (b)  Other than as disclosed in Schedule 3.3(b) of the B&G Disclosure
Schedule, the execution and delivery of this Agreement and the Other
Transactional Documents by B&G does not, and the consummation of the
transactions contemplated hereby and thereby will not, (i) conflict with, or
result in any violation or breach of, any provision of the charter or
organizational documents of either of the B&G Companies, (ii) result in any
violation or breach of, or constitute (with or without notice or lapse of time,
or both) a default (or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of any material benefit) under, or
require a consent or waiver under, any of the terms, conditions or provisions of
any note, bond, mortgage, indenture, lease, contract or other agreement,
instrument or obligation to which either of the B&G Companies is a party or by
which any of them or any of their properties or assets may be bound, or
(iii) subject to the governmental filings and other matters referred to in
Section 3.3(c), conflict with or violate any permit, concession, franchise,
license, judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to either of the B&G Companies or any of their properties or assets,
except in the case of clauses (ii) and (iii) for any such conflicts, violations,
defaults, terminations, breaches, cancellations, accelerations or requirements
for consent or waiver not obtained which (x) are not, individually or in the
aggregate,

5

--------------------------------------------------------------------------------


reasonably likely to have a B&G Material Adverse Effect or (y) would not impair
or unreasonably delay the consummation of the Combination.

        (c)  No consent, approval, order or authorization of, or registration,
declaration, notice, report or filing with, any domestic or foreign nation or
government, the European Community or similar body or organization, any state,
regional, local or other political subdivision thereof, or any entity or
official exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including, without
limitation, a court, administrative agency, commission, gaming authority or
other governmental authority or instrumentality ("Governmental Entity") or any
other Person is required by or with respect to the B&G Companies in connection
with the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby; except for (i) any filings, approvals,
preapprovals and qualifications required by the B&G Companies under the B&G
Gaming Laws (as defined in Section 3.15(b)) and the applicable Paul-Son Gaming
Laws (as defined in Section 4.15(b)); (ii) any filings by B&G required under the
International Investment and Trade In Survey Act; (iii) any notices to B&G's
employees regarding the Combination to the extent required under French law;
(iv) any notification to or consent or agreement of the French Ministry of
Economy and Finance regarding the Combination or the tax consequences thereof to
B&G or the B&G Stockholders required under French law; and (v) any immaterial
filings and consents as may be required under any environmental, health or
safety laws or regulations pertaining to any notification, disclosure or
required approval triggered by the Combination or the transactions contemplated
by this Agreement. As used in this Agreement, "Person" shall mean any individual
or legal entity including, but not limited to, corporation, limited liability
company, partnership, société anonyme, trust or other entity or governmental
body. As used in this Agreement, "foreign" shall mean outside of the United
States of America.

SECTION 3.4    PUBLIC FILINGS; FINANCIAL STATEMENTS    

        (a)  Neither of the B&G Companies is required to file forms, reports and
documents with the U.S. Securities and Exchange Commission ("SEC") or any
similar governmental agency in another jurisdiction (whether domestic or
foreign).

        (b)  Each of the B&G Companies has delivered to Paul-Son correct and
complete copies of (i) the unaudited consolidated balance sheets of the B&G
Companies as of September 30, 2001 (the "B&G Balance Sheet") and the unaudited
consolidated profit and loss statements and cash flows of the B&G Companies for
the nine-month period ended September 30, 2001, and (ii) the audited
consolidated balance sheets of the B&G Companies as of December 31, 2000 and
December 31, 1999, and the audited consolidated statements of earnings,
stockholders' equity and cash flows of B&G for the year ended December 31, 2000,
the nine months ended December 31, 1999 and the year ended March 31, 1999, and
of Bud Jones for each of the years ended December 31, 1998, 1999 and 2000
(collectively, the "B&G Financial Statements"). Each of the consolidated
financial statements (including, in each case, any related notes) of B&G was
prepared in accordance with U.S. generally accepted accounting principles ("U.S.
GAAP") and was audited in accordance with U.S. generally accepted auditing
standards, and each of the financial statements (including, in each case, any
related notes) of Bud Jones was prepared in accordance with U.S. GAAP. In each
case, U.S. GAAP was applied on a consistent basis throughout the periods
involved (except as may be indicated in the notes to such financial statements
or, in the case of unaudited statements, as indicated in such unaudited
statements). The B&G Financial Statements fairly presented the consolidated
financial position of the B&G Companies as of the dates and the consolidated
results of their operations and cash flows for the periods indicated, except
that the unaudited interim financial statements were or are subject to normal
and recurring year-end adjustments which, with respect to interim periods since
December 31, 2000, were not or are not expected to be material in amount.

6

--------------------------------------------------------------------------------


SECTION 3.5    NO UNDISCLOSED LIABILITIES    

        Except as disclosed in Schedule 3.5 of the B&G Disclosure Schedule, and
except for liabilities and obligations incurred since the date of the B&G
Balance Sheet in the ordinary course of business consistent with past practices,
the B&G Companies do not have any indebtedness, obligations or liabilities of
any kind, whether accrued, contingent or otherwise (of the type required to be
reflected in financial statements in accordance with French general accounting
policies or U.S. GAAP, as applicable), and whether due or to become due, which
would be reasonably likely to have a B&G Material Adverse Effect.

SECTION 3.6    ABSENCE OF CERTAIN CHANGES OR EVENTS    

        Except as disclosed on Schedule 3.6, since the date of the B&G Balance
Sheet, the B&G Companies have conducted their businesses only in the ordinary
course and in a manner consistent with past practice and, since such date, there
has not been (i) any event, development, state of affairs or condition, or
series or combination of events, developments, states of affairs or conditions,
which, individually or in the aggregate, has had or is reasonably likely to have
a B&G Material Adverse Effect; (ii) any damage, destruction or loss (whether or
not covered by insurance) with respect to the B&G Companies which is reasonably
likely to have a B&G Material Adverse Effect; (iii) any material change by the
B&G Companies in their accounting methods, principles or practices (except for
the application of U.S. GAAP for purposes of this Agreement); (iv) any
revaluation by the B&G Companies of any of their assets which is reasonably
likely to have a B&G Material Adverse Effect; (v) any declaration, setting aside
or payment of any dividend or other distribution (whether in cash, stock or
property) with respect to the equity interests of the B&G Companies, other than
dividends paid by wholly-owned Subsidiaries or any redemption, purchase or other
acquisition by the B&G Companies of any securities of the B&G Companies;
(vi) any split, combination or reclassification of any of the B&G Companies'
capital stock or any issuance or the authorization of any issuance of any other
securities in respect of, in lieu of or in substitution for, shares of the B&G
Companies' capital stock; (vii) any increase in or establishment of, or any
liability (caused by a prior or existing violation of laws or regulations)
under, any bonus, insurance, severance, deferred compensation, pension,
retirement, profit sharing, stock option, stock purchase or other employee
benefit plan, or any other increase in the compensation payable or to become
payable to any officers or key employees of any of the B&G Companies other than
increases which would not be material, individually or in the aggregate, with
respect to such officers or employees receiving such benefit or compensation
(based on a comparison to benefits and compensation received in the year ended
December 31, 2000); (viii) any entry into, renewal, modification or extension
of, any material contract, arrangement or agreement with any other party except
for contracts, arrangements or agreements in the ordinary course of business or
as contemplated by this Agreement; or (ix) any settlement of pending or
threatened litigation involving any of the B&G Companies (whether brought by a
private party or a Governmental Entity) other than any settlement which is not
reasonably likely to have a B&G Material Adverse Effect.

SECTION 3.7    TAXES    

        (a)  Except as set forth in Schedule 3.7(a) of the B&G Disclosure
Schedule:

        (i)    Each of the B&G Companies (and any affiliated group (within the
meaning of Section 1504 of the Code)) of which the B&G Companies is now or ever
has been a member) has timely filed with the appropriate taxing authorities all
federal and other material Tax Returns (as defined in Section 3.7(c)) required
to be filed by it. All such Tax Returns were true, complete and accurate in all
material respects. Except as disclosed on Schedule 3.7(a) of the B&G Disclosure
Schedule, none of the B&G Companies, nor any affiliated group (within the
meaning of Section 1504 of the Code) of which any of the B&G Companies is now or
was a member, has pending any request for an extension of time within which to
file Tax Returns. Each of the B&G Companies has provided to Paul-Son true,
complete and accurate copies of each of the B&G

7

--------------------------------------------------------------------------------

Companies' Tax Returns, Tax audit reports, statements of deficiencies, closing
or other agreements for the taxable years ended December 31, 1994 through
December 31, 2000.

        (ii)  Each of the B&G Companies has paid all Taxes (as defined in
Section 3.7(c)) required to be paid by it or an adequate reserve has been
established therefor in accordance with U.S. GAAP or French general accounting
policies, as applicable, by each of the B&G Companies subject only to such
exceptions as would not be reasonably likely to have, individually or in the
aggregate, a B&G Material Adverse Effect.

        (iii)  Each of the B&G Companies has complied in all respects with all
applicable laws, rules and regulations relating to the reporting, payment and
withholding of Taxes and has, within the time and the manner prescribed by law,
reported, withheld and paid over to the proper governmental authorities all
amounts required to be so reported, withheld and paid over under applicable laws
subject to such exceptions as would not be reasonably likely to have,
individually or in the aggregate, a B&G Material Adverse Effect.

        (iv)  No federal, state, local or foreign assessments, audits or other
administrative proceedings or court proceedings are presently, or have
previously been, pending with regard to any Taxes or Tax Returns of the B&G
Companies, subject to such exceptions as would not be reasonably likely to have,
individually or in the aggregate, a B&G Material Adverse Effect. Neither of the
B&G Companies has received (or reasonably expects to receive) a written notice
or announcement of any material audits or proceedings. No requests for waivers
of time to assess any Taxes are pending, and none of the B&G Companies has
waived any statute of limitations with respect to Taxes or agreed to any
extension of time with respect to any Tax assessment or deficiency for any open
taxable year. The statutes of limitations for the income Tax Returns of the B&G
Companies have expired for all taxable years ended on or prior to December 31,
1996.

        (v)  Neither the IRS nor any other taxing authority (whether domestic or
foreign) has asserted in writing, nor to the best knowledge of B&G is
threatening in writing to assert, (a) against the B&G Companies any deficiency
or claim for Taxes in excess of the reserves established therefor or (b) that
the B&G Companies should have, but did not, file a Tax Return in a particular
jurisdiction where the B&G Companies do not regularly file Tax Returns, except
as which would not be reasonably likely to have a B&G Material Adverse Effect.
For purposes of this Agreement, "the best knowledge of B&G" means the actual
knowledge of the directors and executive officers of the B&G Companies.

        (vi)  Each of the B&G Companies has the authority to consent, if
necessary, to an election under Section 338 of the Code with respect to this
Agreement.

        (b)  Except as set forth in Schedule 3.7(b) of B&G Disclosure Schedule:

        (i)    There are no liens for Taxes upon any property or assets of the
B&G Companies, except for liens for Taxes not yet due and payable and liens for
Taxes that are being contested in good faith by appropriate proceedings as set
forth in Schedule 3.7(b) of B&G Disclosure Schedule and as to which adequate
reserves have been established in accordance with French general accounting
policies or U.S. GAAP, as applicable, except as which would not be reasonably
likely to have, individually or in the aggregate, a B&G Material Adverse Effect.

        (ii)  Neither of the B&G Companies is or has been a member of an
affiliated group of corporations or other business entities filing a
consolidated U.S. federal income tax return (or a group of corporations or other
business entities filing a consolidated, combined or unitary income tax return
under comparable provisions of state, local or foreign tax law) for any taxable
period beginning on or after January 1, 1994, other than a group the common
parent of which is or was B&G or any Subsidiary of B&G.

8

--------------------------------------------------------------------------------




        (iii)  Neither of the B&G Companies has (a) any obligation under any Tax
sharing agreement or similar arrangement with any other person with respect to
Taxes of any other person or (b) except as which would not be reasonably likely
to have, individually or in the aggregate, a B&G Material Adverse Effect,
entered into a closing agreement or other similar agreement related to Taxes
with any taxing authority for any open or future taxable year.

        (iv)  Neither of the B&G Companies has, with regard to any assets or
property held or acquired by any of them, filed a consent to the application of
Section 341(f) of the Code or similar foreign law, or agreed to have
Section 341(f)(2) of the Code or similar foreign law apply to any disposition of
a subsection (f) asset (as such term is defined in Section 341(f)(4) of the
Code) owned by any of the B&G Companies.

        (v)  Neither of the B&G Companies has agreed to, or is required to make,
any adjustments under Section 481 of the Code for any open or future taxable
year, except as which would not be reasonably likely to have, individually or in
the aggregate, a B&G Material Adverse Effect.

        (vi)  To the best knowledge of B&G, B&G has not conducted business in
the United States in a manner that has given B&G, or would be reasonably likely
to give B&G, a permanent establishment and subject it to United States taxes.

        (vii) To the best knowledge of B&G, there has been no distribution of
technology (including the sharing of know how) by Bud Jones with B&G that could
be deemed to be either an outbound distribution (taxable under Section 367 of
the Code) or on which withholding could be required.

        (c)  As used in this Agreement, "Taxes" shall mean any and all taxes,
charges, fees, levies, duties, liabilities, impositions or other assessments,
including, without limitation, income, gross receipts, profits, alternative or
add-on minimum, excise, real (due and payable) or personal property,
environmental, recapture, sales, use, ad valorem value-added, withholding,
social security, Pension Benefit Guaranty Corporation, estimated retirement,
environmental employment, unemployment, disability, occupation, service,
registration, license, customs duties, net worth, payroll, franchise, gains,
stock, stamp, transfer and recording taxes, premiums, fees and charges, imposed
by the Internal Revenue Service ("IRS") or any other taxing authority (whether
domestic or foreign including, without limitation, any state, county, local or
foreign government or any subdivision or taxing agency thereof (including a
United States possession)), whether computed on a separate, consolidated,
unitary, combined or any other basis; and such term shall include any interest
whether paid or received, fines, penalties or additional amounts attributable
to, or imposed upon, or with respect to, any such taxes, charges, fees, levies
or other assessments. As used in this Agreement, "Tax Return" shall mean any
report, return, estimates, document, declaration, information or filing required
to be supplied to any taxing authority or jurisdiction (foreign or domestic)
with respect to Taxes, including, without limitation, any amendments of any such
tax or information returns and any schedules, exhibits or other documents with
respect to or accompanying any such tax or information returns or any payments
of estimated Taxes or requests for the extension of time in which to file any
such report, return, document, declaration or other information.

SECTION 3.8    REAL PROPERTY    

        (a)  Schedule 3.8(a) of the B&G Disclosure Schedule identifies all real
property owned by the B&G Companies (the "B&G Owned Property"), all real
property for which the B&G Companies have an option to purchase or right of
first refusal (the "B&G Option Property"), all real property for which the B&G
Companies have equitable interests as contract purchasers under executed
purchase and sale agreements (the "B&G Contract Property"), all real property
for which the B&G Companies have equitable interests as profit participants in
the proceeds from any disposition thereof ("B&G Profit Participation Property")
and all real property leased or operated by the B&G Companies (the "B&G Leased
Property"). The B&G Owned Property, the B&G Option Property, the B&G Contract

9

--------------------------------------------------------------------------------


Property, the B&G Profit Participation Property and the B&G Leased Property are
referred to herein collectively as the "B&G Real Property." For purposes of this
Agreement, "B&G Permitted Liens" means (a) mechanics', carriers', workers',
repairers', materialmen's, warehousemen's and other similar liens arising or
incurred in the ordinary course of business for sums not yet due and payable and
such liens as are being contested by either of the B&G Companies in good faith,
provided such liens do not individually or in the aggregate have a B&G Material
Adverse Effect, (b) liens arising or resulting from any action taken by
Paul-Son, (c) liens for current Taxes not yet due and payable, (d) any
covenants, conditions, restrictions, reservations, rights, liens, easements,
encumbrances, encroachments and other matters affecting title which do not
individually or in the aggregate have a B&G Material Adverse Effect, (e) the B&G
Lease and Operational Documents (as defined in Section 3.8(c) below) and
(f) matters permitted pursuant to Section 5.1 hereof.

        (b)  The B&G Companies have good, valid, legal and marketable fee simple
title (or its foreign equivalent) to the B&G Owned Property, and a valid
leasehold interest in the B&G Leased Property, sufficient to allow each of the
B&G Companies to conduct, and to continue to conduct, its business as and where
currently conducted. The interests of the B&G Companies in the B&G Controlled
Real Property (as defined in Section 3.8(c) below), and to the best knowledge of
B&G, the interests of the B&G Companies in the B&G Real Property which is not
B&G Controlled Real Property, are free and clear of any and all liens,
encumbrances, restrictions, leases, options to purchase, options to lease,
conditions, covenants, assessments, defects, claims or exceptions, except for
the exceptions described in Schedule 3.8(b) of the B&G Disclosure Schedule and
the B&G Permitted Liens. Prior to the date hereof, the B&G Companies have
delivered to Paul-Son true and correct copies of all title reports and policies
and surveys currently in B&G's possession for each respective parcel of B&G Real
Property, each of which title reports, title policies and surveys is listed for
each parcel of B&G Real Property in Schedule 3.8(b) of the B&G Disclosure
Schedule. Schedule 3.8(b) of the B&G Disclosure Schedule sets forth the date of
each such title report, title policy and survey.

        (c)  Part I of Schedule 3.8(c) of the B&G Disclosure Schedule lists all
of the material documents under which the B&G Owned Property and the B&G Leased
Property is owned, developed, constructed, leased, operated, managed or licensed
(the "B&G Lease and Operational Documents"), true, complete and correct copies
of which have been delivered or made available for review to Paul-Son. Part II
of Schedule 3.8(c) of the B&G Disclosure Schedule lists all of the material
documents relating to the rights and obligations of the B&G Companies with
respect to the B&G Option Property, the B&G Contract Property and the B&G Profit
Participation Property (the "B&G Equitable Rights Documents"), true, complete
and correct copies of which have been delivered or made available for review to
Paul-Son. The B&G Lease and Operational Documents and the Equitable Rights
Documents are unmodified (except as set forth in Schedule 3.8(c) of the B&G
Disclosure Schedule), are in full force and effect, and there are no other
material agreements, written or oral, between the B&G Companies and any third
party with respect to the B&G Real Property or otherwise relating to the
development, construction, ownership, improvement, use and occupancy of the B&G
Real Property. Except as disclosed on Part III of Schedule 3.8(c) of the B&G
Disclosure Schedule, none of the B&G Companies or (to the best knowledge of B&G)
any other party is in material default under the B&G Lease and Operational
Documents or the Equitable Rights Documents and, to the best knowledge of B&G,
no material defaults (except those subsequently cured) by the B&G Companies or
any other party have been alleged thereunder. As used in this Agreement, "B&G
Controlled Real Property" shall mean (i) all B&G Owned Property; (ii) all B&G
Leased Property; and (iii) all B&G Option Property, B&G Contract Property and
B&G Profit Participation Property where the other party or parties to the
applicable B&G Equitable Rights Document is an Affiliate (as such term is
defined in Rule 405 under the Securities Act of 1933, as amended) of B&G.

        (d)  Except as disclosed in Schedule 3.8(d) of the B&G Disclosure
Schedule, (i) no portion of the B&G Controlled Property, and to the best
knowledge of B&G, no portion of the B&G Real Property

10

--------------------------------------------------------------------------------


which is not B&G Controlled Real Property, is in violation of any applicable
laws, regulations or restrictions (including zoning laws and regulations),
except for such violations which, individually or in the aggregate, would not be
reasonably likely to result in a B&G Material Adverse Effect; and (ii) there are
no defects in the physical condition of the B&G Controlled Real Property or the
improvements located thereon, and to the best knowledge of B&G, there are no
defects in the physical condition of the B&G Real Property which is not B&G
Controlled Real Property or the improvements located thereon, except for defects
which, individually or in the aggregate, would not be reasonably likely to have
a B&G Material Adverse Effect.

        (e)  Except as disclosed in Schedule 3.8(e) of the B&G Disclosure
Schedule, there is no action, proceeding or litigation pending (or, to the best
knowledge of B&G, overtly contemplated or threatened) (i) to take all or any
portion of any of the respective parcels of the B&G Controlled Real Property, or
any interest therein, by eminent domain; (ii) to modify the zoning of, or other
governmental rules or restrictions applicable to, any of the respective parcels
of the B&G Controlled Real Property or the use or development thereof in a
manner that would materially interfere with the use of such B&G Controlled Real
Property by the B&G Companies; (iii) for any street widening or changes in
highway or traffic lanes or patterns in the immediate vicinity of any of the
respective parcels of the B&G Controlled Real Property; or (iv) otherwise
relating to any of the respective parcels of the B&G Controlled Real Property or
the interests of the B&G Companies therein, or which otherwise would materially
interfere with the use, ownership, improvement, development and/or operation of
any of the respective parcels of the B&G Controlled Real Property; in each case
except for such actions, proceedings or litigation which, individually or in the
aggregate, would not be reasonably expected to have a B&G Material Adverse
Effect. Except as disclosed in Schedule 3.8(e) of the B&G Disclosure Schedule,
to the best knowledge of B&G, there is no action, proceeding or litigation
pending or overtly contemplated or threatened (w) to take all or any portion of
any of the respective parcels of the B&G Real Property which is not B&G
Controlled Real Property, or any interest therein, by eminent domain; (x) to
modify the zoning of, or other governmental rules or restrictions applicable to,
any of the respective parcels of the B&G Real Property which is not B&G
Controlled Real Property or the use or development thereof in a manner that
would materially interfere with the use of such B&G Controlled Real Property by
the B&G Companies; (y) for any street widening or changes in highway or traffic
lanes or patterns in the immediate vicinity of any of the respective parcels of
the B&G Real Property which is not B&G Controlled Real Property; or
(z) otherwise relating to any of the respective parcels of the B&G Real Property
which is not B&G Controlled Real Property, or the interests of the B&G Companies
therein, or which otherwise would materially interfere with the use, ownership,
improvement, development and/or operation of any of the respective parcels of
the B&G Real Property which is not B&G Controlled Real Property; in each case
except for such actions, proceedings or litigation which, individually or in the
aggregate, would not be reasonably expected to have a B&G Material Adverse
Effect.

        (f)    Except as disclosed in Schedule 3.8(f) of the B&G Disclosure
Schedule, to the best knowledge of B&G, no portion of any of the respective
parcels of the B&G Controlled Real Property, and, to the best knowledge of B&G,
no portion of any of the respective parcels of the B&G Real Property which is
not B&G Controlled Real Property: (i) is situated in a "Special Flood Hazard
Area," as set forth on a Federal Emergency Management Agency Flood Insurance
Rate Map or Flood Hazard Boundary Map (or similar map or rule under any local,
state or foreign law); (ii) was the former site of any public or private
landfill, dump site, retention basin or settling pond; (iii) was the former site
of any oil or gas drilling operations; or (iv) was the former site of any
experimentation, processing, refining, reprocessing, recovery or manufacturing
operation for any petrochemicals.

11

--------------------------------------------------------------------------------

        (g)  Except as disclosed in Schedule 3.8(g) of the B&G Disclosure
Schedule, each parcel of the B&G Controlled Real Property is assessed separately
from all other adjacent property for purposes of real property taxes.

        (h)  Except as disclosed in Part I of Schedule 3.8(h) of the B&G
Disclosure Schedule each of the respective parcels constituting B&G Controlled
Real Property, and to the best knowledge of B&G, each of the respective parcels
constituting B&G Real Property which is not B&G Controlled Real Property, is
connected to and serviced by adequate water, sewage disposal, gas and
electricity facilities. To the best knowledge of B&G, all material systems
(heating, air conditioning, electrical, plumbing and the like) for the basic
operation of each of the businesses currently conducted at each of the
respective parcels of the B&G Controlled Real Property are operable and in
satisfactory working condition (ordinary wear and tear excepted), except as
would not be reasonably expected to have a B&G Material Adverse Effect. Each of
the respective parcels constituting B&G Controlled Real Property is zoned as
described in Part II of Schedule 3.8(h) of the B&G Disclosure Schedule.

        (i)    There are no material commitments to or agreements between any
B&G Company and any governmental authority or agency (foreign, federal, state or
local) affecting any parcel of the B&G Controlled Real Property which are not
listed in Schedule 3.8(i) of the B&G Disclosure Schedule.

        (j)    There are no contracts or other obligations outstanding for the
sale, exchange, lease, transfer, hypothecation, financing or other disposition
of any of the respective parcels of the B&G Real Property, or any portion of any
such parcel, or the businesses operated by the B&G Companies at each of the
respective parcels of the B&G Real Property, by the B&G Companies except as
disclosed in Schedule 3.8(j) of the B&G Disclosure Schedule and other than
contracts and obligations entered into after the date of this Agreement in
compliance with Section 5.1.

SECTION 3.9    TITLE TO PERSONAL PROPERTY; LIENS    

        (a)  Schedule 3.9 to the B&G Disclosure Schedule sets forth a true,
complete and accurate schedule describing, and specifying the location of, all
trucks, automobiles, machinery, equipment, furniture, supplies, tools, dies,
molds, patterns, drawings, parts, goods, and all other tangible personal
property owned by, in the possession of, or used by either of the B&G Companies
in connection with their respective businesses (other than the inventory listed
in Schedule 3.29 to the B&G Disclosure Schedule) (the "B&G Tangible Personal
Property"). The Tangible Personal Property, together with the other assets
listed in the schedules to the B&G Disclosure Schedule (the "B&G Assets"),
comprise all assets, properties and services required for the continued conduct
of the businesses of the B&G Companies as now being conducted. The B&G Assets,
taken as a whole, constitute all properties and assets relating to or used or
held for use in connection with the businesses of the B&G Companies during the
past twelve months (except inventory sold, cash disposed of, accounts receivable
collected, prepaid expenses realized, B&G Material Contracts (as defined in
Section 3.11(a) below) fully performed, properties or assets replaced by
equivalent or superior properties or assets, in each case in the ordinary course
of business). There are no assets or properties used in the operation of the
businesses of the B&G Companies and owned by any Person other than the B&G
Companies that will not continue to be leased or licensed to the B&G Companies
after the Closing pursuant to valid, current leases or license arrangements.

        (b)  Each of the B&G Companies has sufficiently good and valid title to,
or an adequate leasehold interest (under the leases described in Schedule 3.9 of
the B&G Disclosure Schedule) in its material tangible personal properties and
assets that are necessary to allow each of them to conduct, and continue to
conduct, their respective businesses as and where currently conducted. Such
tangible personal properties and assets are free of liens except B&G Permitted
Liens and liens which would not individually or in the aggregate have a B&G
Material Adverse Effect, and the consummation of the transactions contemplated
by this Agreement will not alter or impair the rights of the B&G Companies
thereunder in any respect which, individually or in the aggregate, would be
reasonably likely to have a

12

--------------------------------------------------------------------------------


B&G Material Adverse Effect. There are no defects in the physical condition or
operability of such tangible personal properties and assets which would impair
the use of such assets and properties as such assets and properties are
currently used, except for such defects which, individually or in the aggregate,
would not be reasonably likely to have a B&G Material Adverse Effect.

SECTION 3.10    INTELLECTUAL PROPERTY; SOFTWARE    

        (a)  Schedule 3.10(a) of the B&G Disclosure Schedule lists all
(i) patent, copyright, trademark, service mark and trade name registrations and
applications owned by the B&G Companies, (ii) material patent, copyright,
trademark, service mark and trade name license agreements to which any of the
B&G Companies is a party. Except as disclosed in Schedule 3.10(a) of the B&G
Disclosure Schedule, the B&G Companies own or possess adequate rights to use all
material trademarks, trademark applications, trade names, service marks, logos,
trade secrets (including customer lists and customer databases), copyrights,
patents, licenses, know-how and other proprietary intellectual property rights
as are necessary in connection with the businesses of the B&G Companies as
currently conducted, including, without limitation, the right to manufacture and
sell B&G's microchips imbedded gaming chips and related systems (the
"SafeChips"), and, except as set forth in Schedule 3.10(a) of the B&G Disclosure
Schedule, to the best knowledge of B&G, there is no infringement of the rights
of the B&G Companies therein or any infringement by them of the rights of others
therein which, individually or in the aggregate would be reasonably likely to
have a B&G Material Adverse Effect. Without limiting the generality of the
foregoing, the B&G Companies own a validly registered trademark on the name
"Bourgogne et Grasset," "Bud Jones" and "SafeChips by Bourgogne et Grasset," and
has the unencumbered right to use their respective corporate names of which they
have full title and enjoyment, without paying royalties whatsoever to any third
party.

        (b)  Except as disclosed on Schedule 3.10(b) of the B&G Disclosure
Schedule, none of the directors, officers, managers or employees of the B&G
Companies own, directly or indirectly, in whole or in part, any patent,
trademark or other intellectual or industrial property right to which the B&G
Companies have a license or which is necessary or desirable for its commercial
activities as presently carried on.

        (c)  The B&G owned proprietary software applications and the licensed
software customized for the B&G Companies currently used by the B&G Companies in
the operation of their businesses are set forth and described on
Schedule 3.10(c) to the B&G Disclosure Schedule (the "B&G Software").

        (d)  To the extent that any of the B&G Software has been designed or
developed by the B&G Companies' management information or development staff or
by consultants on the behalf of the B&G Companies, such B&G Software is original
and capable of copyright protection in the United States and in the European
Union and the B&G Companies have complete rights to and ownership of such
Software, including possession of, or ready access to, the source code for such
B&G Software in its most recent version. To the best knowledge of B&G, no part
of any such B&G Software is an imitation or copy of, or infringes upon the
software of any other person or entity, or violates or infringes upon any common
law or statutory rights of any other person or entity, including, without
limitation, rights relating to defamation, contractual rights, copyrights, trade
secrets, and rights of privacy or publicity. The B&G Companies have not sold,
assigned, licensed, distributed or in any other way disposed of any of the B&G
Software.

        (e)  Except as set forth on Schedule 3.10(e) to the B&G Disclosure
Schedule, the B&G Software, to the extent it is licensed from any third party
licensor, or any "off-the-shelf" software used by the B&G Companies, are held by
the B&G Companies legitimately and are fully transferable hereunder without any
third party consent. To the best knowledge of B&G, all of the B&G Companies'
computer hardware has legitimately licensed software installed therein.

13

--------------------------------------------------------------------------------


        (f)    To the best knowledge of B&G, the B&G Companies have not altered
the B&G Software or supporting software in a manner which may, in turn, damage
the integrity of the data stored in electronic optical, or magnetic or other
form. Except as set forth on Schedule 3.10(f) to the B&G Disclosure Schedule, to
the best knowledge of B&G no bugs or viruses exist with respect to the B&G
Software which would materially interfere with the operation thereof.

        (g)  The B&G Companies have furnished to Paul-Son true, complete and
accurate copies of all documentation (end user or otherwise) relating to the
use, maintenance and operation of the B&G Software.

SECTION 3.11    AGREEMENTS, CONTRACTS AND COMMITMENTS    

        (a)  Except as disclosed in Schedule 3.11(a) of the B&G Disclosure
Schedule, as of the date of this Agreement, neither of the B&G Companies is a
party to any oral or written:

        (i)    agreement, contract, indenture or other instrument relating to
Indebtedness (as defined below) in an amount exceeding $50,000;

        (ii)  partnership, joint venture or limited liability or management
agreement with any person;

        (iii)  agreement, contract, or other instrument relating to any merger,
consolidation, business combination, share exchange, business acquisition, or
for the purchase, acquisition, sale or disposition of any material assets of
either of the B&G Companies outside the ordinary course of business;

        (iv)  agreement, contract, commitment or restriction which is material
to the business, operations or prospects of either of the B&G Companies;

        (v)  purchase contract or commitment of either of the B&G Companies
which continues for a period of more than twelve (12) months or is in excess of
the normal, ordinary and usual requirements of business or in excess of
prevailing market prices;

        (vi)  sales contract or commitment of either of the B&G Companies which
continues for a period of more than twelve (12) months or provides for a sales
price below prevailing market prices;

        (vii) agreement, contract or commitment with any officer, employee,
agent, consultant, advisor, sales person, sales representative, distributor or
dealer which is not cancelable by either of the B&G Companies on notice of not
longer than sixty (60) days and without liability, penalty or premium, or any
agreement or arrangement providing for the payment of any bonus or commission
based on sales or earnings;

        (viii)    employment agreement, or any other agreement that contains any
severance or termination pay liabilities or obligations;

        (ix)  other contract, agreement or commitment to be performed after the
date hereof which would be a material contract as defined in Item 601(b)(10) of
Regulation S-K of the SEC;

        (x)  agreement, contract, or other instrument relating to any "strategic
alliances" (i.e., cross-marketing, affinity relationships, etc.);

        (xi)  contract, agreement or commitment which materially restricts
(geographically or otherwise) the conduct of any line of business by either of
the B&G Companies;

        (xii) contract, agreement or commitment between B&G and Bud Jones or
either of their Affiliates; or

        (xiii)    contract, agreement or other instrument having as a party any
partnership, joint venture or limited liability company in which either of the
B&G Companies is a partner, joint

14

--------------------------------------------------------------------------------




venture party or member which would otherwise satisfy the criteria in clauses
(i) or (iii) through (xii) if either of the B&G Companies were a party to such
contract, agreement or other instrument (items (i) through (xiii) are
collectively referred to as the "B&G Material Contracts").

        As used in this Agreement, "Indebtedness" shall mean any liability in
respect of (A) borrowed money, (B) capitalized lease obligations, (C) the
deferred purchase price of property or services (other than trade payables in
the ordinary course of business) and (D) guarantees of any of the foregoing
incurred by any other person other than the B&G Companies or Paul-Son, as the
case may be.

        (b)  Except as disclosed in Schedule 3.11(b) of the B&G Disclosure
Schedule, as of the date of this Agreement, (i) each of the B&G Material
Contracts is valid and binding upon the B&G Companies (and, to the best
knowledge of B&G, on all other parties thereto) in accordance with its terms and
is in full force and effect, (ii) there is no material breach or violation of or
default by either of the B&G Companies under any of the B&G Material Contracts,
whether or not such breach, violation or default has been waived, and (iii) to
the best knowledge of B&G, no event has occurred with respect to either of the
B&G Companies which, with notice or lapse of time or both, would constitute a
material breach, violation or default, or give rise to a right of termination,
modification, cancellation, foreclosure, imposition of a lien, prepayment or
acceleration under any of the B&G Material Contracts, which breach, violation or
default referred to in clauses (ii) or (iii), alone or in the aggregate with
other such breaches, violations or defaults referred to in clauses (ii) or
(iii), would be reasonably likely to have a B&G Material Adverse Effect.

SECTION 3.12    LITIGATION    

        Except as disclosed in Schedule 3.12 of the B&G Disclosure Schedule,
(a) there is no action, suit or proceeding, claim, arbitration or investigation
against either of the B&G Companies pending, or as to which either of the B&G
Companies has received any written notice of assertion or, to the best knowledge
of B&G, threatened against or affecting, either of the B&G Companies or any
property or asset of the B&G Companies, before any court, arbitrator, or
administrative, governmental or regulatory authority or body, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
(i) have a B&G Material Adverse Effect or (ii) prevent the consummation of the
transactions contemplated by this Agreement; and (b) there is no judgment,
order, injunction or decree of any Governmental Entity outstanding against
either of the B&G Companies that could reasonably be expected to have any effect
referred to in clauses (i) or (ii) above.

SECTION 3.13    ENVIRONMENTAL MATTERS    

        Except as disclosed in Schedule 3.13 of the B&G Disclosure Schedule or
as would not be reasonably likely to have a B&G Material Adverse Effect, (a) the
B&G Companies are in material compliance with all Environmental Laws, (b) there
are no Environmental Claims pending or, to the best knowledge of B&G, threatened
against either of the B&G Companies, (c) there are no Environmental Conditions
relating to either of the B&G Companies or any portion of the B&G Real Property,
(d) no asbestos containing materials, polychlorinated biphenyls (i.e., PCBs) or
underground storage tanks are present at any of the B&G Real Property,
(e) neither of the B&G Companies has received any notices from any governmental
agency (whether foreign or domestic) or other third party alleging liability
under or violation of any Environmental Law, or alleging responsibility for the
removal, investigation, or remediation of any Environmental Condition and
(f) neither of the B&G Companies is subject to any enforcement or investigatory
action by any governmental agency of which it has received notice, and is not
conducting any removal, investigation or remediation, regarding an Environmental
Condition (as hereafter defined) with respect to any B&G Real Property.

        For purposes of this Agreement, the following definitions shall apply:

        The term "Hazardous Materials" shall mean all wastes, substances or
materials defined as hazardous, toxic or a pollutant or contaminant under any
Environmental Laws.

15

--------------------------------------------------------------------------------


        "Environmental Laws" means all applicable foreign, federal, state and
local statutes or laws, common law, judgments, orders, regulations, licenses,
permits, rules and ordinances relating to pollution or protection of human
health, safety or the environment, including, but not limited to the Federal
Water Pollution Control Act (33 U.S.C. §1251 et seq.), Resource Conservation and
Recovery Act (42 U.S.C. §6901 et seq.), Safe Drinking Water Act (42 U.S.C.
§3000(f) et seq.), Toxic Substances Control Act (15 U.S.C. §2601 et seq.), Clean
Air Act (42 U.S.C. §7401 et seq.), Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. §9601 et seq.) Nevada Hazardous
Materials laws (NRS Chapter 459), Nevada Solid Waste/Disposal of Garbage or
Sewage law (NRS §§ 444.440 through 444.650, inclusive), Nevada Water
Controls/Pollution law (NRS Chapter 445B), Nevada Control of Asbestos law (NRS
§§ 618.750 to 618.850, inclusive), Nevada Appropriation of Public Waters law
(NRS §§ 533.324 to 533.4385, inclusive), Nevada Artificial Water Body
Development Permit law (NRS § 502.390), Nevada Protection of Endangered Species,
Endangered Wildlife Permit and Endangered Flora Permit laws (NRS §§ 503.585 and
NRS 527.270, respectively), the French Code of the Environment, the Ley General
del Equilibrio Ecologico y la Proteccion al Ambiente in Mexico (LGEEPA) and
other similar foreign, state and local statutes, in effect as of the date
hereof.

        "Environmental Claim" means any claim, action, cause of action,
investigation or notice (written or oral) by any person or entity alleging
potential liability (including, without limitation, potential liability for
investigatory costs, cleanup costs, governmental response costs, natural
resources damages, property damages, personal injuries or penalties) arising out
of, based on or resulting from (i) the presence or release of any Hazardous
Materials at any location, whether or not owned or operated by the B&G Companies
or Paul-Son or any Paul-Son Subsidiary, as the case may be, or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law.

        "Environmental Condition" means the release into the environment of any
Hazardous Material as a result of which either of the B&G Companies or Paul-Son
or any Paul-Son Subsidiary, as the case may be, (i) has or may become liable to
any person, (ii) is or was in violation of any Environmental Law, (iii) has or
may be required to incur response costs for investigation or remediation, or
(iv) by reason of which any of the B&G Real Property or other assets of B&G (or
any of the Paul-Son Real Property or other assets of Paul-Son or any Paul-Son
Subsidiary, as the case may be), may be subject to any lien under Environmental
Laws.

SECTION 3.14    EMPLOYEE BENEFIT PLANS    

        (a)  Definitions. The following terms, when used in this Agreement shall
have the following meanings. Any of these terms may, unless the context
otherwise requires, be used in the singular or the plural depending on the
reference.

        (i)    "Benefit Arrangement" shall mean any employment, consulting,
severance or other similar contract, arrangement or policy (including but not
limited to any letter or memorandum relating to employment) and each plan,
program or agreement providing for workers' compensation, disability benefits,
supplemental unemployment benefits, vacation benefits, retirement benefits, life
insurance, health, accident benefits including, without limitation, (A) any
"voluntary employees' beneficiary association" as defined in Section 501(c)(9)
of the Code providing for the same or other benefits, (B) any French employment
convention applicable to employees of the B&G Companies, and (C) Ley Federal del
Trabajo (Federal Labor Law) and Ley del Seguro Social (Social Security Law)
applicable to employees of Paul-Son in Mexico, and (D) any deferred
compensation, profit-sharing bonuses, stock options, stock appreciation rights,
stock purchases or other forms of incentive compensation which (1) is not a
Welfare Plan, Pension Plan, or Multiemployer Plan under which B&G (or Paul-Son,
as the case may be) or any ERISA Affiliate may incur any liability, and
(2) covers any employee or former employee of B&G or any ERISA Affiliate (with
respect to their relationship with such entities).

16

--------------------------------------------------------------------------------

        (ii)  "Employee Plans" shall mean all Benefit Arrangements,
Multiemployer Plans, Pension Plans and Welfare Plans.

        (iii)  "ERISA" shall mean the Employee Retirement Income Security Act of
1974, as amended.

        (iv)  "ERISA Affiliate" shall mean any entity which is (or at any
relevant time was) a member of a "controlled group of corporations" with, under
"common control" with, or a member of an "affiliated service group" with, B&G
(or Paul-Son, as the case may be) as defined in Section 414(b), (c), (m) or
(o) of the Code or any partnership of which either of the B&G Companies (or
Paul-Son, as the case may be) is a general partner.

        (v)  "Multiemployer Plan" shall mean any "multiemployer plan," as
defined in Section 4001(a)(3) of ERISA, under which B&G (or Paul-Son, as the
case may be) or any ERISA Affiliate may incur any liability.

        (vi)  "Pension Plan" shall mean any "employee pension benefit plan," as
defined in Section 3(2) of ERISA, other than a Multiemployer Plan, under which
B&G (or Paul-Son, as the case may be) or any ERISA Affiliate may incur any
liability.

        (vii) "Welfare Plan" shall mean any "employee welfare benefit plan", as
defined in Section 3(1) of ERISA, under which B&G (or Paul-Son, as the case may
be) or any ERISA Affiliate may incur any liability.

        (b)  Disclosure; Delivery of Copies of Relevant Documents and Other
Information. Schedule 3.14(b) of the B&G Disclosure Schedule contains a complete
list of the Employee Plans of the B&G Companies. Copies of (i) each such
Employee Plan other than any Multiemployer Plan, and, if applicable, related
trust agreement, and any amendment thereto, (ii) the most recent determination
letter issued by the IRS with respect to each such Employee Plan which is
intended to qualify under Section 401(a) of the Code and (iii) the most recent
Annual Report on Form 5500 Series required to be filed with any governmental
agency for each Pension Plan and Welfare Plan have been delivered by the B&G
Companies to Paul-Son and are true and complete copies of such documents.

        (c)  Representations. Except as set forth in Schedule 3.14(c) of the B&G
Disclosure Schedule:

        (i)    Employee Plans

        (A)  No Pension Plan is subject to Title IV of ERISA or the minimum
funding requirements of Section 412 of the Code. Each Pension Plan (with its
related trust) that is intended to qualify under the provisions of Code
Section 401(a) has received a favorable determination letter from the Internal
Revenue Service stating that the Pension Plan is so qualified and the related
trust is exempt from federal income tax under Section 501(a) of the Code and, to
the best knowledge of B&G, nothing has occurred since the date of the last such
determination letter which has resulted in, or is likely to result in, the
revocation of such determination letter.

        (B)  To the best knowledge of B&G, each Employee Plan has been
maintained in compliance with its terms and, both as to form and in operation,
with the requirements prescribed by any and all applicable laws, including
without limitation ERISA, the Code, and the French Labor Code (Code du Travail)
to the extent applicable.

        (ii)  Multiemployer Plans

        (A)  Neither B&G nor any ERISA Affiliate has, at any time, withdrawn
from a Multiemployer Plan in a "complete withdrawal" or a "partial withdrawal"
as defined in Sections 4203 and 4205 of ERISA, respectively, so as to result in
a liability, contingent or otherwise (including without limitation the
obligations pursuant to an agreement entered into in accordance with
Section 4204 of ERISA), of B&G or any ERISA Affiliate which has not

17

--------------------------------------------------------------------------------

been fully satisfied. Neither B&G nor any ERISA Affiliate has engaged in, or is
a successor or parent corporation to an entity that has engaged in, a
transaction described in Section 4212(c) of ERISA.

        (B)  No Employee Plan is a Multiemployer Plan.

        (iii)  Welfare Plans. None of B&G, any ERISA Affiliate or any Welfare
Plan has any present or future obligation to make any payment to, or with
respect to any present or former employee of B&G or any ERISA Affiliate pursuant
to, any retiree medical benefit plan, or other retiree Welfare Plan, except to
the extent required by the Code or ERISA.

        (iv)  Litigation. There is no material action, order, writ, injunction,
judgment or decree outstanding or claim, suit, litigation, proceeding, arbitral
action, governmental audit or, to the best knowledge of B&G, investigation
relating to or seeking benefits under any Employee Plan that is pending against
B&G, any ERISA Affiliate or any Employee Plan other than routine claims for
benefits.

        (v)  Miscellaneous Matters. As of the date hereof (a) all material
payments required to be made on or before the date hereof by or under any
Employee Plan, any related trust, or any collective bargaining agreement have
been made or are being processed in accordance with normal operating procedures,
and except as set forth in B&G's financial statements, all material amounts
required to be reflected thereon have been properly accrued to date as
liabilities under or with respect to each Employee Plan, (b) to the best
knowledge of B&G, the B&G Companies have performed all material obligations
required to be performed by them on or before the date hereof under any Employee
Plan and (c) the B&G Companies have no liability as a result of any "prohibited
transaction" (as defined in Section 406 of ERISA and Section 4975 of the Code)
for any excise tax or civil penalty.

SECTION 3.15    COMPLIANCE    

        (a)  Except as disclosed in Schedule 3.15(a) of the B&G Disclosure
Schedule, each of the B&G Companies, and each of their respective directors (but
with respect to non-employee directors, only to the best knowledge of B&G),
persons performing functions similar to directors, officers, persons performing
management functions similar to officers and, to the best knowledge of B&G,
partners hold all permits, registrations, findings of suitability, licenses,
variances, exemptions, certificates of occupancy, orders and approvals of all
Governmental Entities (including, without limitation, all authorizations under
Environmental Laws and B&G Gaming Laws) necessary to conduct the business and
operations of each of the B&G Companies, each of which is in full force and
effect in all material respects, except for such permits, registrations,
findings of suitability, licenses, variances, exemptions, certificates of
occupancy, orders and approvals the failure of which to hold would not,
individually or in the aggregate, be reasonably likely to have a B&G Material
Adverse Effect (the "B&G Permits") and, to the best knowledge of B&G, no event
has occurred which permits, or upon the giving of notice or passage of time or
both would permit, revocation, non-renewal, modification, suspension, limitation
or termination of any B&G Permit that currently is in effect the loss of which
either individually or in the aggregate would be reasonably likely to have a B&G
Material Adverse Effect. Each of the B&G Companies, and each of their respective
directors (but with respect to non-employee directors, only to the best
knowledge of B&G), officers, persons performing management functions similar to
officers and, to the best knowledge of B&G, partners, are in compliance with the
terms of the B&G Permits, except for such failures to comply, which singly or in
the aggregate, would not, individually or in the aggregate, be reasonably likely
to have a B&G Material Adverse Effect. Except as disclosed in Schedule 3.15(a)
of the B&G Disclosure Schedule or as would not be reasonably likely to have a
B&G Material Adverse Effect, to the best knowledge of B&G, the businesses of the
B&G Companies are not being conducted in violation of any law, ordinance or
regulation of any Governmental Entity (including, without limitation, any B&G
Gaming Laws (as defined in Section 3.15(b)). To the best knowledge of

18

--------------------------------------------------------------------------------


B&G, no investigation or review by any Governmental Entity with respect to
either of the B&G Companies is pending, or threatened, nor has any Governmental
Entity indicated any intention to conduct the same, other than those the outcome
of which would not, individually or in the aggregate, be reasonably likely to
have a B&G Material Adverse Effect. Nothing in this Section 3.15 shall be
construed as a representation or warranty that B&G has obtained any Governmental
Approval referred to in Section 5.8.

        (b)  The term "B&G Gaming Laws" means any federal, state, local or
foreign statute, ordinance, rule, regulation, permit, consent, registration,
finding of suitability, approval, license, judgment, order, decree, injunction
or other authorization, including any condition or limitation placed thereon,
governing or relating to the current or contemplated casino and gaming equipment
and supplies manufacturing, distributing and selling activities and operations
of either of the B&G Companies, including, without limitation, the Illinois
Riverboat Gambling Act, the Indiana Riverboat Gambling Act, the Louisiana
Riverboat Economic Development and Gaming Control Law, the Michigan Gaming
Control and Revenue Act, the Mississippi Gaming Control Act, the Nevada Gaming
Control Act, the New Jersey Casino Control Act, and the Washington State
Gambling Act, and the rules and regulations promulgated thereunder.

        (c)  Except as disclosed in Schedule 3.15(c) of the B&G Disclosure
Schedule, none of the B&G Entities, nor any director (but with respect to
non-employee directors, only to the best knowledge of B&G), officer, key
employee or, to the best knowledge of B&G, partners of the B&G Companies has
received any written claim, demand, notice, complaint, court order or
administrative order from any Governmental Entity in the past three years under,
or relating to, any violation or possible violation of any B&G Gaming Laws which
did or would be reasonably likely to result in fines or penalties of $10,000 or
more. To the best knowledge of B&G, there are no facts, which if known to the
regulators under the B&G Gaming Laws could reasonably be expected to result in
the revocation, limitation or suspension of a license, finding of suitability,
registration, permit or approval of it or them, or of any officer, director,
other person performing management functions similar to an officer or partner,
under any B&G Gaming Laws. Neither of the B&G Companies has suffered a
suspension or revocation of any material license, finding of suitability,
registration, permit or approval held under the B&G Gaming Laws.

SECTION 3.16    LABOR MATTERS    

        Except as disclosed in Schedule 3.16 of the B&G Disclosure Schedule or
as would not be reasonably likely to have a B&G Material Adverse Effect,
(i) there are no controversies pending or, to the best knowledge of B&G,
threatened between either of the B&G Companies and any of their respective
employees; (ii) to the best knowledge of B&G, there are no activities or
proceedings of any labor union to organize any non-unionized employees; (iii) to
the best knowledge of B&G, neither of the B&G Companies has breached or
otherwise failed to comply with any provision of any collective bargaining
agreement or contract and there are no grievances outstanding against either of
the B&G Companies under any such agreement or contract; (iv) there are no unfair
labor practice charges and complaints pending against either of the B&G
Companies before the National Labor Relations Board, any French Conseil de
Prud'hommes, or any similar foreign labor relations governmental bodies, or any
current union representation questions involving employees of either of the B&G
Companies; and (v) there is no strike, slowdown, work stoppage or lockout, or,
to the best knowledge of B&G, threat thereof, by or with respect to any
employees of either of the B&G Companies. The B&G Companies are not parties to
any collective bargaining agreements, except for collective bargaining
agreements disclosed in Schedule 3.16 of the B&G Disclosure Schedule.

SECTION 3.17    INSURANCE    

        The B&G Companies have provided to Paul-Son true, accurate and complete
copies of all material fire and casualty, general liability, business
interruption, directors and officers liability, employment

19

--------------------------------------------------------------------------------


practices, product liability, and sprinkler and water damage insurance policies
maintained by each of the B&G Companies. All such insurance policies are with
reputable insurance carriers and provide coverage as is reasonably prudent to
cover normal risks incident to the business of the B&G Companies and their
respective properties and assets.

SECTION 3.18    NO EXISTING DISCUSSIONS    

        As of the date hereof, neither of the B&G Companies is engaged, directly
or indirectly, in any discussions or negotiations with any other party with
respect to an Acquisition Proposal (as defined in Section 5.4(a)).

SECTION 3.19    BROKERS    

        None of the B&G Companies or any of their respective officers, directors
or employees has employed any broker, financial advisor or finder or incurred
any liability for any brokerage fees, commissions or finder's fees in connection
with the transactions contemplated by this Agreement.

SECTION 3.20    TRANSACTIONS WITH AFFILIATES    

        Other than the transactions contemplated by this Agreement and except to
the extent disclosed in Schedule 3.20 of the B&G Disclosure Schedule, from
January 1, 1996 through the date of this Agreement, there have been no
transactions, agreements, arrangements or understandings between the B&G
Companies, on the one hand, and B&G's Affiliates or other persons, on the other
hand, that would be required to be disclosed under Item 404 of Regulation S-K
under the Securities Act (as hereinafter defined).

SECTION 3.21    INVESTMENT PURPOSE    

        B&G has been advised by each of the B&G Stockholders that such B&G
Stockholder is acquiring the Paul-Son Shares for its own account for investment
only and not with a present view toward the public sale or distribution thereof,
except pursuant to sales that are exempt from the registration requirements of
the Securities Act and any applicable state securities laws and/or that are
registered under the Securities Act and any applicable state securities laws,
including sales pursuant to the Option Agreement dated July 19, 2000 among B&G,
Francois Carrette, Gerard Charlier and Kathleen Steele.

SECTION 3.22    RELIANCE ON EXEMPTIONS    

        B&G understands and has advised each of the B&G Stockholders that the
Paul-Son Shares are being offered and sold to it in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities laws and that Paul-Son is relying upon the truth and accuracy of,
each of the B&G Stockholder's compliance with, the representations, warranties,
agreements, acknowledgments and understandings set forth herein in order to
determine the availability of such exemptions and the eligibility of each of the
B&G Stockholders to acquire the Paul-Son Shares.

SECTION 3.23    INFORMATION    

        Each of the B&G Stockholders and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of Paul-Son and materials relating to the offer and sale of the Paul-Son Shares
which have been requested by the B&G Stockholders or their advisors. Each of the
B&G Stockholders and its advisors, if any, have been afforded the opportunity to
ask questions of Paul-Son and have received what the B&G Stockholders believe to
be satisfactory answers to any such inquiries. B&G understands and has advised
each of the B&G Stockholders that its investment in the Paul-Son Shares involves
a significant degree of risk. Nothing in this Section 3.23 limits or modifies
the right of B&G to rely on the representations and warranties of Paul-Son in
Article IV.

20

--------------------------------------------------------------------------------


SECTION 3.24    NO GOVERNMENTAL ENDORSEMENT    

        B&G understands and has advised each of the B&G Stockholders that no
U.S. federal or state agency or any other government or governmental agency
(foreign or domestic) has passed upon or made any recommendation or endorsement
of the Paul-Son Shares.

SECTION 3.25    RESTRICTIONS ON TRANSFER OR RESALE    

        B&G understands and has advised each of the B&G Stockholders that
(i) the Paul-Son Shares have not been and are not being registered under the
Securities Act or any applicable state securities laws, and may not be
transferred unless (a) subsequently registered thereunder, or (b) each of the
B&G Stockholders shall have delivered to Paul-Son or its transfer agent an
opinion or other similar letter of counsel (which opinion or letter shall be
reasonably acceptable to Paul-Son) to the effect that the Paul-Son Shares to be
sold or transferred may be sold or transferred pursuant to an exemption from
such registration under the Securities Act and any state securities laws, or
sold pursuant to Rule 144 promulgated under the Securities Act (or a successor
rule); (ii) any sale of such Paul-Son Shares made in reliance on Rule 144 may be
made only in accordance with the terms of said rule and further, if said rule is
not applicable, any resale of such Paul-Son Shares under circumstances in which
the seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither Paul-Son nor any other
Person is under any obligation to register the Paul-Son Shares under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder, except as provided in the Registration
Rights Agreement of even date herewith among Paul-Son and the B&G Stockholders.

SECTION 3.26    LEGENDS    

        B&G understands and has advised each of the B&G Stockholders that the
certificate representing the Shares shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates for such Paul-Son Shares):

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"). THE SHARES HAVE BEEN ACQUIRED
FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER SAID ACT, OR AN OPINION OF
COUNSEL, IN FORM, SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES
LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

SECTION 3.27    NO GENERAL SOLICITATION    

        To the best knowledge of B&G, the Paul-Son Shares were not offered to
the B&G Stockholders through any form of general solicitation or general
advertising, including, without limitation, (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, and (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.

SECTION 3.28    GAMING REGULATIONS    

        B&G understands and has advised each of the B&G Stockholders that
Paul-Son and its Subsidiaries are subject to the Paul-Son Gaming Laws (as
defined in Section 4.15(b)), and that the Paul-Son Gaming Laws subject
stockholders of a registered publicly traded corporation ("PTC") or of

21

--------------------------------------------------------------------------------


a licensed manufacturer and distributor (such as Paul-Son and its Subsidiaries)
to being called forward by gaming authorities, in their discretion, for
licensing or a finding of suitability as a stockholder of a PTC. B&G understands
and has advised each of the B&G Stockholders that the Paul-Son Gaming Laws may
require advance notification or pre-approval of an acquisition by any person of
an equity interest in a gaming licensee or with respect to the transactions
contemplated by this Agreement.

SECTION 3.29    INVENTORIES; RECEIVABLES; PAYABLES    

        (a)  Schedule 3.29 of the B&G Disclosure Schedule contains the most
current inventory listings maintained by the B&G Companies. Except as set forth
in Schedule 3.29 of the B&G Disclosure Schedule, the inventory of the B&G
Companies consists of raw materials and supplies, manufactured and processed
parts, work in process, and finished goods. Subject to the last sentence of this
paragraph (a), the inventories of the B&G Companies are in good and marketable
condition, and are saleable in the ordinary course of business. All inventories
owned by the B&G Companies have been purchased in the ordinary course of
business and consistent with anticipated requirements of the business of the B&G
Companies. Adequate reserves have been reflected in the B&G Balance Sheet for
obsolete or otherwise unusable inventory, which reserves were calculated in a
manner consistent with past practice and in accordance with U.S. GAAP
consistently applied.

        (b)  All accounts receivable of the B&G Companies have arisen from bona
fide transactions in the ordinary course of business consistent with past
practice. All accounts receivable of the B&G Companies reflected on the B&G
Balance Sheet are good and collectible at the aggregate recorded amounts
thereof, net of any applicable reserve for returns or doubtful accounts
reflected thereon, which reserves are adequate and were calculated in a manner
consistent with past practice and in accordance with U.S. GAAP consistently. All
accounts receivable arising after the date of the B&G Balance Sheet are good and
collectible at the aggregate recorded amounts thereof, net of any applicable
reserve for returns or doubtful accounts, which reserves are adequate and were
calculated in a manner consistent with past practice and in accordance with U.S.
GAAP consistently applied.

        (c)  All accounts payable of the B&G Companies reflected in the B&G
Balance Sheet or arising after the date thereof are the result of bona fide
transactions in the ordinary course of business and have been paid or are not
yet due and payable.

SECTION 3.30    CUSTOMERS AND SUPPLIERS    

        Schedule 3.30 of the B&G Disclosure Schedule sets forth a true and
complete list of the largest customers and the largest suppliers of each of the
B&G Companies, as measured by the dollar amount of purchases therefrom or
thereby representing at least 5% of the B&G Companies' consolidated revenues,
during the fiscal year ended December 31, 2000 and the six (6) months ended
June 30, 2001 showing the approximate total purchases by the B&G Companies from
each such supplier and the approximate total revenues by the B&G Companies from
each such customer, during such period. Since the date of the B&G Balance Sheet,
there has not been any B&G Material Adverse Change in the business relationship
of the B&G Companies with any customer or supplier listed on Schedule 3.30 of
the B&G Disclosure Schedule.

SECTION 3.31    PRODUCT WARRANTY    

        Section 3.31 of the B&G Disclosure Schedule contains a true and complete
description of the product liability and product warranty experience of the B&G
Companies for the last three fiscal years. All products sold by the B&G
Companies conform in all material respects to the laws and regulations
applicable to them and to specifications contractually imposed by clients.
Except as set forth on Schedule 3.31 of the B&G Disclosure Schedule, no product
manufactured and sold by the B&G Companies contains any defect, deviation or
non-conformity which may have a B&G Material Adverse Effect.

22

--------------------------------------------------------------------------------



SECTION 3.32    ACCURACY OF INFORMATION FURNISHED    

        No representation or warranty of B&G contained in this Agreement
(including, without limitation, in the B&G Disclosure Schedule) or in any
agreement executed in connection herewith or in any certificate delivered by the
B&G Companies pursuant hereto or thereto contains any untrue statement of a
material fact or omits any material fact necessary to make the information
contained therein not misleading.


ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF PAUL-SON


        Paul-Son makes the representations and warranties to B&G contained in
this Article IV and in the disclosure schedule delivered by Paul-Son to B&G on
or before the date of this Agreement (the "Paul-Son Disclosure Schedule"). The
Paul-Son Disclosure Schedule shall be arranged in paragraphs corresponding to
the numbered and lettered paragraphs contained in this Article IV and the
disclosure in any paragraph shall qualify other paragraphs in this Article IV
only to the extent that it is reasonable from a reading of such disclosure that
it also qualifies or applies to such other paragraphs.

SECTION 4.1    ORGANIZATION OF PAUL-SON AND ITS SUBSIDIARIES    

        Each of Paul-Son and its Subsidiaries is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization as set forth in Schedule 4.1 of the Paul-Son Disclosure Schedule,
and has the requisite corporate, partnership or limited liability company power
and authority to carry on its business as now being conducted. Each of Paul-Son
and its Subsidiaries is duly qualified or licensed to do business and is in good
standing in each jurisdiction specified opposite its name in Schedule 4.1 of the
Paul-Son Disclosure Schedule, which are the only jurisdictions in which the
property owned, leased or operated by it or the nature of the business conducted
by it makes such qualification or licensing necessary, except where the failure
to be so qualified, licensed or in good standing, would not be reasonably likely
to have a material adverse effect on the business or properties, financial
condition or results of operations of Paul-Son and its Subsidiaries, taken as a
whole (a "Paul-Son Material Adverse Effect"), provided, however, that the effect
of economic changes that are applicable to the gaming industry generally, or the
gaming industry in markets in which Paul-Son or its Subsidiaries conduct
business, shall be excluded from the definition of "Paul-Son Material Adverse
Effect" and from any determination as to whether a Paul-Son Material Adverse
Effect has occurred or may occur with respect to Paul-Son. Paul-Son has
delivered to B&G a true and correct copy of the articles of incorporation and
bylaws of Paul-Son, in each case as amended to the date of this Agreement.
Except as set forth in Paul-Son SEC Reports (as defined in Section 4.4(a)) filed
prior to the date hereof or in Schedule 4.1 of the Paul-Son Disclosure Schedule,
neither Paul-Son nor any of its Subsidiaries directly or indirectly owns (other
than ownership interests in Paul-Son or in one or more of its Subsidiaries) any
equity or similar interest in, or any interest convertible into or exchangeable
or exercisable for such equity or similar interests in, any corporation,
partnership, joint venture or other business association or entity.

SECTION 4.2    CAPITALIZATION    

        (a)  The authorized capital stock of Paul-Son consists of 30,000,000
shares of Paul-Son Common Stock, $0.01 par value per share, and 10,000,000
shares of preferred stock, par value $0.01 per share ("Paul-Son Preferred
Stock"). As of the date hereof, (i) 3,456,654 shares of Paul-Son Common Stock
were issued and outstanding, all of which are duly authorized, validly issued,
fully paid and nonassessable, (ii) 27,293 shares of Paul-Son Common Stock are
held in the treasury of Paul-Son or by Subsidiaries of Paul-Son, and (iii) no
shares of Paul-Son Preferred Stock are issued and outstanding. Schedule 4.2(a)
of the Paul-Son Disclosure Schedule sets forth the number of shares of Paul-Son
Common Stock reserved for future issuance upon exercise of options to acquire
shares of Paul-Son

23

--------------------------------------------------------------------------------


Common Stock (the "Paul-Son Stock Options") granted and outstanding as of the
date hereof under Paul-Son's stock option plans ("Paul-Son's Stock Option
Plans"). Schedule 4.2(a) of the Paul-Son Disclosure Schedule also sets forth,
for each Paul-Son Stock Option Plan, the dates on which Paul-Son Stock Options
under such plan were granted, the number of Paul-Son Stock Options granted on
each such date and the exercise price thereof. As of the date of this Agreement,
Paul-Son has not granted any stock appreciation rights or any other contractual
rights (other than employment, bonus or other compensation arrangements which
are set forth on Schedule 4.2(a) of the Paul-Son Disclosure Schedule) the value
of which is derived from the financial performance of Paul-Son or the value of
shares of Paul-Son Common Stock.

        (b)  The authorized capital stock of Paul-Son Gaming Supplies, Inc., a
Nevada corporation and a Subsidiary of Paul-Son, consists of 2,500 shares of
common stock, no par value per share. As of the date hereof, (i) 500 shares of
common stock of Paul-Son Gaming Supplies, Inc. were issued and outstanding, all
of which are duly authorized, validly issued, fully paid and nonassessable and
(ii) no shares of common stock of Paul-Son Gaming Supplies, Inc. are held in the
treasury of Paul-Son Gaming Supplies, Inc. or of Paul-Son.

        (c)  The authorized capital stock of Authentic Products, Inc., a Nevada
corporation and a Subsidiary of Paul-Son, consists of 10,000 shares of common
stock, par value $0.01 per share. As of the date hereof, (i) 100 shares of
common stock of Authentic Products, Inc. were issued and outstanding, all of
which are duly authorized, validly issued, fully paid and nonassessable and
(ii) no shares of common stock of Authentic Products, Inc. are held in the
treasury of Authentic Products, Inc. or of Paul-Son.

        (d)  The authorized capital stock of Paul-Son Mexicana, S.A. de C.V., a
Mexican sociedad anonima de capital variable and a Subsidiary of Paul-Son,
consists of 6,800,000 shares, of which 50,000 consist of fixed capital of the
company and 6,750,000 consist of variable capital, each with a par value of
$1.00 Mexican peso per share, which jointly represent 100% of the issued and
outstanding equity securities of, and 100% of the voting power in, Paul-Son
Mexicana, S.A. de C.V. As of the date hereof, 6,800,000 shares of Paul-Son
Mexicana, S.A. de C.V. were issued and outstanding.

        (e)  The authorized capital stock of Industrias Paul-Son de Mexico, S.A.
de C.V., a Mexican sociedad anonima de capital variable and a Subsidiary of
Paul-Son, consists of 50,000 shares of fixed capital stock with a par value of
$1.00 Mexican pesos per share, which represent 100% of the issued and
outstanding equity securities of, and 100% of the voting power in, Industrias
Paul-Son de Mexico, S.A. de C.V. As of the date hereof, 50,000 shares of
Industrias Paul-Son de Mexico, S.A. de C.V., were issued and outstanding.

        (f)    As of the date of this Agreement, there are no outstanding
(i) securities convertible into, exchangeable for or evidencing the right to
purchase any shares of capital stock of any Subsidiary of Paul-Son;
(ii) options, warrants, calls or other rights to purchase or subscribe to the
capital stock of any Subsidiary of Paul-Son or securities convertible into,
exchangeable for or evidencing the right to purchase, any shares of such capital
stock; or (iii) contracts, commitments, agreements, understandings or
arrangements of any kind relating to the issuance of any shares of capital stock
of any Subsidiary of Paul-Son, any such convertible or exchangeable securities
or any such other securities evidencing the right to purchase any such options,
warrants or rights.

        (g)  Except as disclosed in Schedule 4.2(g) of the Paul-Son Disclosure
Schedule, there are no obligations, contingent or otherwise, of Paul-Son or any
of its Subsidiaries to repurchase, redeem or otherwise acquire any shares of
Paul-Son Common Stock or the capital stock or ownership interests of any
Subsidiary or to provide funds to or make any material investment (in the form
of a loan, capital contribution or otherwise) in any such Subsidiary or any
other entity other than guarantees of bank obligations or indebtedness for
borrowed money of Subsidiaries entered into in the ordinary course of business.

24

--------------------------------------------------------------------------------


        (h)  All of the outstanding shares of capital stock (including shares
which may be issued upon exercise of outstanding options) or other ownership
interest of each of Paul-Son's Subsidiaries are duly authorized, validly issued,
fully paid and nonassessable. Except as disclosed in Schedule 4.2 of the
Paul-Son Disclosure Schedule, all such shares and ownership interests are owned
directly by Paul-Son or another Subsidiary of Paul-Son free and clear of all
security interests, liens, claims, pledges, agreements, limitations on
Paul-Son's voting rights, charges or other encumbrances or restrictions on
transfer of any nature.

        (i)    There is no Voting Debt of Paul-Son or any of its Subsidiaries
issued and outstanding. Except as set forth in Section 4.2(i) of the Paul-Son
Disclosure Schedule or as reserved for future grants of options under the
Paul-Son Stock Option Plans as of the date hereof, (i) there are no shares of
capital stock of any class of Paul-Son, or any security exchangeable into or
exercisable for such equity securities, issued, reserved for issuance or
outstanding; (ii) there are no options, warrants, equity securities, calls,
rights, commitments or agreements of any character to which Paul-Son or any of
its Subsidiaries is a party or by which it is bound obligating Paul-Son or any
of its Subsidiaries to issue, deliver or sell, or cause to be issued, delivered
or sold, additional shares of capital stock or other ownership interests
(including Voting Debt) of Paul-Son or any of its Subsidiaries or obligating
Paul-Son or any of its Subsidiaries to grant, extend, accelerate the vesting of
or enter into any such option, warrant, equity security, call, right, commitment
or agreement; and (iii) there are no voting trusts, proxies or other voting
agreements or understandings with respect to the shares of capital stock of
Paul-Son to which Paul-Son or any of its Subsidiaries is a party. All of the
Paul-Son Shares are duly authorized and, upon issuance on the terms and
conditions specified in this Agreement, shall be validly issued, fully paid and
nonassessable. All shares of Paul-Son Common Stock issuable upon exercise of the
Warrants will, upon issuance, be duly authorized, validly issued, fully paid and
nonassessable.

SECTION 4.3    AUTHORITY; NO CONFLICT; REQUIRED FILINGS AND CONSENTS    

        (a)  Paul-Son has all requisite corporate power and authority to enter
into this Agreement and to consummate the transactions contemplated by this
Agreement and the Other Transactional Documents to which it is a party. The
execution and delivery of this Agreement and the Other Transactional Documents,
and the consummation of the transactions by Paul-Son, contemplated hereby and
thereby, have been duly authorized by all necessary corporate action on the part
of Paul-Son, other than by the stockholders of Paul-Son. This Agreement and the
Other Transactional Documents to which it is a party have been duly executed and
delivered by Paul-Son and assuming the due authorization, execution and delivery
by B&G, constitute the valid and binding obligation of Paul-Son, enforceable
against Paul-Son in accordance with their respective terms.

        (b)  Other than or as disclosed in Schedule 4.3(b) of the Paul-Son
Disclosure Schedule, the execution and delivery of this Agreement and the Other
Transactional Documents by Paul-Son does not, and the consummation of the
transactions contemplated hereby and thereby will not, (i) conflict with, or
result in any violation or breach of, any provision of the articles of
incorporation or bylaws of Paul-Son or the comparable charter or organizational
documents of any of its Subsidiaries, (ii) result in any violation or breach of,
or constitute (with or without notice or lapse of time, or both) a default (or
give rise to a right of termination, cancellation or acceleration of any
obligation or loss of any material benefit) under, or require a consent or
waiver under, any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, lease, contract or other agreement, instrument or
obligation to which Paul-Son or any of its Subsidiaries is a party or by which
any of them or any of their properties or assets may be bound, or (iii) subject
to the governmental filings and other matters referred to in Section 4.3(c),
conflict with or violate any permit, concession, franchise, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to
Paul-Son or any of its Subsidiaries or any of its or their properties or assets,
except in the case of clauses (ii) and (iii) for any such conflicts, violations,
defaults, terminations, breaches, cancellations, accelerations or requirements
for consent or waiver not obtained which (x) are not, individually or in the
aggregate, reasonably likely to have a

25

--------------------------------------------------------------------------------


Paul-Son Material Adverse Effect or (y) would not impair or unreasonably delay
the consummation of the Combination.

        (c)  No consent, approval, order or authorization of, or registration,
declaration, notice, report or filing with, any Governmental Entity is required
by or with respect to Paul-Son or any of its Subsidiaries in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby, except for (i) any filings by Paul-Son pursuant to the
Securities and Exchange Act of 1934, as amended (the "Exchange Act") and the
Securities Act and applicable inclusion requirements of Nasdaq SmallCap Market,
(ii) any filings by Paul-Son required under the securities or blue sky laws of
various states, (iii) any filings, approvals, preapprovals and qualifications
required by Paul-Son under the applicable B&G Gaming Laws or under the Paul-Son
Gaming Laws, (iv) any notification (after the Closing) to the French Ministry of
Economy and Finance regarding the Combination required under French law, (v) any
notice (after the Closing) to the National Foreign Investment Registry of Mexico
and to the Tax Ministry of Mexico regarding the participation of B&G in the
capital stock of a Mexican entity, (vi) any immaterial filings and consents as
may be required under any business, environmental, health or safety laws or
regulations pertaining to any notification, disclosure or required approval
triggered by the Combination or the transactions contemplated by this Agreement,
and (vii) the approval of the stockholders of Paul-Son.

SECTION 4.4    PUBLIC FILINGS; FINANCIAL STATEMENTS    

        (a)  Paul-Son has filed and made available to B&G all forms, reports and
documents required to be filed by Paul-Son with the SEC since January 1, 1996
(collectively, the "Paul-Son SEC Reports"). None of Paul-Son's Subsidiaries is
required to file forms, reports and documents with the SEC. The Paul-Son SEC
Reports (including any financial statements filed as a part thereof or
incorporated by reference therein) (i) at the time filed, complied in all
material respects with the applicable requirements of the Securities Act and the
Exchange Act, as the case may be, and (ii) did not, at the time they were filed
(or if amended or superseded by a filing prior to the date of this Agreement,
then on the date of such filing), contain any untrue statement of a material
fact or omit to state a material fact required to be stated in such Paul-Son SEC
Reports or necessary in order to make the statements in such Paul-Son SEC
Reports, in the light of the circumstances under which they were made, not
misleading.

        (b)  Each of the consolidated financial statements (including, in each
case, any related notes) of Paul-Son contained in the Paul-Son SEC Reports
complied as to form in all material respects with the applicable published rules
and regulations of the SEC with respect thereto, was prepared in accordance with
U.S. GAAP applied on a consistent basis throughout the periods involved (except
as may be indicated in the notes to such financial statements or, in the case of
unaudited statements, as indicated in the Paul-Son SEC Reports) and fairly
presented the consolidated financial position of Paul-Son and its consolidated
Subsidiaries as of the dates and the consolidated results of its operations and
cash flows for the periods indicated, except that the unaudited interim
financial statements were or are subject to normal and recurring year-end
adjustments which, with respect to interim periods since May 31, 2001, were not
or are not expected to be material in amount. The audited balance sheet of
Paul-Son as of May 31, 2001 is referred to herein as the "Paul-Son Balance
Sheet."

SECTION 4.5    NO UNDISCLOSED LIABILITIES    

        Except as disclosed in Schedule 4.5 of the Paul-Son Disclosure Schedule,
and except for liabilities and obligations incurred since the date of the
Paul-Son Balance Sheet in the ordinary course of business consistent with past
practices, Paul-Son and its Subsidiaries do not have any indebtedness,
obligations or liabilities of any kind, whether accrued, contingent or otherwise
(of the type required to be reflected in financial statements in accordance with
U.S. GAAP), and whether due or to become due, which would be reasonably likely
to have a Paul-Son Material Adverse Effect.

26

--------------------------------------------------------------------------------


SECTION 4.6    ABSENCE OF CERTAIN CHANGES OR EVENTS    

        Except as disclosed in Schedule 4.6 of the Paul-Son Disclosure Schedule,
since the date of the Paul-Son Balance Sheet, Paul-Son and its Subsidiaries have
conducted their businesses only in the ordinary course and in a manner
consistent with past practice and, since such date, there has not been (i) any
event, development, state of affairs or condition, or series or combination of
events, developments, states of affairs or conditions, which, individually or in
the aggregate, has had or is reasonably likely to have a Paul-Son Material
Adverse Effect; (ii) any damage, destruction or loss (whether or not covered by
insurance) with respect to Paul-Son or any of its Subsidiaries which is
reasonably likely to have a Paul-Son Material Adverse Effect; (iii) any material
change by Paul-Son or any of its Subsidiaries in Paul-Son's or such Subsidiary's
accounting methods, principles or practices of which B&G has not previously been
informed; (iv) any revaluation by Paul-Son or any of its Subsidiaries of any of
Paul-Son's or such Subsidiary's assets which is reasonably likely to have a
Paul-Son Material Adverse Effect; (v) any declaration, setting aside or payment
of any dividend or other distribution (whether in cash, stock or property) with
respect to the equity interests of Paul-Son or of any of its Subsidiaries, other
than dividends paid by wholly-owned Subsidiaries or any redemption, purchase or
other acquisition by Paul-Son or any of its Subsidiaries of any securities of
Paul-Son or any of its Subsidiaries; (vi) any split, combination or
reclassification of any of Paul-Son's capital stock or any issuance or the
authorization of any issuance of any other securities in respect of, in lieu of
or in substitution for, shares of Paul-Son's capital stock; (vii) any increase
in or establishment of, or any liability (caused by a prior or existing
violation of laws or regulations) under, any bonus, insurance, severance,
deferred compensation, pension, retirement, profit sharing, stock option, stock
purchase or other employee benefit plan, or any other increase in the
compensation payable or to become payable to any officers or key employees of
Paul-Son or any Subsidiary other than increases which would not be material,
individually or in the aggregate, with respect to such officers or employees
receiving such benefit or compensation (based on a comparison to benefits and
compensation received in the year ended May 31, 2001); (viii) any entry into,
renewal, modification or extension of, any material contract, arrangement or
agreement with any other party except for contracts, arrangements or agreements
in the ordinary course of business or as contemplated by this Agreement; or
(ix) any settlement of pending or threatened litigation involving Paul-Son or
any of its Subsidiaries (whether brought by a private party or a Governmental
Entity) other than any settlement which is not reasonably likely to have a
Paul-Son Material Adverse Effect.

SECTION 4.7    TAXES    

        (a)  Except as set forth in Schedule 4.7(a) of the Paul-Son Disclosure
Schedule:

        (i)    Each of Paul-Son and its Subsidiaries (and any affiliated group
(within the meaning of Section 1504 of the Code)) of which Paul-Son or any of
its Subsidiaries is now or ever has been a member) has timely filed with the
appropriate taxing authorities all federal and other material Tax Returns
required to be filed by it. All such Tax Returns were (and, to the extent they
will be filed prior to the Closing Date, will be) true, complete and accurate in
all material respects. None of Paul-Son, its Subsidiaries, nor any affiliated
group (within the meaning of Section 1504 of the Code) of which Paul-Son or any
of its Subsidiaries is now or was a member, has pending any request for an
extension of time within which to file income Tax Returns. Paul-Son has provided
to B&G true, complete and accurate (in all material respects) copies of
Paul-Son's federal income Tax Returns for the taxable years ended May 31, 1995
through May 31, 2000.

        (ii)  Each of Paul-Son and its Subsidiaries has paid all Taxes required
to be paid by it, or an adequate reserve has been or will be established
therefore in accordance with U.S. GAAP, by each of Paul-Son and its Subsidiaries
subject only to such exceptions as would not be reasonably likely to have,
individually or in the aggregate, a Paul-Son Material Adverse Effect.

27

--------------------------------------------------------------------------------




        (iii)  Paul-Son and each of its Subsidiaries have complied in all
respects with all applicable laws, rules and regulations relating to transfer
pricing and the reporting, payment and withholding of Taxes and have, within the
time and the manner prescribed by law, reported, withheld and paid over to the
proper governmental authorities all amounts required to be so reported, withheld
and paid over under applicable laws subject to such exceptions as would not be
reasonably likely to have, individually or in the aggregate, a Paul-Son Material
Adverse Effect.

        (iv)  No federal, state, local or foreign assessments, audits or other
administrative proceedings or court proceedings are presently, or have
previously been, pending with regard to any Taxes or Tax Returns of Paul-Son or
any of its Subsidiaries, subject to such exceptions as would not be reasonably
likely to have, individually or in the aggregate, a Paul-Son Material Adverse
Effect. Neither Paul-Son nor any of its Subsidiaries has received (or reasonably
expects to receive) a written notice or announcement of any material audits or
proceedings. No requests for waivers of time to assess any Taxes are pending,
none of Paul-Son or any of its Subsidiaries has waived any statute of
limitations with respect to Taxes or agreed to any extension of time with
respect to any Tax assessment or deficiency for any open taxable year. Except
for fraud which has an indefinite statute of limitations, and substantial
underestimates which have a seven-year statute of limitations, the statutes of
limitations for the federal income Tax Returns of Paul-Son and each of its
Subsidiaries (other than Paul-Son Mexicana and Industrias Paul-Son Mexico) have
expired for all taxable years ended on or prior to May 31, 1997. The statutes of
limitations for the federal income Tax Returns of Paul-Son Mexicana and
Industrias Paul-Son Mexico have expired for all taxable years ended on or prior
to December 31, 1994.

        (v)  Neither the IRS nor any other taxing authority (whether domestic or
foreign, including the Secretaria de Hacienda y Credito Publico in Mexico-SHCP)
has asserted in writing, nor to the best knowledge of Paul-Son is threatening in
writing to assert, (a) against Paul-Son or any of its Subsidiaries any
deficiency or claim for Taxes in excess of the reserves established therefore or
(b) that Paul-Son or any of its Subsidiaries should have, but did not, file a
Tax Return in a particular jurisdiction where Paul-Son or any such Subsidiary do
not regularly file Tax Returns, except as which would not be reasonably likely
to have a Paul-Son Material Adverse Effect.

        (b)  Except as set forth in Schedule 4.7(b) of Paul-Son Disclosure
Schedule:

        (i)    There are no liens for Taxes upon any property or assets of
Paul-Son or any Subsidiary thereof, except for liens for Taxes not yet due and
payable and liens for Taxes that are being contested in good faith by
appropriate proceedings as set forth in Schedule 4.7(b) of Paul-Son Disclosure
Schedule and as to which adequate reserves have been established in accordance
with U.S. GAAP except as which would not be reasonably likely to have,
individually or in the aggregate, a Paul-Son Material Adverse Effect.

        (ii)  Neither Paul-Son nor any of its Subsidiaries is or has been a
member of an affiliated group of corporations filing a consolidated federal
income tax return (or a group of corporations filing a consolidated, combined or
unitary income tax return under comparable provisions of state, local or foreign
tax law) for any taxable period beginning on or after June 1, 1997, other than a
group the common parent of which is or was Paul-Son or any Subsidiary of
Paul-Son.

        (iii)  Neither Paul-Son nor any of its Subsidiaries has (a) any
obligation under any Tax sharing agreement or similar arrangement with any other
person with respect to Taxes of any other person or (b) except as which would
not be reasonably likely to have, individually or in the aggregate, a Paul-Son
Material Adverse Effect, entered into a closing agreement or other similar
agreement related to Taxes with any taxing authority for any open or future
taxable year.

        (iv)  Neither Paul-Son nor any of its Subsidiaries has, with regard to
any assets or property held or acquired by any of them, filed a consent to the
application of Section 341(f) of the Code,

28

--------------------------------------------------------------------------------




or agreed to have Section 341(f)(2) of the Code apply to any disposition of a
subsection (f) asset (as such term is defined in Section 341(f)(4) of the Code)
owned by Paul-Son or any of its Subsidiaries.

        (v)  Neither Paul-Son nor any of its Subsidiaries has agreed to, or is
required to make, any adjustments under Section 481 of the Code for any open or
future taxable year, except as which would not be reasonably likely to have,
individually or in the aggregate, a Paul-Son Material Adverse Effect.

SECTION 4.8    REAL PROPERTY    

        (a)  Schedule 4.8(a) of the Paul-Son Disclosure Schedule identifies all
real property owned by Paul-Son and its Subsidiaries (the "Paul-Son Owned
Property"), all real property for which Paul-Son and its Subsidiaries have an
option to purchase or right of first refusal (the "Paul-Son Option Property"),
all real property for which Paul-Son and its Subsidiaries have equitable
interests as contract purchasers under executed purchase and sale agreements
(the "Paul-Son Contract Property"), all real property for which Paul-Son and its
Subsidiaries have equitable interests as profit participants in the proceeds
from any disposition thereof ("Paul-Son Profit Participation Property") and all
real property leased or operated by Paul-Son and its Subsidiaries (the "Paul-Son
Leased Property"). The Paul-Son Owned Property, the Paul-Son Option Property,
the Paul-Son Contract Property, the Paul-Son Profit Participation Property and
the Paul-Son Leased Property are referred to herein collectively as the
"Paul-Son Real Property." For purposes of this Agreement, "Paul-Son Permitted
Liens" means (a) mechanic's, carriers', workers', repairers', materialmen's,
warehousemen's and other similar liens arising or incurred in the ordinary
course of business for sums not yet due and payable and such liens as are being
contested by Paul-Son or its Subsidiaries in good faith, provided such liens do
not individually or in the aggregate have a Paul-Son Material Adverse Effect,
(b) liens arising or resulting from any action taken by Paul-Son, (c) liens for
current Taxes not yet due and payable, (d) any covenants, conditions,
restrictions, reservations, rights, liens, easements, encumbrances,
encroachments and other matters affecting title which do not individually or in
the aggregate have a Paul-Son Material Adverse Effect, (e) the Paul-Son Lease
and Operational Documents (as defined in Section 4.8(c) below) and (f) matters
permitted pursuant to Section 5.2 hereof.

        (b)  Paul-Son and its Subsidiaries have good, valid, legal and
marketable fee simple title to the Paul-Son Owned Property, and a valid
leasehold interest in the Paul-Son Leased Property, sufficient to allow each of
Paul-Son and its Subsidiaries to conduct, and to continue to conduct, its
business as and where currently conducted. The interests of Paul-Son and its
Subsidiaries in the Paul-Son Controlled Real Property (as defined in
Section 4.8(c) below), and to the best knowledge of Paul-Son, the interests of
Paul-Son and its Subsidiaries in the Paul-Son Real Property which is not
Paul-Son Controlled Real Property, are free and clear of any and all liens,
encumbrances, restrictions, leases, options to purchase, options to lease,
conditions, covenants, assessments, defects, claims or exceptions, except for
the exceptions described in Schedule 4.8(b) of the Paul-Son Disclosure Schedule
and the Paul-Son Permitted Liens. Prior to the date hereof, Paul-Son has
delivered to B&G true and correct copies of all title reports and policies and
surveys currently in Paul-Son's possession for each respective parcel of
Paul-Son Real Property, each of which title reports, title policies and surveys
is listed for each parcel of Paul-Son Real Property in Schedule 4.8(b) of the
Paul-Son Disclosure Schedule. Schedule 4.8(b) of the Paul-Son Disclosure
Schedule sets forth the date of each such title report, title policy and survey.

        (c)  Part I of Schedule 4.8 (c) of the Paul-Son Disclosure Schedule
lists all of the material documents under which the Paul-Son Owned Property and
the Paul-Son Leased Property is owned, developed, constructed, leased, operated,
managed or licensed (the "Paul-Son Lease and Operational Documents"), true,
complete and correct copies of which have been delivered or made available for
review to B&G. Part II of Schedule 4.8(c) of the Paul-Son Disclosure Schedule
lists all of the material documents relating to the rights and obligations of
Paul-Son and its Subsidiaries with respect to the

29

--------------------------------------------------------------------------------


Paul-Son Option Property, the Paul-Son Contract Property and the Paul-Son Profit
Participation Property (the "Paul-Son Equitable Rights Documents"), true,
complete and correct copies of which have been delivered or made available for
review to Paul-Son. The Paul-Son Lease and Operational Documents and the
Paul-Son Equitable Rights Documents are unmodified (except as set forth in
Schedule 4.8(c) of the Paul-Son Disclosure Schedule), are in full force and
effect, and there are no other material agreements, written or oral, between
Paul-Son or any of its Subsidiaries and any third party with respect to the
Paul-Son Real Property or otherwise relating to the development, construction,
ownership, improvement, use and occupancy of the Paul-Son Real Property. Except
as disclosed on Part III of Schedule 4.8(c) of the Paul-Son Disclosure Schedule,
none of Paul-Son, its Subsidiaries or (to the best knowledge of Paul-Son) any
other party is in material default under the Paul-Son Lease and Operational
Documents or the Paul-Son Equitable Rights Documents and, to the best knowledge
of Paul-Son, no material defaults (except those subsequently cured) by Paul-Son,
its Subsidiaries or any other party have been alleged thereunder. As used in
this Agreement, "Paul-Son Controlled Real Property" shall mean (i) all Paul-Son
Owned Property; (ii) all Paul-Son Leased Property; and (iii) all Paul-Son Option
Property, Paul-Son Contract Property and Paul-Son Profit Participation Property
where the other party or parties to the applicable Paul-Son Equitable Rights
Document is an Affiliate of Paul-Son.

        (d)  Except as disclosed in Schedule 4.8(d) of the Paul-Son Disclosure
Schedule, (i) no portion of the Paul-Son Controlled Property, and to the best
knowledge of Paul-Son, no portion of the Paul-Son Real Property which is not
Paul-Son Controlled Real Property, is in violation of any applicable laws,
regulations or restrictions (including zoning laws and regulations), except for
such violations which, individually or in the aggregate, would not be reasonably
likely to result in a Paul-Son Material Adverse Effect; and (ii) there are no
defects in the physical condition of the Paul-Son Controlled Real Property or
the improvements located thereon, and to the best knowledge of Paul-Son, there
are no defects in the physical condition of the Paul-Son Real Property which is
not Paul-Son Controlled Real Property or the improvements located thereon,
except for defects which, individually or in the aggregate, would not be
reasonably likely to have a Paul-Son Material Adverse Effect.

        (e)  Except as disclosed in Schedule 4.8(e) of the Paul-Son Disclosure
Schedule, there is no action, proceeding or litigation pending (or, to the best
knowledge of Paul-Son, overtly contemplated or threatened) (i) to take all or
any portion of any of the respective parcels of the Paul-Son Controlled Real
Property, or any interest therein, by eminent domain; (ii) to modify the zoning
of, or other governmental rules or restrictions applicable to, any of the
respective parcels of the Paul-Son Controlled Real Property or the use or
development thereof in a manner that would materially interfere with the use of
such Paul-Son Controlled Real Property; (iii) for any street widening or changes
in highway or traffic lanes or patterns in the immediate vicinity of any of the
respective parcels of the Paul-Son Controlled Real Property; or (iv) otherwise
relating to any of the respective parcels of the Paul-Son Controlled Real
Property or the interests of Paul-Son and its Subsidiaries therein, or which
otherwise would materially interfere with the use, ownership, improvement,
development and/or operation of any of the respective parcels of the Paul-Son
Controlled Real Property; in each case except for such actions, proceedings or
litigation which, individually or in the aggregate, would not be reasonably
expected to have a Paul-Son Material Adverse Effect. Except as disclosed in
Schedule 4.8(e) of the Paul-Son Disclosure Schedule, to the best knowledge of
Paul-Son, there is no action, proceeding or litigation pending or overtly
contemplated or threatened (w) to take all or any portion of any of the
respective parcels of the Paul-Son Real Property which is not Paul-Son
Controlled Real Property, or any interest therein, by eminent domain; (x) to
modify the zoning of, or other governmental rules or restrictions applicable to,
any of the respective parcels of the Paul-Son Real Property which is not
Paul-Son Controlled Paul-Son Real Property or the use or development thereof in
a manner that would materially interfere with the use of such Paul-Son
Controlled Real Property by Paul-Son; (y) for any street widening or changes in
highway or traffic lanes or patterns in the immediate vicinity of any of the
respective parcels of the Paul-Son Real Property which is not Paul-Son
Controlled Real Property;

30

--------------------------------------------------------------------------------


or (z) otherwise relating to any of the respective parcels of the Paul-Son Real
Property which is not Paul-Son Controlled Real Property, or the interests of
Paul-Son and its Subsidiaries therein, or which otherwise would materially
interfere with the use, ownership, improvement, development and/or operation of
any of the respective parcels of the Paul-Son Real Property which is not
Paul-Son Controlled Real Property; in each case except for such actions,
proceedings or litigation which, individually or in the aggregate, would not be
reasonably expected to have a Paul-Son Material Adverse Effect.

        (f)    Except as disclosed in Schedule 4.8(f) of the Paul-Son Disclosure
Schedule, to the knowledge of Paul-Son, no portion of any of the respective
parcels of the Paul-Son Controlled Real Property, and to the best knowledge of
Paul-Son, no portion of any of the respective parcels of the Paul-Son Real
Property which is not Paul-Son Controlled Real Property: (i) is situated in a
"Special Flood Hazard Area," as set forth on a Federal Emergency Management
Agency Flood Insurance Rate Map or Flood Hazard Boundary Map; (ii) was the
former site of any public or private landfill, dump site, retention basin or
settling pond; (iii) was the former site of any oil or gas drilling operations;
or (iv) was the former site of any experimentation, processing, refining,
reprocessing, recovery or manufacturing operation for any petrochemicals.

        (g)  Except as disclosed in Schedule 4.8(g) of the Paul-Son Disclosure
Schedule, each parcel of the Paul-Son Controlled Real Properties assessed
separately from all other adjacent property for purposes of real property taxes.

        (h)  Except as disclosed in Part I of Schedule 4.8(h) of the Paul-Son
Disclosure Schedule each of the respective parcels constituting Paul-Son
Controlled Real Property, and to the best knowledge of Paul-Son, each of the
respective parcels constituting Paul-Son Real Property which is not Paul-Son
Controlled Real Property, is connected to and serviced by adequate water, sewage
disposal, gas and electricity facilities. To the best knowledge of Paul-Son, all
material systems (heating, air conditioning, electrical, plumbing and the like)
for the basic operation of each of the businesses currently conducted at each of
the respective parcels of the Paul-Son Controlled Real Property are operable and
in satisfactory working condition (ordinary wear and tear excepted), except as
would not be reasonably expected to have a Paul-Son Material Adverse Effect.
Each of the respective parcels constituting Paul-Son Real Property is zoned as
described in Part II of Schedule 4.8(h) of the Paul-Son Disclosure Schedule.

        (i)    There are no material commitments to or agreements with any
governmental authority or agency (foreign, federal, state or local) affecting
any parcel of the Paul-Son Controlled Real Property which are not listed in
Schedule 4.8(i) of the Paul-Son Disclosure Schedule.

        (j)    There are no contracts or other obligations outstanding for the
sale, exchange, lease, transfer, hypothecation, financing or other disposition
of any of the respective parcels of the Paul-Son Real Property, or any portion
of any such parcel, or the businesses operated by Paul-Son at each of the
respective parcels of the Paul-Son Real Property, by Paul-Son and its
Subsidiaries except as disclosed in Schedule 4.8(j) of the Paul-Son Disclosure
Schedule and other than contracts and obligations entered into after the date of
this Agreement in compliance with Section 5.2.

        (k)  Schedule 4.8(k) of the Paul-Son Disclosure Schedule lists all
settlements, understandings, contracts or other agreements in respect of fees,
taxes, charges or other impositions with respect to gaming (including gaming and
supplies equipment manufacture, distribution and sales) or other operations by
any applicable Governmental Entity with jurisdiction thereover.

SECTION 4.9    TITLE TO PERSONAL PROPERTY; LIENS    

        (a)  Schedule 4.9 of the Paul-Son Disclosure Schedule sets forth a true,
complete and accurate schedule describing, and specifying the location of, all
trucks, automobiles, machinery, equipment, furniture, supplies, tools, dies,
molds, patterns, drawings, parts, goods, and all other tangible personal

31

--------------------------------------------------------------------------------


property owned by, in the possession of, or used by Paul-Son or any of its
Subsidiaries in connection with their respective businesses (other than the
inventory listed in Schedule 4.22 to the Paul-Son Disclosure Schedule) (the
"Paul-Son Tangible Personal Property"). The Paul-Son Tangible Personal Property,
together with the other assets listed in the schedules to the Paul-Son
Disclosure Schedule (the "Paul-Son Assets"), comprise all assets, properties and
services required for the continued conduct of the businesses of the B&G
Companies as now being conducted. The Paul-Son Assets, taken as a whole,
constitute all properties and assets relating to or used or held for use in
connection with the businesses of Paul-Son and its Subsidiaries during the past
twelve months (except inventory sold, cash disposed of, accounts receivable
collected, prepaid expenses realized, Paul-Son Material Contracts (as defined in
Section 4.11(a) below) fully performed, properties or assets replaced by
equivalent or superior properties or assets, in each case in the ordinary course
of business). There are no assets or properties used in the operation of the
businesses of Paul-Son and its Subsidiaries and owned by any Person other than
Paul-Son or any of its Subsidiaries that will not continue to be leased or
licensed to Paul-Son or any of its Subsidiaries after the Closing pursuant to
valid, current leases or license arrangements.

        (b)  Paul-Son and each of its Subsidiaries has sufficiently good and
valid title to, or an adequate leasehold interest (under the leases described in
Schedule 4.9 of the Paul-Son Disclosure Schedule) in, its material tangible
personal properties and assets in order to allow it to conduct, and continue to
conduct, its business as and where currently conducted. Such material tangible
personal assets and properties are free of liens, except Paul-Son Permitted
Liens and liens which would not individually or in the aggregate have a Paul-Son
Material Adverse Effect, and the consummation of the transactions contemplated
by this Agreement will not alter or impair the rights of Paul-Son and its
Subsidiaries thereunder in any respect which, individually or in the aggregate,
would be reasonably likely to have a Paul-Son Material Adverse Effect. There are
no defects in the physical condition or operability of such material tangible
personal assets and properties which would impair the use of such assets and
properties as such assets and properties are currently used, except for such
defects which, individually or in the aggregate, would not be reasonably likely
to have a Paul-Son Material Adverse Effect.

SECTION 4.10    INTELLECTUAL PROPERTY; SOFTWARE    

        (a)  Schedule 4.10(a) of the Paul-Son Disclosure Schedule lists all
(i) patent, copyright, trademark, service mark and trade name registrations and
applications owned by Paul-Son or any of its Subsidiaries and (ii) material
patent, copyright, trademark, service mark and trade name license agreements to
which Paul-Son or any of its Subsidiaries is a party. Except as disclosed in
Schedule 4.10(a) of the Paul-Son Disclosure Schedule, Paul-Son and its
Subsidiaries own or possess adequate rights to use all material trademarks,
trademark applications, trade names, service marks, logos, trade secrets
(including customer lists and customer databases), copyrights, patents,
licenses, know-how and other proprietary intellectual property rights as are
necessary in connection with the businesses of Paul-Son and its Subsidiaries as
currently conducted, and, to the best knowledge of Paul-Son, except as set forth
in Schedule 4.10(a) of the Paul-Son Disclosure Schedule, there is no
infringement of the rights of Paul-Son and its Subsidiaries therein or any
infringement by them of the rights of others therein which, individually or in
the aggregate would be reasonably likely to have a Paul-Son Material Adverse
Effect. Without limiting the generality of the foregoing, Paul-Son owns a
validly registered trademark on the name "PAUL-SON GAMING SUPPLIES", and has the
unencumbered right to use its corporate name of which it has full title and
enjoyment, without paying any royalties whatsoever to any third party.

        (b)  None of the directors, officers, managers or employees of Paul-Son
or any of its Subsidiaries own, directly or indirectly, in whole or in part, any
patent, trademark or other intellectual or industrial property right to which
Paul-Son has a license or which is necessary or desirable for its commercial
activities as presently carried on.

32

--------------------------------------------------------------------------------


        (c)  The current software applications used by Paul-Son in its operation
of their businesses are set forth and described on Schedule 4.10(c) to the
Paul-Son Disclosure Schedule (the "Paul-Son Software").

        (d)  To the extent that any of the Paul-Son Software has been designed
or developed by Paul-Son's management information or development staff or by
consultants on the behalf of Paul-Son, such Paul-Son Software is original and
capable of copyright protection in the United States, and Paul-Son has complete
rights to and ownership of such Paul-Son Software, including possession of, or
ready access to, the source code for such Paul-Son Software in its most recent
version. To the best knowledge of Paul-Son, no part of any such Paul-Son
Software is an imitation or copy of, or infringes upon the software of any other
person or entity, or violates or infringes upon any common law or statutory
rights of any other person or entity, including, without limitation, rights
relating to defamation, contractual rights, copyrights, trade secrets, and
rights of privacy or publicity. Paul-Son has not sold, assigned, licensed,
distributed or in any other way disposed of any of the Paul-Son Software.

        (e)  Except as set forth on Schedule 4.10(e) to the Paul-Son Disclosure
Schedule, the Paul-Son Software, to the extent it is licensed from any third
party licensor or constitutes "off-the-shelf" software, is held by Paul-Son
legitimately and is fully transferable hereunder without any third party
consent. To the best knowledge of Paul-Son, all of Paul-Son's computer hardware
has legitimately licensed software installed therein.

        (f)    To the best knowledge of Paul-Son, Paul-Son has not altered its
data, or any Paul-Son Software or supporting software in a manner which may, in
turn, damage the integrity of the data stored in electronic optical, or magnetic
or other form. Except as set forth on Schedule 4.10(f) to the Paul-Son
Disclosure Schedule, Paul-Son does not have any knowledge of the existence of
any bugs or viruses with respect to the Paul-Son Software which would materially
interfere with the operation thereof.

        (g)  Paul-Son has furnished to B&G true and accurate copies of all
documentation (end user or otherwise) relating to the use, maintenance and
operation of the Paul-Son Software.

SECTION 4.11    AGREEMENTS, CONTRACTS AND COMMITMENTS    

        (a)  Except as disclosed in Schedule 4.11(a) of the Paul-Son Disclosure
Schedule, as of the date of this Agreement, neither Paul-Son nor any of its
Subsidiaries is a party to any oral or written:

        (i)    agreement, contract, indenture or other instrument relating to
Indebtedness (as defined in Section 3.11 above) in an amount exceeding $50,000;

        (ii)  partnership, joint venture or limited liability or management
agreement with any person;

        (iii)  agreement, contract, or other instrument relating to any merger,
consolidation, business combination, share exchange, business acquisition, or
for the purchase, acquisition, sale or disposition of any material assets of
Paul-Son or any of its Subsidiaries outside the ordinary course of business;

        (iv)  agreement, contract, commitment or restriction which is material
to the business, operations or prospects of Paul-Son or any of its Subsidiaries;

        (v)  purchase contract or commitment of Paul-Son or any of its
Subsidiaries which continues for a period of more than twelve (12) months or is
in excess of the normal, ordinary and usual requirements of business or in
excess of prevailing market prices;

        (vi)  sales contract or commitment of Paul-Son or any of its
Subsidiaries which continues for a period of more than twelve (12) months or
provides for a sales price below prevailing market prices;

33

--------------------------------------------------------------------------------




        (vii) agreement, contract or commitment with any officer, employee,
agent, consultant, advisor, sales person, sales representative, distributor or
dealer which is not cancelable by Paul-Son or any of its Subsidiaries on notice
of not longer than sixty (60) days and without liability, penalty or premium, or
any agreement or arrangement providing for the payment of any bonus or
commission based on sales or earnings;

        (viii)    employment agreement, or any other agreement that contains any
severance or termination pay liabilities or obligations;

        (ix)  other contract, agreement or commitment to be performed after the
date hereof which would be a material contract as defined in Item 601(b)(10) of
Regulation S-K under the Securities Act;

        (x)  agreement, contract, or other instrument relating to any "strategic
alliances" (i.e., cross-marketing, affinity relationships, etc.);

        (xi)  contract, agreement or commitment which materially restricts
(geographically or otherwise) the conduct of any line of business by Paul-Son or
any of its Subsidiaries;

        (xii) contract, agreement or commitment among any of Paul-Son and its
Subsidiaries or any of their respective Affiliates; or

        (xiii)    contract, agreement or other instrument having as a party any
partnership, joint venture or limited liability company in which Paul-Son or any
of its Subsidiaries is a partner, joint venture party or member which would
otherwise satisfy the criteria in clauses (i) or (iii) through (xii) if Paul-Son
or any of its Subsidiaries were a party to such contract, agreement or other
instrument (items (i) through (xiii) are collectively referred to as the
"Paul-Son Material Contracts").

        (b)  Except as disclosed in Schedule 4.11(b) of the Paul-Son Disclosure
Schedule, as of the date of this Agreement, (i) each of the Paul-Son Material
Contracts is valid and binding upon Paul-Son or any of its Subsidiaries (and, to
Paul-Son's best knowledge, on all other parties thereto) in accordance with its
terms and is in full force and effect, (ii) there is no material breach or
violation of or default by Paul-Son or any of its Subsidiaries under any of the
Paul-Son Material Contracts, whether or not such breach, violation or default
has been waived, and (iii) no event has occurred with respect to Paul-Son or any
of its Subsidiaries which, with notice or lapse of time or both, would
constitute a material breach, violation or default, or give rise to a right of
termination, modification, cancellation, foreclosure, imposition of a lien,
prepayment or acceleration under any of the Paul-Son Material Contracts, which
breach, violation or default referred to in clauses (ii) or (iii), alone or in
the aggregate with other such breaches, violations or defaults referred to in
clauses (ii) or (iii), would be reasonably likely to have a Paul-Son Material
Adverse Effect.

SECTION 4.12    LITIGATION    

        Except as disclosed in Schedule 4.12 of the Paul-Son Disclosure
Schedule, (a) there is no action, suit or proceeding, claim, arbitration or
investigation against Paul-Son or any of its Subsidiaries pending, or as to
which Paul-Son or any of its Subsidiaries has received any written notice of
assertion or, to the best knowledge of Paul-Son, threatened against or
affecting, Paul-Son or any of its Subsidiaries or any property or asset of
Paul-Son or any of its Subsidiaries, before any court, arbitrator, or
administrative, governmental or regulatory authority or body, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
(i) have a Paul-Son Material Adverse Effect or (ii) prevent the consummation of
the transactions contemplated by this Agreement; and (b) there is no judgment,
order, injunction or decree of any Governmental Entity outstanding against
Paul-Son or any of its Subsidiaries that could reasonably be expected to have
any effect referred to in clauses (i) or (ii) above.

34

--------------------------------------------------------------------------------


SECTION 4.13    ENVIRONMENTAL MATTERS    

        Except as disclosed in Schedule 4.13 of the Paul-Son Disclosure Schedule
or as would not be reasonably likely to have a Paul-Son Material Adverse Effect,
(a) Paul-Son and its Subsidiaries are in compliance with all Environmental Laws,
(b) there are no Environmental Claims pending or, to the best knowledge of
Paul-Son, threatened against Paul-Son or any of its Subsidiaries, (c) there are
no Environmental Conditions relating to Paul-Son or any of its Subsidiaries or
any portion of the Paul-Son Real Property, (d) no asbestos containing materials,
polychlorinated biphenyls (i.e., PCBs) or underground storage tanks are present
at any of the Paul-Son Real Property, (e) neither Paul-Son nor any of its
Subsidiaries has received any notices from any governmental agency (whether
foreign or domestic) or other third party alleging liability under or violation
of any Environmental Law, or alleging responsibility for the removal,
investigation, or remediation of any Environmental Condition and (f) neither
Paul-Son nor any of its Subsidiaries is subject to any enforcement or
investigatory action by any governmental agency of which it has received notice,
and is not conducting any removal, investigation or remediation, regarding an
Environmental Condition with respect to any Paul-Son Real Property.

SECTION 4.14    EMPLOYEE BENEFIT PLANS    

        (a)  Disclosure; Delivery of Copies of Relevant Documents and Other
Information. Schedule 4.14(a) of the Paul-Son Disclosure Schedule contains a
complete list of the Employee Plans of Paul-Son and each of its Subsidiaries.
Copies of (i) each such Employee Plan other than any Multiemployer Plan, and, if
applicable, related trust agreement, and any amendment thereto, (ii) the most
recent determination letter issued by the IRS with respect to each such Employee
Plan which is intended to qualify under Section 401(a) of the Code and (iii) the
most recent Annual Report on Form 5500 Series required to be filed with any
governmental agency for each Pension Plan and Welfare Plan have been delivered
by Paul-Son to B&G and are true and complete copies of such documents.

        (b)  Representations. Except as set forth in Schedule 4.14(b) of the
Paul-Son Disclosure Schedule:

        (i)    Employee Plans

        (A)  No Pension Plan is subject to Title IV of ERISA or the minimum
funding requirements of Section 412 of the Code. Each Pension Plan (with its
related trust) that is intended to qualify under the provisions of Code
Section 401(a) has received a favorable determination letter from the Internal
Revenue Service stating that the Pension Plan is so qualified and the related
trust is exempt from federal income tax under Section 501(a) of the Code and, to
the best knowledge of Paul-Son after due investigation, nothing has occurred
since the date of the last such determination letter which has resulted in or is
likely to result in the revocation of such determination letter.

35

--------------------------------------------------------------------------------





        (B)  To the knowledge of Paul-Son, each Employee Plan has been
maintained in material compliance with its terms and, both as to form and in
operation, with the requirements prescribed by any and all applicable laws,
including without limitation ERISA, the Code, the Mexican Labor Law (Ley Federal
del Trabajo), and the Mexican Social Security Law (Ley del Seguro Social) to the
extent applicable.

        (ii)  Multiemployer Plans

        (A)  Neither Paul-Son nor any ERISA Affiliate has, at any time,
withdrawn from a Multiemployer Plan in a "complete withdrawal" or a "partial
withdrawal" as defined in Sections 4203 and 4205 of ERISA, respectively, so as
to result in a liability, contingent or otherwise (including without limitation
the obligations pursuant to an agreement entered into in accordance with
Section 4204 of ERISA), of Paul-Son or any ERISA Affiliate which has not been
fully satisfied. Neither Paul-Son nor any ERISA Affiliate has engaged in, or is
a successor or parent corporation to an entity that has engaged in, a
transaction described in Section 4212(c) of ERISA.

        (B)  No Employee Plan is a Multiemployer Plan.

        (iii)  Welfare Plans. None of Paul-Son, any ERISA Affiliate or any
Welfare Plan has any present or future obligation to make any payment to, or
with respect to any present or former employee of Paul-Son or any ERISA
Affiliate pursuant to, any retiree medical benefit plan, or other retiree
Welfare Plan, except to the extent required by the Code or ERISA.

        (iv)  Litigation. There is no material action, order, writ, injunction,
judgment or decree outstanding or claim, suit, litigation, proceeding, arbitral
action, governmental audit or, to the best knowledge of Paul-Son, investigation
relating to or seeking benefits under any Employee Plan that is pending against
Paul-Son, any ERISA Affiliate or any Employee Plan other than routine claims for
benefits.

        (v)  Miscellaneous Matters. As of the date hereof (a) all material
payments required to be made on or before the date hereof by or under any
Employee Plan, any related trust, or any collective bargaining agreement have
been made or are being processed in accordance with normal operating procedures,
and except as set forth in Paul-Son's financial statements, all material amounts
required to be reflected thereon have been properly accrued to date as
liabilities under or with respect to each Employee Plan, (b) Paul-Son and its
Subsidiaries have performed all material obligations required to be performed by
them on or before the date hereof under any Employee Plan and (c) Paul-Son and
its Subsidiaries have no liability as a result of any "prohibited transaction"
(as defined in Section 406 of ERISA and Section 4975 of the Code) for any excise
tax or civil penalty.

SECTION 4.15    COMPLIANCE    

        (a)  Except as disclosed in Schedule 4.15 (a) of the Paul-Son Disclosure
Schedule, each of Paul-Son and its Subsidiaries, and each of their respective
directors (but with respect to non-employee directors, only to Paul-Son's best
knowledge), officers, persons performing management functions similar to
officers and, to Paul-Son's best knowledge, partners hold all permits,
registrations, findings of suitability, licenses, variances, exemptions,
certificates of occupancy, orders and approvals of all Governmental Entities
(including, without limitation, all authorizations under Environmental Laws and
Paul-Son Gaming Laws) necessary to conduct the business and operations of
Paul-Son and each of its Subsidiaries, each of which is in full force and effect
in all material respects, except for such permits, registrations, findings of
suitability, licenses, variances, exemptions, certificates of occupancy, orders
and approvals the failure of which to hold would not, individually or in the
aggregate, be reasonably likely to have a Paul-Son Material Adverse Effect (the
"Paul-Son Permits") or for the Paul-Son Permits which are currently under
customary investigatory review and no event has occurred which permits, or upon

36

--------------------------------------------------------------------------------


the giving of notice or passage of time or both would permit, revocation,
non-renewal, modification, suspension, limitation or termination of any Paul-Son
Permit that currently is in effect the loss of which either individually or in
the aggregate would be reasonably likely to have a Paul-Son Material Adverse
Effect. Each of Paul-Son and its Subsidiaries, and each of their respective
directors (but with respect to non-employee directors, only to Paul-Son's best
knowledge), officers, persons performing management functions similar to
officers and, to Paul-Son's best knowledge, partners, are in compliance with the
terms of the Paul-Son Permits, except for such failures to comply, which singly
or in the aggregate, would not, individually or in the aggregate, be reasonably
likely to have a Paul-Son Material Adverse Effect. Except as disclosed in
Schedule 4.15 of the Paul-Son Disclosure Schedule or as would not be reasonably
likely to have a Paul-Son Material Adverse Effect, the businesses of Paul-Son
and its Subsidiaries are not being conducted in violation of any law, ordinance
or regulation of any Governmental Entity (including, without limitation, any
Paul-Son Gaming Laws). To the best knowledge of Paul-Son, no investigation or
review by any Governmental Entity with respect to Paul-Son or any of its
Subsidiaries is pending, or threatened, nor has any Governmental Entity
indicated any intention to conduct the same, other than those the outcome of
which would not, individually or in the aggregate, be reasonably likely to have
a Paul-Son Material Adverse Effect. Nothing in this Section 4.15 shall be
construed as a representation or warranty that Paul-Son and its Subsidiaries
have obtained any Governmental Approval referred to in Section 5.8.

        (b)  The term "Paul-Son Gaming Laws" means any federal, state, local or
foreign statute, ordinance, rule, regulation, permit, consent, registration,
finding of suitability, approval, license, judgment, order, decree, injunction
or other authorization, including any condition or limitation placed thereon,
governing or relating to the current or contemplated casino and gaming equipment
and supplies manufacturing, distributing and selling activities and operations
of Paul-Son or any of its Subsidiaries, including, without limitation, the
Illinois Riverboat Gambling Act, the Indiana Riverboat Gambling Act, the
Louisiana Riverboat Economic Development and Gaming Control Law, the Michigan
Gaming Control and Revenue Act, the Mississippi Gaming Control Act, the Nevada
Gaming Control Act, the New Jersey Casino Control Act, and the Washington State
Gambling Act, and the rules and regulations promulgated thereunder, and any
applicable federal, state, local or foreign gaming law and any federal, state or
foreign laws relating to currency transactions.

        (c)  Except as disclosed in Schedule 4.15(c) of the Paul-Son Disclosure
Schedule, neither Paul-Son nor any of its Subsidiaries, nor any director (but
with respect to non-employee directors, only to Paul-Son's best knowledge),
officer, key employee or, to Paul-Son's best knowledge, partners of Paul-Son or
any of its Subsidiaries has received any written claim, demand, notice,
complaint, court order or administrative order from any Governmental Entity in
the past three years under, or relating to any violation or possible violation
of any Paul-Son Gaming Laws which did or would be reasonably likely to result in
fines or penalties of $10,000 or more. To Paul-Son's best knowledge, there are
no facts, which if known to the regulators under the Paul-Son Gaming Laws could
reasonably be expected to result in the revocation, limitation or suspension of
a license, finding of suitability, registration, permit or approval of it or
them, or of any officer, director, other person performing management functions
similar to an officer or partner, under any Paul-Son Gaming Laws. Neither
Paul-Son nor any of its Subsidiaries has suffered a suspension or revocation of
any material license, finding of suitability, registration, permit or approval
held under the Paul-Son Gaming Laws.

SECTION 4.16    LABOR MATTERS    

        Except as disclosed in Schedule 4.16 of the Paul-Son Disclosure Schedule
or as would not be reasonably likely to have a Paul-Son Material Adverse Effect,
(i) there are no controversies pending or, to the best knowledge of Paul-Son,
threatened between Paul-Son or any of its Subsidiaries and any of their
respective employees; (ii) to the best knowledge of Paul-Son, there are no
activities or proceedings of any labor union to organize any non-unionized
employees; (iii) to the best knowledge of Paul-Son, neither Paul-Son nor any of
its Subsidiaries has breached or otherwise failed to comply with

37

--------------------------------------------------------------------------------


any provision of any collective bargaining agreement or contract and there are
no grievances outstanding against Paul-Son or any of its Subsidiaries under any
such agreement or contract; (iv) there are no unfair labor practice charges
and/or complaints pending against Paul-Son or any of its Subsidiaries before the
National Labor Relations Board, or any similar foreign labor relations
governmental bodies (including the Sonora Labor courts (Juntas Locales de
Conciliacion y Arbitraje)), or any current union representation questions
involving employees of Paul-Son or any of its Subsidiaries; and (v) there is no
strike, slowdown, work stoppage or lockout, or, to the best knowledge of
Paul-Son, threat thereof, by or with respect to any employees of Paul-Son or any
of its Subsidiaries. Paul-Son and its Subsidiaries are not parties to any
collective bargaining agreements, except for collective bargaining agreements
disclosed in Schedule 4.16 of the Paul-Son Disclosure Schedule.

SECTION 4.17    INSURANCE    

        Paul-Son has provided to B&G true, accurate and complete copies of all
material fire and casualty, general liability, business interruption, directors
and officers liability, employment practices, product liability, and sprinkler
and water damage insurance policies maintained by Paul-Son or any of its
Subsidiaries. All such insurance policies are with reputable insurance carriers
and provide coverage as is reasonably prudent to cover normal risks incident to
the business of Paul-Son and its Subsidiaries and their respective properties
and assets.

SECTION 4.18    OPINION OF FINANCIAL ADVISOR    

        Paul-Son has no reason to believe that it will not receive, within six
weeks of the date of this Agreement, the opinion of Ladenburg Thalmann &
Co., Inc., to the effect that the Combination (including the exchange ratio) is
fair to the holders of Paul-Son Common Stock from a financial point of view
(except such opinion will not be addressed to Endy or the Endy Trust) (the
"Fairness Opinion").

SECTION 4.19    NO EXISTING DISCUSSIONS    

        As of the date hereof, Paul-Son is not engaged, directly or indirectly,
in any discussions or negotiations with any other party with respect to an
Acquisition Proposal (as defined in Section 5.4 (a)).

SECTION 4.20    BROKERS    

        None of Paul-Son, its Subsidiaries or any of their respective officers,
directors or employees has employed any broker, financial advisor or finder or
incurred any liability for any brokerage fees, commissions or finder's fees in
connection with the transactions contemplated by this Agreement, except that
Paul-Son has retained Ladenburg Thalmann & Co., Inc. as its financial advisor,
the arrangements with which have been disclosed in writing to B&G prior to the
date of this Agreement.

SECTION 4.21    TRANSACTIONS WITH AFFILIATES    

        Other than the transactions contemplated by this Agreement and except to
the extent disclosed in the Paul-Son SEC Documents filed prior to the date of
this Agreement or as disclosed in Schedule 4.21 of the Paul-Son Disclosure
Schedule, from June 1, 1996 through the date of this Agreement, there have been
no transactions, agreements, arrangements or understandings between Paul-Son or
any of its Subsidiaries, on the one hand, and Paul-Son's affiliates or other
persons, on the other hand, that would be required to be disclosed under Item
404 of Regulation S-K under the Securities Act.

SECTION 4.22    INVENTORIES; RECEIVABLES; PAYABLES    

        (a)  Schedule 4.22 of the Paul-Son Disclosure Schedule contains the most
current inventory listings maintained by Paul-Son. Except as set forth in
Schedule 4.22 of the Paul-Son Disclosure Schedule, the inventory of Paul-Son
consists of raw materials and supplies, manufactured and processed parts, work
in process, and finished goods. The inventories of Paul-Son are in good and
marketable condition, and

38

--------------------------------------------------------------------------------


are saleable in the ordinary course of business. All inventories owned by
Paul-Son has been purchased in the ordinary course of business and consistent
with anticipated requirements of the business of Paul-Son. Adequate reserves
have been reflected in the Paul-Son Balance Sheet for obsolete or otherwise
unusable inventory, which reserves were calculated in a manner consistent with
past practice and in accordance with U.S. GAAP consistently applied.

        (b)  All accounts receivable of Paul-Son have arisen from bona fide
transactions in the ordinary course of business consistent with past practice.
All accounts receivable of Paul-Son reflected on the Paul-Son Balance Sheet are
good and collectible at the aggregate recorded amounts thereof, net of any
applicable reserve for returns or doubtful accounts reflected thereon, which
reserves are adequate and were calculated in a manner consistent with past
practice and in accordance with U.S. GAAP consistently applied. All accounts
receivable arising after the date of the Paul-Son Balance Sheet are good and
collectible at the aggregate recorded amounts thereof, net of any applicable
reserve for returns or doubtful accounts, which reserves are adequate and were
calculated in a manner consistent with past practice and in accordance with U.S.
GAAP consistently applied.

        (c)  All accounts payable of Paul-Son reflected in the Balance Sheet or
arising after the date thereof are the result of bona fide transactions in the
ordinary course of business and have been paid or are not yet due and payable.

SECTION 4.23    CUSTOMERS AND SUPPLIERS    

        Schedule 4.23 of the Paul-Son Disclosure Schedule sets forth a true and
complete list of the largest customers and the largest suppliers of Paul-Son, as
measured by the dollar amount of purchases therefrom or thereby representing at
least 5% of Paul-Son's consolidated revenues, during the fiscal year ended
May 31, 2001 and the three (3) months ended August 31, 2001 showing the
approximate total purchases by Paul-Son from each such supplier and the
approximate total revenues by Paul-Son from each such customer, during such
period. Since the date of the Paul-Son Balance Sheet, there has not been any
Paul-Son Material Adverse Change in the business relationship of Paul-Son with
any customer or supplier listed on Schedule 4.23 of the Paul-Son Disclosure
Schedule.

SECTION 4.24    PRODUCT WARRANTY    

        Schedule 4.24 of the Paul-Son Disclosure Schedule contains a true and
complete description of the product liability and product warranty experience of
Paul-Son and its Subsidiaries for the last three fiscal years. All products sold
by Paul-Son or any of its Subsidiaries conforms in all material respects to the
laws and regulations applicable to them and to specifications contractually
imposed by clients. Except as set forth on Schedule 4.24 of the Paul-Son
Disclosure Schedule, no product manufactured and sold by Paul-Son or any of its
Subsidiaries prior to Closing contains any defect, deviation or non-conformity
which may have a Paul-Son Material Adverse Effect.

SECTION 4.25    ACCURACY OF INFORMATION FURNISHED    

        No representation, statement or information contained in this Agreement
(including, without limitation, the Paul-Son Disclosure Schedule) or any
agreement executed in connection herewith or in any certificate delivered
pursuant hereto or thereto or made or furnished to B&G or its representatives by
Paul-Son contains or shall contain any untrue statement of a fact or omits or
shall omit any fact necessary to make the information contained therein not
misleading.

SECTION 4.26    INVESTMENT PURPOSE    

        Paul-Son is acquiring the B&G Shares and the Bud Jones Shares for its
own account for investment only and not with a present view toward the public
sale or distribution thereof.

39

--------------------------------------------------------------------------------


SECTION 4.27    GAMING REGULATION    

        Paul-Son acknowledges and understands that the B&G Companies are subject
to the B&G Gaming Laws. Paul-Son further acknowledges and understands that the
B&G Gaming Laws may require advance notification or prior approval of an
acquisition by any person of an equity interest in a gaming licensee.


ARTICLE V.

COVENANTS


SECTION 5.1    CONDUCT OF BUSINESS OF B&G    

        During the period from the date of this Agreement and continuing until
the earlier of the termination of this Agreement or the Closing Date, B&G agrees
(except to the extent that Paul-Son shall otherwise consent in writing) to carry
on its business and that of Bud Jones in the ordinary course in substantially
the same manner as previously conducted, to pay its debts and Taxes when due,
subject to good faith disputes over such debts or Taxes, in the ordinary course
in substantially the same manner as previously paid, to pay or perform its other
obligations when due in the ordinary course in substantially the same manner as
previously paid or performed, and, to the extent consistent with the ordinary
course of business, use all reasonable efforts consistent with past practices
and policies to preserve intact its present business organization, keep
available the services of its present officers and key employees and preserve
its relationships with customers, suppliers, distributors, and others having
business dealings with it. Without limiting the generality of the foregoing and
except as expressly contemplated by this Agreement, or as specifically disclosed
on Schedule 5.1 of the B&G Disclosure Schedule or such as would not be
reasonably likely to have a B&G Material Adverse Effect, during the period from
the date of this Agreement and continuing until the earlier of the termination
of this Agreement or the Closing Date, without the written consent of Paul-Son,
B&G shall not and shall not permit Bud Jones to:

        (a)  adopt any amendment to its statuts, articles of incorporation or
bylaws or comparable charter or organizational documents;

        (b)  issue, pledge or sell, or authorize the issuance, pledge or sale of
additional shares of capital stock of any class or securities convertible into
capital stock of any class, or any rights, warrants or options to acquire any
convertible securities or capital stock, or any other securities in respect of,
in lieu of, or in substitution for, shares of B&G or Bud Jones capital stock
outstanding on the date hereof;

        (c)  declare, set aside or pay any dividend or other distribution
(whether in cash, securities or property or any combination thereof) in respect
of any class or series of its capital stock;

        (d)  split, combine, subdivide, reclassify or redeem, purchase or
otherwise acquire, or propose to redeem or purchase or otherwise acquire, any
shares of its capital stock, or any of its other securities;

        (e)  increase the compensation or fringe benefits payable or to become
payable to any directors, officers or employees of B&G or any of its
Subsidiaries (except for salary increases not to exceed ten percent (10%) in the
ordinary course of business consistent with past practice to employees other
than executive officers of B&G or any of its Subsidiaries), or pay any benefit
not required by any existing plan or arrangement (including, without limitation,
the granting of stock options, stock appreciation rights, shares of restricted
stock or performance units) or grant any severance or termination pay to (except
pursuant to existing agreements or policies previously disclosed in writing to
Paul-Son, which shall be interpreted and implemented in a manner consistent with
past practice), or enter into any employment or severance agreement with, any
director, officer or employee of B&G or any of its Subsidiaries, or offer
employment to or hire any person with an annual salary of $100,000 or more, or

40

--------------------------------------------------------------------------------


establish, adopt, enter into, or amend any collective bargaining, bonus, profit
sharing, thrift, compensation, stock option, restricted stock, pension,
retirement, savings, commission, welfare, deferred compensation, employment,
termination, severance or other employee benefit plan, agreement, trust, fund,
policy or arrangement for the benefit or welfare of any directors, officers or
current or former employees, including any Benefit Arrangement, Pension Plan or
Welfare Plan, except to the extent required by applicable law or regulation;

        (f)    (i) sell, pledge, lease, dispose of, grant, encumber, or
otherwise authorize the sale, pledge, disposition, grant or encumbrance of any
of the properties or assets of either of the B&G Companies, except for sales of
inventory in the ordinary course of business in connection with the B&G
Companies' gaming supplies business operations or (ii) acquire (including,
without limitation, by merger, consolidation, lease or acquisition of stock or
assets) any corporation, limited liability company, partnership, other business
organization or any division thereof (or a substantial portion of the assets
thereof) or any other assets, except for acquisitions of assets in the ordinary
course of business in connection with the B&G Companies' gaming supplies
business operations in an amount individually or in the aggregate not to exceed
$50,000;

        (g)  (i) incur, assume, renew or pre-pay any long-term debt or incur,
assume or renew any short-term debt, except that the B&G Companies may incur or
pre-pay debt in the ordinary course of business consistent with past practice
under existing lines of credit, (ii) assume, guarantee, endorse or otherwise
become liable or responsible (whether directly, contingently or otherwise) for
the obligations of any other person except in the ordinary course of business
consistent with past practice, or (iii) make any loans, advances or capital
contributions to, or investments in, any other person except in the ordinary
course of business consistent with past practice not to exceed $50,000
individually or in the aggregate (including advances to employees) and except
for loans, advances, capital contributions or investments between Bud Jones and
B&G;

        (h)  authorize, recommend, propose or announce an intention to adopt a
plan of complete or partial liquidation or dissolution of B&G or any of its
Subsidiaries;

        (i)    make or rescind any material express or deemed election relating
to Taxes, settle or compromise any material claim, action, suit, litigation,
proceeding, arbitration, investigation, audit or controversy relating to Taxes,
or except as may be required by applicable law, make any change to any of its
material methods of reporting income or deductions (including, without
limitation, any change to its methods or basis or write-offs of accounts
receivable) for federal income tax purposes from those employed in the
preparation of its federal income tax return for the taxable year ending
December 31, 2000, provided, however, that Paul-Son shall not withhold or delay
its consent to any matter described in this Section 5.1 in a manner that would
preclude B&G or any of its Subsidiaries from timely making such an election,
timely filing their Tax Returns or timely paying their Taxes;

        (j)    pay, discharge or satisfy any material claims, liabilities or
obligations (absolute, accrued, asserted, unasserted, contingent or otherwise),
other than the payment, discharge or satisfaction in the ordinary course of
business and consistent with past practice of liabilities reflected or reserved
against in the consolidated financial statements of the B&G Companies;

        (k)  other than in the ordinary course of business and consistent with
past practice, waive any rights of substantial value or make any payment, direct
or indirect, of any material liability of B&G or any of its Subsidiaries before
the same comes due in accordance with its terms;

        (l)    fail to maintain its existing insurance coverage of all types in
effect or, in the event any such coverage shall be terminated or lapse, to the
extent available at reasonable cost, procure substantially similar substitute
insurance policies which in all material respects are in at least such amounts
and against such risks as are currently covered by such policies;

41

--------------------------------------------------------------------------------


        (m)  take any action, other than reasonable and usual actions in the
ordinary course of business and consistent with past practice, with respect to
accounting methods, policies or procedures (including, without limitation,
procedures with respect to the payment of accounts payable and collection of
accounts receivable), unless required by a change in law, French general
accounting policies or U.S. GAAP, as applicable, or as agreed in advance with
Paul-Son to facilitate the consummation of this Agreement;

        (n)  modify, amend or terminate any of the B&G Material Contracts or
waive, release or assign any material rights or claims, except in the ordinary
course of business consistent with past practice;

        (o)  enter into or renew any license agreement, lease agreement, vendor
supply contract with a term of six months or more, customer supply contract with
a term of six months or more, or any other agreement or commitment which meets
the definition of a B&G Material Contract;

        (p)  take, or agree to commit to take, any action that would cause the
representations and warranties of B&G contained herein, individually or in the
aggregate, which are not qualified by materiality not to be true and correct in
all material respects, or cause those qualified by materiality or a B&G Material
Adverse Effect not to be true and correct, at, or as of any time prior to, the
Closing Date;

        (q)  engage in any transaction with, or enter into any agreement,
arrangement, or understanding with, directly or indirectly, any of the B&G
Companies' Affiliates which involves the transfer of consideration or has a
financial impact on B&G (other than transactions between B&G and Bud Jones),
other than pursuant to such agreements, arrangements, or understandings existing
on the date of this Agreement or disclosed on Schedule 3.20 of the B&G
Disclosure Schedule;

        (r)  close, shut down, or otherwise eliminate any business operations or
divisions owned or operated by either of the B&G Companies, except for such
closures, shutdowns or eliminations which are (i) required by action, order,
writ, injunction, judgment or decree or otherwise required by law, (ii) due to
acts of God or other force majeure events or (iii) would not be reasonably
likely to have a B&G Material Adverse Effect;

        (s)  settle any litigation relating to the transactions contemplated
hereby other than any settlement which would not (i) be reasonably likely to
have a B&G Material Adverse Effect or (ii) materially adversely affect the
consummation of the transactions contemplated hereby; or

        (t)    enter into an agreement, contract, commitment or arrangement to
do any of the foregoing, or to authorize, recommend, propose or announce an
intention to do any of the foregoing.

SECTION 5.2    CONDUCT OF BUSINESS OF PAUL-SON    

        During the period from the date of this Agreement and continuing until
the earlier of the termination of this Agreement or the Closing Date, Paul-Son
agrees as to itself and each of its Subsidiaries (except to the extent that B&G
shall otherwise consent in writing) to carry on its business in the ordinary
course in substantially the same manner as previously conducted, to pay its
debts and Taxes when due, subject to good faith disputes over such debts or
Taxes, in the ordinary course in substantially the same manner as previously
paid, to pay or perform its other obligations when due in the ordinary course in
substantially the same manner as previously paid or performed, and, to the
extent consistent with the ordinary course of business, use all reasonable
efforts consistent with past practices and policies to preserve intact its
present business organization, keep available the services of its present
officers and key employees and preserve its relationships with customers,
suppliers, distributors, and others having business dealings with it. Without
limiting the generality of the foregoing and except as expressly contemplated by
this Agreement, or as specifically disclosed on Schedule 5.2 of the Paul-Son
Disclosure Schedule or such as would not be reasonably likely to have a Paul-Son
Material Adverse Effect, during the period from the date of this Agreement and
continuing until the

42

--------------------------------------------------------------------------------


earlier of the termination of this Agreement or the Closing Date, without the
written consent of B&G, Paul-Son shall not and shall not permit any of its
Subsidiaries to:

        (a)  adopt any amendment to its articles of incorporation or bylaws or
comparable charter or organizational documents, except as contemplated by
(i) Section 5.14 with respect to the composition of the Paul-Son board of
directors, and (ii) Section 5.16 with respect to certain provision of the NRS;

        (b)  (i) issue, pledge or sell, or authorize the issuance, pledge or
sale of additional shares of capital stock of any class (other than upon
exercise of Paul-Son Stock Options outstanding on the date of this Agreement
upon payment of the exercise price thereof), or securities convertible into
capital stock of any class, or any rights, warrants or options to acquire any
convertible securities or capital stock, or any other securities in respect of,
in lieu of, or in substitution for, shares of Paul-Son Common Stock outstanding
on the date hereof or (ii) amend, waive or otherwise modify any of the terms of
any option, warrant or stock option plan of Paul-Son or any of its Subsidiaries,
including without limitation, the Paul-Son Stock Options or the Paul-Son Stock
Option Plans;

        (c)  declare, set aside or pay any dividend or other distribution
(whether in cash, securities or property or any combination thereof) in respect
of any class or series of its capital stock other than between any wholly-owned
Subsidiary of Paul-Son and Paul-Son or any other wholly-owned Subsidiary of
Paul-Son;

        (d)  split, combine, subdivide, reclassify or redeem, purchase or
otherwise acquire, or propose to redeem or purchase or otherwise acquire, any
shares of its capital stock, or any of its other securities;

        (e)  increase the compensation or fringe benefits payable or to become
payable to its directors, officers or employees (whether of Paul-Son or any of
its Subsidiaries) (except for salary increases not to exceed ten percent (10%)
in the ordinary course of business consistent with past practice to employees
other than executive officers of Paul-Son or any of its Subsidiaries), or pay
any benefit not required by any existing plan or arrangement (including, without
limitation, the granting of stock options, stock appreciation rights, shares of
restricted stock or performance units) or grant any severance or termination pay
to (except pursuant to existing agreements or policies previously disclosed in
writing to B&G, which shall be interpreted and implemented in a manner
consistent with past practice and except in connection with certain reduction in
staff and office closures implemented by Paul-Son in 2001 which are disclosed on
Schedule 5.2 of the Paul-Son Disclosure Schedule), or enter into any employment
or severance agreement with, any director, officer or employee of Paul-Son or
any of its Subsidiaries, or offer employment to or hire any person with an
annual salary of $100,000 or more, or establish, adopt, enter into, or amend any
collective bargaining, bonus, profit sharing, thrift, compensation, stock
option, restricted stock, pension, retirement, savings, commission, welfare,
deferred compensation, employment, termination, severance or other employee
benefit plan, agreement, trust, fund, policy or arrangement for the benefit or
welfare of any directors, officers or current or former employees, including any
Benefit Arrangement, Pension Plan or Welfare Plan, except to the extent required
by applicable law or regulation;

        (f)    (i) sell, pledge, lease, dispose of, grant, encumber, or
otherwise authorize the sale, pledge, disposition, grant or encumbrance of any
of the properties or assets of Paul-Son or any of its Subsidiaries, except
(x) sales of inventory in the ordinary course of business in connection with
Paul-Son's gaming equipment and supplies business operations and
(y) transactions described on Schedule 5.2 of the Paul-Son Disclosure Schedule
or (ii) acquire (including, without limitation, by merger, consolidation, lease
or acquisition of stock or assets) any corporation, limited liability company,
partnership, other business organization or any division thereof (or a
substantial portion of the assets thereof) or any other assets, except for
acquisitions of assets in the ordinary course of business in connection with
Paul-Son's gaming supplies business operations in an amount individually or in
the aggregate not to exceed $50,000;

43

--------------------------------------------------------------------------------


        (g)  (i) incur, assume, renew or pre-pay any long-term debt or incur,
assume or renew any short-term debt, except non-recourse mortgage financing of
Paul-Son's Las Vegas real estate as described on Schedule 5.2 of the Paul-Son
Disclosure Schedule and that Paul-Son and its Subsidiaries may incur or pre-pay
debt in the ordinary course of business consistent with past practice under
existing lines of credit, (ii) assume, guarantee, endorse or otherwise become
liable or responsible (whether directly, contingently or otherwise) for the
obligations of any other person except in the ordinary course of business
consistent with past practice, or (iii) make any loans, advances or capital
contributions to, or investments in, any other person except in the ordinary
course of business consistent with past practice not to exceed $50,000
individually or in the aggregate (including advances to employees) and except
for loans, advances, capital contributions or investments between any
wholly-owned Subsidiary of Paul-Son and Paul-Son or another wholly-owned
Subsidiary of Paul-Son;

        (h)  authorize, recommend, propose or announce an intention to adopt a
plan of complete or partial liquidation or dissolution of Paul-Son or any of its
Subsidiaries;

        (i)    make or rescind any material express or deemed election relating
to Taxes, settle or compromise any material claim, action, suit, litigation,
proceeding, arbitration, investigation, audit or controversy relating to Taxes,
or except as may be required by applicable law, make any change to any of its
material methods of reporting income or deductions (including, without
limitation, any change to its methods or basis or write-offs of accounts
receivable) for federal income tax purposes from those employed in the
preparation of its federal income tax return for the taxable year ending May 31,
2001, provided, however, that B&G shall not unreasonably withhold or delay its
consent to any matter described in this subsection 5.2 in a manner that would
preclude Paul-Son from timely making such an election, timely filing its Tax
Returns or timely paying its Taxes;

        (j)    pay, discharge or satisfy any material claims, liabilities or
obligations (absolute, accrued, asserted, unasserted, contingent or otherwise),
other than the payment, discharge or satisfaction in the ordinary course of
business and consistent with past practice of liabilities reflected or reserved
against in the consolidated financial statements of Paul-Son;

        (k)  other than in the ordinary course of business and consistent with
past practice, waive any rights of substantial value or make any payment, direct
or indirect, of any material liability of Paul-Son or of any of its Subsidiaries
before the same comes due in accordance with its terms;

        (l)    fail to maintain its existing insurance coverage of all types in
effect or, in the event any such coverage shall be terminated or lapse, to the
extent available at reasonable cost, procure substantially similar substitute
insurance policies which in all material respects are in at least such amounts
and against such risks as are currently covered by such policies;

        (m)  take any action, other than reasonable and usual actions in the
ordinary course of business and consistent with past practice, with respect to
accounting policies or procedures, unless required by U.S. GAAP or the SEC;

        (n)  modify, amend or terminate any of the Paul-Son Material Contracts
or waive, release or assign any material rights or claims, except in the
ordinary course of business consistent with past practice;

        (o)  enter into or renew any license agreement, lease agreement, vendor
supply contract with a term of six months or more, customer supply contract with
a term of six months or more, or any other agreement or commitment which meets
the definition of a Paul-Son Material Contract;

        (p)  take, or agree to commit to take, any action that would cause the
representations and warranties of Paul-Son contained herein, individually or in
the aggregate, which are not qualified by materiality not to be true and correct
in all material respects, or cause those qualified by materiality or a Paul-Son
Material Adverse Effect not to be true and correct, at, or as of any time prior
to, the Closing Date;

44

--------------------------------------------------------------------------------


        (q)  engage in any transaction with, or enter into any agreement,
arrangement, or understanding with, directly or indirectly, any of Paul-Son's
Affiliates which involves the transfer of consideration or has a financial
impact on Paul-Son (other than transactions between Paul-Son and its
Subsidiaries), other than pursuant to such agreements, arrangements, or
understandings existing on the date of this Agreement or disclosed on
Schedule 4.21 of the Paul-Son Disclosure Schedule;

        (r)  close, shut down, or otherwise eliminate any business operations or
division owned or operated by Paul-Son or any of its Subsidiaries, except for
such closures, shutdowns or eliminations which (i) are required by action,
order, writ, injunction, judgment or decree or otherwise required by law,
(ii) are due to acts of God or other force majeure events or (iii) would not be
reasonably likely to have a Paul-Son Material Adverse Effect;

        (s)  settle any litigation relating to the transactions contemplated
hereby other than any settlement which would not (i) be reasonably likely to
have a Paul-Son Material Adverse Effect or (ii) materially adversely affect the
consummation of the transactions contemplated hereby; or

        (t)    enter into an agreement, contract, commitment or arrangement to
do any of the foregoing, or to authorize, recommend, propose or announce an
intention to do any of the foregoing.

SECTION 5.3    COOPERATION; NOTICE; CURE    

        Each of Paul-Son and B&G shall promptly notify the other in writing of,
and will use all commercially reasonable efforts to cure before the Closing
Date, any event, transaction or circumstance, as soon as practicable after it
becomes known to such party, that causes or is reasonably likely to cause any
covenant or agreement of Paul-Son or B&G, as the case may be, under this
Agreement to be breached in any material respect or that renders or will render
untrue in any material respect any representation or warranty of Paul-Son or the
B&G Companies contained in this Agreement. No notice given pursuant to this
paragraph shall have any effect on the representations, warranties, covenants or
agreements contained in this Agreement for purposes of determining satisfaction
of any condition contained herein.

SECTION 5.4    NO SOLICITATION    

        (a)  Unless this Agreement shall have been terminated in accordance with
its terms, neither Paul-Son nor B&G shall, directly or indirectly, through any
officer, director, employee, financial advisor, representative or agent:
(i) solicit, initiate, or encourage any inquiries or proposals that constitute,
or could reasonably be expected to lead to, a proposal or offer for a merger,
consolidation, business combination, sale of substantial assets, sale of shares
of capital stock (including without limitation by way of a tender offer) or
similar transaction involving their respective companies or any of their
Subsidiaries, other than the transactions contemplated by this Agreement (any of
the foregoing inquiries or proposals being referred to in this Agreement as an
"Acquisition Proposal"), (ii) engage in negotiations or discussions with any
person (or group of persons) or its respective affiliates (a "Third Party")
other than Paul-Son or B&G concerning, provide any non-public information to any
person or entity relating to, or take any other action to facilitate inquiries
or the making of any proposal that constitutes, an Acquisition Proposal, or
(iii) enter into any agreement with respect to any Acquisition Proposal;
provided, however, that nothing contained in this Section 5.4 shall prevent
Paul-Son, B&G or their respective boards of directors from furnishing non-public
information (subject to obtaining appropriate confidentiality and non-disclosure
agreements) to, or entering into discussions or negotiations with, any Third
Party in connection with an unsolicited bona fide written proposal for an
Acquisition Proposal by such Third Party, if and only to the extent that
(w) such Third Party has made a written proposal to the board of directors of
Paul-Son or B&G, as the case may be, to consummate an Acquisition Proposal,
which proposal identifies a price or range of values to be paid for the
outstanding securities or substantially all of the assets of Paul-Son or B&G, as
the case may be, (x) the board of directors of Paul-Son or B&G, as the case may
be, determines in good faith, after consultation

45

--------------------------------------------------------------------------------


with a financial advisor of nationally recognized reputation, that such
Acquisition Proposal is reasonably capable of being completed on substantially
the terms proposed, and would, if consummated, result in a transaction that
would provide greater value to the respective company's stockholders than the
Combination contemplated by this Agreement (a "Superior Proposal"), and (y) the
board of directors of Paul-Son or B&G, as the case may be, determines in good
faith, based on the advice of outside legal counsel, that the failure to take
such action would be inconsistent with its fiduciary duties to the stockholders
of Paul-Son or B&G, as the case may be, under applicable law.

        (b)  Paul-Son or B&G, as the case may be, shall notify the other party
promptly after its receipt or the receipt by any of its advisors of any
Acquisition Proposal or any request for non-public information in connection
with an Acquisition Proposal or for access to the properties, books or records
of Paul-Son or B&G, as the case may be, by any person or entity that informs
such party that it is considering making or has made an Acquisition Proposal.
Such notice shall be made orally and in writing and shall indicate the identity
of the offeror and the terms and conditions of such proposal, inquiry or
contact. Paul-Son or B&G, as the case may be, shall (i) keep the other party
informed of the status (including any change to the material terms) of any such
Acquisition Proposal or request for non-public information and (ii) provide to
such other party as soon as practicable after receipt or delivery thereof with
copies of all correspondence and other written material (A) sent or provided to
Paul-Son or B&G, as the case may be, or any of its employees, representatives or
agents from any Third Party in connection with any Acquisition Proposal or
request for non-public information or (B) sent or provided by Paul-Son or B&G,
as the case may be, or any of their employees, representatives or agents to any
Third Party in connection with any Acquisition Proposal or request for
non-public information.

        (c)  Except as expressly permitted by this Section 5.4, neither the
board of directors of Paul-Son or B&G, as the case may be, nor any committee
thereof shall (i) withdraw or modify, or propose to withdraw or modify, in a
manner adverse to the other party, the approval or recommendation by the board
of directors of Paul-Son or the approval or recommendation by the board of
directors and stockholders of B&G, as the case may be, or any such committee of
this Agreement or the Combination, (ii) approve or cause Paul-Son or B&G, as the
case may be, to enter into letter of intent, agreement in principle or any
legally binding acquisition agreement or similar agreement relating to any
Acquisition Proposal (any such legally binding agreement, an "Acquisition
Agreement") or (iii) approve or recommend, or propose to publicly approve or
recommend, any Acquisition Proposal. Notwithstanding the foregoing, if Paul-Son
or B&G, as the case may be, has received a Superior Proposal, the board of
directors of such company may terminate this Agreement pursuant to Section 7.1
(d) or Section 7.1(e), as applicable, but only at a time that is more than
48 hours following receipt by the non-terminating company of written notice
advising such non-terminating company that the board of directors of Paul-Son or
B&G, as the case may be, is prepared to accept such Superior Proposal,
specifying the material terms and conditions of such Superior Proposal and
identifying the Third Party making such Superior Proposal; provided, however,
that concurrently with or immediately after such termination, the board of
directors of Paul-Son or B&G, as the case may be, shall cause such company to
enter into an Acquisition Agreement with respect to such Superior Proposal.

        (d)  Nothing contained in this Section 5.4 shall prohibit Paul-Son from
taking and disclosing to its stockholders a position contemplated by
Rule 14e-2(a) promulgated under the Exchange Act or from making any disclosure
to Paul-Son's stockholders if, in the good faith judgment of the board of
directors of Paul-Son, based on the advice of outside legal counsel, failure to
so disclose would be inconsistent with its fiduciary obligations under
applicable law.

46

--------------------------------------------------------------------------------



SECTION 5.5    PROXY STATEMENT    

        As promptly as practicable after the execution of this Agreement,
Paul-Son shall prepare and file with the SEC, a proxy statement (the "Proxy
Statement") required pursuant to Regulation 14a promulgated under the Exchange
Act. Paul-Son will cause the Proxy Statement to comply as to form in all
material respects with the applicable provisions of the Exchange Act and the
rules and regulations thereunder. Paul-Son shall use its reasonable best efforts
to have or cause the Proxy Statement to be cleared by the SEC as promptly as
practicable. B&G shall cause its representatives to fully cooperate with
Paul-Son and its representatives in the preparation of the Proxy Statement, and
B&G shall, upon request, furnish Paul-Son with all information concerning it and
its affiliates, directors and officers as Paul-Son may reasonably request in
connection with the preparation of the Proxy Statement (including, without
limitation, financial statements prepared in accordance with U.S. GAAP and
audited in accordance with U.S. generally accepted auditing standards, to the
extent required by the applicable rules of the SEC). Paul-Son or B&G, as the
case may be, shall be solely responsible for any statement, information or
omission in the Proxy Statement relating to it or its affiliates based on
written information furnished by it for inclusion therein. The Proxy Statement
with respect to the Combination shall include the determination and
recommendation of the board of directors of Paul-Son that its stockholders
consent to the approval and adoption of this Agreement and the Combination.
Paul-Son shall take all actions required under any applicable federal or state
securities or blue sky laws in connection with the issuance of shares of
Paul-Son Common Stock pursuant to the Combination and shall use its reasonable
best efforts to obtain all necessary state securities law or "Blue Sky" permits
and approvals required to carry out the transactions contemplated by this
Agreement. B&G shall take all action required under any applicable securities or
similar laws of the jurisdictions in which B&G and the B&G Stockholders are
residents or otherwise subject in connection with this Agreement and the
issuance of the Paul-Son Common Stock pursuant to the Combination. As promptly
as practicable after Paul-Son files a definitive Proxy Statement with the SEC,
Paul-Son shall cause the Proxy Statement to be mailed to its stockholders.

SECTION 5.6    STOCKHOLDERS' MEETING    

        Paul-Son shall call a meeting of its stockholders to be held as promptly
as practicable following the date hereof for the purpose of voting on this
Agreement and the transactions contemplated hereby. As soon as practicable after
the definitive Proxy Statement is filed with the SEC, the Paul-Son board shall
use its reasonable best efforts to solicit from the Paul-Son stockholders
proxies in favor of such matters and to otherwise obtain the vote of the
Paul-Son stockholders in favor of such matters.

SECTION 5.7    ACCESS TO INFORMATION; CONFIDENTIALITY    

        From the date hereof until (i) the Closing Date or, (ii) if earlier, the
date on which this Agreement is terminated in accordance with its terms, and
upon reasonable notice, each of Paul-Son and the B&G Companies shall afford to
the other party and its officers, employees, accountants, counsel and other
representatives, reasonable access, during normal business hours, to all its
personnel, properties, books, contracts, commitments and records and, during
such period, each of Paul-Son and the B&G Companies shall furnish promptly to
the other (a) copies of monthly financial reports and development reports, (b) a
copy of each report, schedule, registration statement and other documents filed
or received by it during such period pursuant to the requirements of federal or
state securities laws, (c) all other information concerning its business,
properties and personnel as the other party may reasonably request and (d) B&G
will furnish to Paul-Son all information required by Section VI.B of Paul-Son's
Gaming Compliance Plan, as amended. Each party agrees for itself and its
respective affiliates, agents, representatives and consultants to hold in the
strictest confidence and not to disclose to any person, entity, party, firm or
corporation (other than agents or representatives of either party who are also
bound by this paragraph) without the prior express written consent of the other
party (except as such disclosures are required in applications or by applicable
securities or gaming laws), any

47

--------------------------------------------------------------------------------


such information furnished to it by the other party which is nonpublic. The
parties agree, except as specifically provided herein, that the Confidentiality
Agreement executed as of October 21,, 2001, by and between Paul-Son and B&G (the
"Confidentiality Agreement") shall remain in full force and effect until the
Effective Time. No information or knowledge obtained in any investigation
pursuant to this Section 5.7 shall affect or be deemed to modify any
representation or warranty contained in this Agreement or the conditions to the
obligations of the parties to consummate the Combination.

SECTION 5.8    GOVERNMENTAL APPROVALS    

        (a)  The parties hereto shall cooperate with each other and use their
reasonable best efforts (and, with respect to the B&G Gaming Laws and the
Paul-Son Gaming Laws, shall use their reasonable best efforts to cause their
respective directors and officers to do so) to promptly prepare and file all
necessary documentation, to effect all applications, notices, petitions and
filings, to obtain as promptly as practicable all permits, registrations,
licenses, findings of suitability, consents, variances, exemptions, orders,
approvals and authorizations of all third parties and Governmental Entities
which are necessary to consummate the transactions contemplated by this
Agreement and the Endy Stock Purchase Agreement, including, without limitation,
all filings required under the B&G Gaming Laws and the Paul-Son Gaming Laws
("Governmental Approvals"), and to comply (and, with respect to the B&G Gaming
Laws and the Paul-Son Gaming Laws, to cause their respective directors and
officers and employees to so comply) with the terms and conditions of all such
Governmental Approvals. Each of the parties hereto shall use their reasonable
best efforts to, and shall use their reasonable best efforts to cause their
respective officers, directors and affiliates to file as promptly as practicable
all required initial applications and documents in connection with obtaining the
Governmental Approvals (including without limitation under applicable B&G Gaming
Laws and Paul-Son Gaming Laws) and shall act reasonably and as promptly as
practicable thereafter in responding to additional requests in connection
therewith. Paul-Son and B&G shall have the right to review in advance, and to
the extent practicable, each will consult the other on, in each case subject to
applicable laws relating to the exchange of information, all the information
relating to Paul-Son or to B&G, as the case may be, and any of their respective
Subsidiaries, directors, officers and stockholders which appear in any filing
made with, or written materials submitted to, any third party or any
Governmental Entity in connection with the transactions contemplated by this
Agreement. Without limiting the foregoing, each of Paul-Son and B&G (the
"Notifying Party") will notify the other promptly of the receipt of comments or
requests from Governmental Entities relating to Governmental Approvals, and will
supply the other party with copies of all correspondence between the Notifying
Party or any of its representatives and Governmental Entities with respect to
Governmental Approvals.

        (b)  Paul-Son and B&G shall promptly advise each other upon receiving
any communication from any Governmental Entity whose consent or approval is
required for consummation of the transactions contemplated by this Agreement
which causes such party to believe that there is a reasonable likelihood that
any approval needed from a Governmental Entity will not be obtained or that the
receipt of any such approval will be materially delayed. Paul-Son and B&G shall
take any and all actions reasonably necessary to vigorously defend, lift,
mitigate and rescind the effect of any litigation or administrative proceeding
adversely affecting this Agreement or the transactions contemplated hereby or
thereby, including, without limitation, promptly appealing any adverse court or
administrative order or injunction to the extent reasonably necessary for the
foregoing purposes.

        (c)  Nothing in this Section 5.8 shall obligate either party to take or
to omit to take any action (including, without limitation, the expenditure of
material funds or holding separate or agreeing to sell or otherwise dispose of
assets, categories of assets or businesses) that would take effect prior to the
Closing or that would or could reasonably be expected to have, in the good faith
opinion of such party, a Material Adverse Effect on Paul-Son (including the B&G
Companies), taken as a whole, after the Closing.

48

--------------------------------------------------------------------------------


SECTION 5.9    PUBLIC ANNOUNCEMENTS    

        Paul-Son and B&G will consult with each other and will mutually agree
upon any press release or public announcement regarding execution of this
Agreement and the transactions contemplated hereby and shall not issue any such
press release or make any such public announcement prior to such consultation
and agreement, except as may be required by applicable law or by obligations
pursuant to any listing agreement with any national securities exchange or
national automated quotation system, in which case the party proposing to issue
such press release or make such public announcement shall use reasonable best
efforts to consult in good faith with the other party before issuing any such
press release or making any such public announcement.

SECTION 5.10    INDEMNIFICATION    

        From and after the Closing Date, Paul-Son agrees that it will indemnify
and hold harmless and provide advancement of expenses to each present and former
director, officer and agent of Paul-Son (the "Indemnified Parties"), against any
costs or expenses (including attorneys' fees), judgments, fines, losses, claims,
damages, liabilities or amounts paid in settlement incurred in connection with
any claim, action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, arising out of or pertaining to matters
existing or occurring at or prior to the Closing Date, including, without
limitation, those obligations disclosed on Schedule 5.10, whether asserted or
claimed prior to, at or after the Closing Date, to the fullest extent that
Paul-Son would have been permitted under Nevada law and its articles of
incorporation or bylaws in effect on the date hereof to indemnify, hold harmless
and provide advancement of expenses to such Indemnified Party. For a period of
six years after the Closing Date, Paul-Son agrees that it will maintain in
effect a directors' and officers' liability insurance policy covering those
persons who are currently covered by Paul-Son's directors' and officers'
liability insurance policy (copies of which have been heretofore delivered by
Paul-Son to B&G) with coverage in amount and scope at least as favorable as
Paul-Son's existing coverage provided, however, that Paul-Son shall in no event
be required to expend more than an amount per year equal to 200% of current
premiums paid by Paul-Son for such insurance, which current premium amount is
disclosed on Schedule 5.10 of the Paul-Son Disclosure Schedule. The provisions
of this Section 5.10 are intended to be in addition to the rights otherwise
available to the current officers and directors of Paul-Son by law, charter,
statute, bylaw or agreement, and shall operate for the benefit of, and shall be
enforceable by, each of the Indemnified Parties, their heirs and their
representatives.

SECTION 5.11    EMPLOYEE BENEFITS    

        From the date hereof through, and after the Closing Date, Paul-Son
agrees that it will honor all written employment, consulting, undertakings,
severance and termination agreements (including change in control provisions) of
the employees and agents of Paul-Son and its Subsidiaries set forth on
Schedule 5.11 of the Paul-Son Disclosure Schedule. B&G acknowledges that
consummation of the transactions contemplated by this Agreement will constitute
a change in control (or change of control) of Paul-Son (to the extent such
concept is applicable) for the purpose of the Paul-Son Stock Option Plans and
all Paul-Son Employee Plans (as defined in Sections 4.2(a) and 3.14,
respectively (causing all outstanding options to become vested and
exercisable)).

SECTION 5.12    FURTHER ASSURANCES AND ACTIONS    

        (a)  Subject to the terms and conditions herein, each of the parties
hereto agrees to use its reasonable best efforts to take, or cause to be taken,
all appropriate action, and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated by this Agreement, including, without
limitation, (i) using their respective reasonable best efforts to obtain all
licenses, permits, consents, approvals, authorizations, qualifications and
orders of Governmental Entities and parties to contracts with each

49

--------------------------------------------------------------------------------


party hereto as are necessary for consummation of the transactions contemplated
by this Agreement, and (ii) to fulfill all conditions precedent applicable to
such party pursuant to this Agreement.

        (b)  In case at any time after the Closing Date any further action is
necessary to carry out the purposes of this Agreement, the B&G Stockholders and
the proper officers and/or directors of Paul-Son and the B&G Companies shall
take all such necessary action, including, without limitation, giving any notice
to Governmental Entities required to be given after the Closing.

SECTION 5.13    NASDAQ SMALLCAP MARKET LISTING    

        Subject to Section 5.19, Paul-Son shall use its best efforts to list on
the Nasdaq SmallCap Market prior to the Closing Date, subject to official notice
issuance, the Paul-Son Shares to be issued pursuant to Section 1.3.

SECTION 5.14    EXPANSION OF PAUL-SON BOARD; APPOINTMENT OF PAUL-SON DIRECTORS;
AMENDMENT OF PAUL-SON BY-LAWS    

        (a)  Paul-Son agrees to take such actions that are necessary to increase
the Paul-Son Board of Directors effective upon the Closing Date to achieve the
following Paul-Son Board of Directors composition:

        (i)    Paul-Son's board of directors shall consist of seven persons (but
not more than seven persons);

        (ii)  Four persons shall be designated or nominated by Holding Wilson,
the principal B&G Stockholder; and

        (iii)  Three persons shall be designated from the Paul-Son board of
directors in office prior to the Closing, such persons intended to be Eric P.
Endy, Paul S. Dennis and one other person constituting an independent director
under applicable NASDAQ or stock exchange rules ("SRO Rules") Should Eric Endy
be unable to serve during the entire five-year period following the Closing,
then the Endy Trust shall designate his replacement.

        (b)  If NASDAQ or other exchange determines that pursuant to applicable
SRO Rules, the Paul-Son board of directors must have three (3) independent
directors and that no exemption from that requirement is available to Paul-Son,
and as of the date of such determination, the Paul-Son Board does not have three
(3) independent directors, then the Paul-Son board of directors shall take
action to (i) increase the number of directors constituting the entire board to
nine (9), and (ii) appoint one (1) additional person designated or nominated by
Holding Wilson and one (1) additional independent director.

        (c)  On or prior to the Closing Date, Paul-Son shall amend its By-laws
to eliminate the classification of directors, such that, effective upon the
Closing, all directors of Paul-Son shall serve until the next annual
stockholders' meeting, subject to their earlier resignation or removal.

SECTION 5.15    MIKOHN AGREEMENT    

        During the period from the date of this Agreement and continuing until
the earlier of the termination of this Agreement or the Closing Date, Paul-Son
and B&G agree that they shall mutually decide whether to (i) terminate the
distribution agreement between B&G and Mikohn Gaming Corporation ("Mikohn")
dated March 2, 1995 granting Mikohn the exclusive right to sell B&G's Safe Chips
in the United States (the "Mikohn Agreement"), (ii) allow the exclusive right to
continue, or (iii) modify the exclusive right in some manner. In the event that
Paul-Son and B&G mutually determine to modify the Mikohn Agreement, B&G shall
use its reasonable best efforts to obtain Mikohn's written consent to such
modification. B&G represents to Paul-Son that B&G may unilaterally terminate the
Mikohn Agreement upon three months' notice.

50

--------------------------------------------------------------------------------


SECTION 5.16    NRS ANTI-TAKEOVER PROVISIONS    

        (a)  Paul-Son shall cause its articles of incorporation or bylaws in
effect on the Closing Date (at the Effective Time) to provide that the
provisions of Sections 78.378 to 78.3793, inclusive, of the NRS do not apply to
Paul-Son.

        (b)  Paul-Son shall cause the provisions of NRS Sections 78.411 to
78.444, inclusive, not to apply to the Combination. Neither B&G nor any of its
Affiliates has as of the date of this Agreement, nor will, prior to the date
Paul-Son's board of directors approves this Agreement and the Combination take
any action to become an "interested stockholder" as defined in NRS 78.423.
Moreover, Paul-Son shall use its best efforts to cause its Articles of
Incorporation to be amended to expressly elect not to be governed by NRS
Sections 78.411 to 78.444, inclusive.

SECTION 5.17    OFFICERS    Upon the Closing, Gerard Charlier shall be elected
President and Chief Executive Officer of Paul-Son and each of its Subsidiaries
and Eric Endy shall be elected Executive Vice President of Paul-Son.

SECTION 5.18    LETTER OF INTENT    

        Immediately upon and by reason of (a) the execution of this Agreement,
and (b) delivery by Paul-Son's financial advisor, Ladenburg Thalmann &
Co., Inc., to Paul-Son's Board of Directors of the Fairness Opinion, so long as
such Fairness opinion contains the opinion that the Combination is fair, from a
financial point of view, to the public stockholders of the Company and without
requiring any further action by any party, the letter of intent dated
January 29, 2001 among Paul-Son, the B&G, Bud Jones, the B&G Stockholders, and
the Endy Trust, as amended by the First Amendment to Binding Letter of Intent
dated as of March 15, 2001 (as so amended, the "Letter of Intent") shall be
terminated effective immediately, and shall be null and void and of no further
force or effect; provided, however, that if B&G terminates this Agreement
pursuant to Section 7.1(h), the Letter of Intent shall not terminate and the
rights, remedies and defenses of each party to the Letter of Intent shall be
reserved. Upon termination of the Letter of Intent, no party to the Letter of
Intent shall have any further liability or obligation with respect thereto, each
party to the Letter of Intent hereby releases and forever discharges each other
party to the Letter of Intent from all liabilities, obligations, claims and
causes of action whatsoever, in law or in equity, arising out of or relating to
the Letter of Intent, including, without limitation, with respect to any
"Termination Fee" (as defined in the Letter of Intent) and the pending
arbitration proceeding arising out of Paul-Son's prior claim for a Termination
Fee shall be dismissed.

SECTION 5.19    PACIFIC STOCK EXCHANGE LISTING.    

        If Nasdaq notifies Paul-Son in writing that Nasdaq intends to delist the
Paul-Son Common Stock upon consummation of the transactions contemplated by this
Agreement and no appeal under Nasdaq rules reverses such determination (the
"Nasdaq Reverse-Merger Delisting"), Paul-Son agrees to use its best efforts to
cause the Paul-Son Common Stock to be listed on the Pacific Stock Exchange as
promptly as practicable after the Closing.

SECTION 5.20    ENDY OPTION.    

        In the event of a Nasdaq Reverse-Merger Delisting, Paul-Son shall grant
to Eric Endy an option to purchase that number of shares of Paul-Son Common
Stock equal to one percent (1%) of the Paul-Son Common Stock outstanding
immediately prior to the Closing at $4.00 per share and otherwise subject to the
terms of Paul-Son's Long-Term Incentive Plan.

51

--------------------------------------------------------------------------------



ARTICLE VI.

CONDITIONS TO COMBINATION


SECTION 6.1    CONDITIONS TO EACH PARTY'S OBLIGATION TO EFFECT THE
COMBINATION    

        The respective obligations of each party to this Agreement to effect the
Combination shall be subject to the satisfaction or waiver by each party prior
to the Closing Date of the condition that no Governmental Entity shall have
enacted, issued, promulgated, enforced or entered any order, executive order,
stay, decree, judgment or injunction or statute, rule, regulation which is in
effect and which has the effect of making the Combination illegal or otherwise
prohibiting consummation of the Combination.

SECTION 6.2    ADDITIONAL CONDITIONS TO OBLIGATIONS OF B&G    

        The obligation of B&G to effect the Combination is subject to the
satisfaction of each of the following conditions prior to the Closing Date, any
of which may be waived in writing exclusively by B&G:

        (a)  Representations and Warranties. The representations and warranties
of Paul-Son set forth in this Agreement shall be true and correct as of the date
of this Agreement and, except to the extent such representations speak as of an
earlier date, as of the Closing Date as though made on and as of the Closing
Date, except for (i) changes contemplated by this Agreement and (ii) other than
for representations and warranties already qualified as to materiality or a
Paul-Son Material Adverse Effect, inaccuracies which, individually or in the
aggregate, have not had and are not reasonably likely to have a Paul-Son
Material Adverse Effect. B&G shall have received a certificate signed on behalf
of Paul-Son by the chief executive officer of Paul-Son to such effect.

        (b)  Performance of Obligations of Paul-Son. Paul-Son shall have
performed in all material respects all obligations required to be performed by
it under this Agreement at or prior to the Closing Date, and B&G shall have
received a certificate signed on behalf of Paul-Son by the chief executive
officer of Paul-Son to such effect.

        (c)  Governmental Approvals. All Governmental Approvals required to
permit Paul-Son to consummate the transactions contemplated hereby shall have
been obtained (including, without limitation, those required to be obtained by
Paul-Son and each person designated to serve on the Board of Directors of
Paul-Son pursuant to Section 5.14 under the Paul-Son Gaming Laws), all such
approvals shall remain in full force and effect, all statutory waiting periods
in respect thereof shall have expired and no such approval shall contain any
conditions, limitations or restrictions which will have or would reasonably be
expected to have a B&G Material Adverse Effect or a Paul-Son Material Adverse
Effect.

        (d)  No Material Adverse Change. Between the date of this Agreement and
the Closing Date, there shall not have been any event, development, condition or
state of affairs which resulted in or is reasonably likely to result in a
Paul-Son Material Adverse Effect.

        (e)  Nasdaq Small Cap Market Listing. The Paul-Son Common Stock to be
issued to B&G Stockholders in connection with the Share Exchange and upon
exercise of the Warrants shall have been approved for listing on the Nasdaq
Small Cap Market, subject only to official notice of issuance, unless upon or
subject to consummation of the transactions contemplated by this Agreement,
Nasdaq delists the Paul-Son Common Stock

        (f)    Letters of Resignation. Paul-Son shall have received letters of
resignation from (i) Jerry G. West and Richard W. Scott as members of the board
of directors and committees thereto of Paul-Son

52

--------------------------------------------------------------------------------


(unless designated a director pursuant to Section 5.14(c)), and (ii) Eric P.
Endy as chairman of the board (but not as a director) of Paul-Son and as an
officer of Paul-Son and its Subsidiaries.

        (g)  Third-Party Consents. Paul-Son shall have received all third-party
consents and approvals required to be obtained by Paul-Son in connection with
the transactions contemplated hereby, under any contract to which Paul-Son (or
any of its Subsidiaries) may be a party, except for such third-party consents
and approvals as to which the failure to obtain, either individually or in the
aggregate, would not reasonably be expected to result in a Paul-Son Material
Adverse Effect.

        (h)  Paul-Son Good Standing Certificates. B&G shall have received
certificates from the Secretary of State of the State of Nevada, dated within
fifteen days prior to the Closing date, evidencing Paul-Son and each of its U.S.
Subsidiaries, respectively, are in good standing under the laws of such
jurisdiction.

        (i)    Endy Stock Purchase Agreement. The Endy Trust, Eric P. Endy and
the B&G Stockholders shall have closed the transactions contemplated in the Endy
Stock Purchase Agreement.

        (j)    Stockholder Approval. This Agreement and the Combination shall
have been approved by the stockholders of Paul-Son in the manner required under
the NRS, the articles of incorporation of Paul-Son and the applicable SRO Rules.

        (k)  Legal Opinions. B&G shall have received opinions of Kummer Kaempfer
Bonner & Renshaw, U.S. counsel to Paul-Son, and Cuesta Campos y Asociados, S.C.,
Mexican counsel to Paul-Son, in substantially the forms attached hereto as
Exhibit C.

        (l)    Other Instruments. B&G shall have received such other
instruments, documents or information that B&G reasonably requests in connection
with this Agreement and the transactions contemplated hereby in form and
substance reasonably satisfactory to B&G.

        (m)  No Litigation. There shall not be pending any suit, action,
proceeding or investigation by, or on behalf of any entity or person other than
a B&G Affiliate which: (i) challenges or seeks to restrain or prohibit the
consummation of the transactions contemplated by this Agreement; (ii) relates to
this Agreement and seeks to obtain from the B&G Companies, the B&G Stockholders
or any of them any damages that may be material to any of them; (iii) seeks to
prohibit or limit in any material respect the B&G Stockholders' ability to vote,
receive dividends with respect to or otherwise exercise ownership rights with
respect to the Paul-Son Shares; (iv) would materially and adversely affect the
right of Paul-Son to own the assets or operate the business of the B&G
Companies; or (v) if adversely determined, could have a Material Adverse Effect
on Paul-Son.

SECTION 6.3    ADDITIONAL CONDITIONS TO OBLIGATIONS OF PAUL-SON    

        The obligations of Paul-Son to effect the Combination are subject to the
satisfaction of each of the following conditions prior to the Closing Date, any
of which may be waived in writing exclusively by Paul-Son:

        (a)  Representations and Warranties. The representations and warranties
of B&G set forth in this Agreement shall be true and correct as of the date of
this Agreement and, except to the extent such representations speak as of an
earlier date, as of the Closing Date as though made on and as of the Closing
Date, except for (i) changes contemplated by this Agreement and (ii) other than
for representations and warranties already qualified as to materiality or a B&G
Material Adverse Effect, inaccuracies which, individually or in the aggregate,
have not had and are not reasonably likely to have a B&G Material Adverse
Effect. Paul-Son shall have received a certificate signed on behalf of B&G by
the chief executive officer of B&G to such effect.

        (b)  Performance of Obligations of B&G. B&G shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date and

53

--------------------------------------------------------------------------------


Paul-Son shall have received a certificate signed on behalf of B&G by the chief
executive officer of B&G to such effect.

        (c)  Governmental Approvals. All Governmental Approvals required to
permit B&G to consummate the transactions contemplated hereby shall have been
obtained (including, without limitation, under the B&G Gaming Laws and the
applicable Paul-Son Gaming Laws), all such approvals shall remain in full force
and effect, all statutory waiting periods in respect thereof shall have expired
and no such approval shall contain any conditions, limitations or restrictions
which will have or would reasonably be expected to have a B&G Material Adverse
Effect or a Paul-Son Material Adverse Effect.

        (d)  No Material Adverse Change. Between the date of this Agreement and
the Closing Date, there shall not have been any event, development, condition or
state of affairs which resulted in or is reasonably likely to result in a B&G
Material Adverse Effect.

        (e)  Third-Party Consents. B&G shall have received all third-party
consents and approvals required to be obtained by B&G in connection with the
transactions contemplated hereby, under any contract to which one of the B&G
Companies may be a party, except for such third-party consents and approvals as
to which the failure to obtain, either individually or in the aggregate, would
not reasonably be expected to result in a B&G Material Adverse Effect.

        (f)    B&G Good Standing Certificates. Paul-Son shall have received
certificates from the Clerk of the Tribunal of Commerce of Beaune, France, the
Secretary of State of the State of Nevada, and the jurisdictions listed on
Schedule 3.1 hereto, each dated within fifteen days prior to the Closing Date,
evidencing B&G and/or Bud Jones, as appropriate, is in good standing under the
laws of such jurisdictions.

        (g)  Employment Agreement. Paul-Son and Endy shall have entered into an
employment agreement in substantially the form of Exhibit D attached hereto (the
"Endy Employment Agreement").

        (h)  Endy Stock Purchase Agreement. The Endy Trust, Eric P. Endy and the
B&G Stockholders shall have closed the transactions contemplated in the Endy
Stock Purchase Agreement.

        (i)    Bud Jones Shares. 100% of the Bud Jones Shares shall have been
transferred to Paul-Son with all required documentary stock transfer taxes
affixed evidencing the payment of any transfer taxes that may be due with
respect to such transfer.

        (j)    Non Competition Agreements. B&G shall have delivered to Paul-Son
Non-Competition Agreements in the form attached hereto as Exhibit E, duly
executed by each B&G Stockholder.

        (k)  Legal Opinion. Paul-Son shall have received an opinion of Magellan,
French counsel to B&G in substantially the form attached hereto as Exhibit F.

        (l)    Other Instruments. Paul-Son shall have received such other
instruments, documents or information that Paul-Son reasonably requests in
connection with this Agreement and the transactions contemplated hereby in form
and substance reasonably satisfactory to Paul-Son.


ARTICLE VII.

TERMINATION AND AMENDMENT


SECTION 7.1    TERMINATION    

        This Agreement may be terminated at any time prior to the Closing Date
(with respect to Section 7.1(b) through Section 7.1(h), by written notice by the
terminating party to the other party),

54

--------------------------------------------------------------------------------


whether before or after approval of the matters presented in connection with the
Combination by the stockholders of Paul-Son:

        (a)  by mutual written consent of Paul-Son and B&G; or

        (b)  by either Paul-Son or B&G if the Combination shall not have been
consummated by March 31, 2003 (provided that (i) if the Combination shall not
have been consummated because the requisite Governmental Approvals required
under Sections 6.2(c) or 6.3(c) shall not have been obtained and are still being
actively and in good faith pursued, B&G or Paul-Son, respectively, may extend
such date to September 30, 2003 by providing written notice thereof to the other
party on or prior to March 31, 2003 and (ii) the right to terminate this
Agreement under this Section 7.1(b) shall not be available to any party whose
failure to fulfill any obligation under this Agreement has been the cause of or
resulted in the failure of the Combination to occur on or before such date); or

        (c)  by either Paul-Son or B&G if a court of competent jurisdiction or
other Governmental Entity shall have issued a nonappealable final order, decree
or ruling or taken any other nonappealable final action, in each case having the
effect of permanently restraining, enjoining or otherwise prohibiting the
Combination; or

        (d)  by B&G, in accordance with Section 5.4(c); provided, however, that
no termination pursuant to this Section 7.1 (d) shall be deemed effective unless
B&G shall have complied with all provisions contained in Section 5.4, including
the notice provision therein, and the applicable requirements of Section 7.3,
including the payment of the termination fee pursuant to Section 7.3(b); or

        (e)  by Paul-Son, in accordance with Section 5.4(c); provided, however,
that no termination pursuant to this Section 7.1 (e) shall be deemed effective
unless Paul-Son shall have complied with all provisions contained in
Section 5.4, including the Notice provision therein, and the applicable
requirements of Section 7.3, including the payment of the termination fee
pursuant to Section 7.3 (c); or

        (f)    by Paul-Son or B&G if there has been a breach of any
representation, warranty, covenant or agreement on the part of the
non-terminating party set forth in this Agreement, which breach will cause the
conditions set forth in Section 6.2(a) or (b) (in the case of termination by
B&G) or Section 6.3(a) or (b) (in the case of termination by Paul-Son) not to be
satisfied, and in any such case such breach shall be incapable of being cured
or, if capable of being cured, shall not have been cured within thirty (30) days
after written notice thereof shall have been received by the party alleged to be
in breach; or

        (g)  by Paul-Son or B&G if Ladenburg Thalmann & Co., Inc. does not
deliver the Fairness Opinion to Paul-Son's Board of Directors within six weeks
from the date of this Agreement, except where Ladenburg's failure to deliver
timely results from a delay or failure by such terminating party to deliver
information necessary to finalize the Fairness Opinion; or

        (h)  by B&G not later than twenty (20) days after delivery of the
Fairness Opinion, if the Fairness Opinion reflects a valuation of B&G and Bud
Jones which is materially different from the valuation thereof provided to
Paul-Son by Ladenburg Thalmann & Co., Inc. prior to the date of this Agreement.

SECTION 7.2    EFFECT OF TERMINATION    

        In the event of termination of this Agreement as provided in
Section 7.1, this Agreement shall immediately become void and there shall be no
liability or obligation on the part of Paul-Son or B&G or their respective
agents, administrators, officers, directors, stockholders or Affiliates, except
as set forth in Section 7.3 and except that such termination shall not limit
liability for a willful breach of this Agreement; provided that the provisions
of Sections 5.18, 7.2, 7.3 and Article VIII of this Agreement and the
Confidentiality Agreement shall remain in full force and effect and survive any
termination of this Agreement.

55

--------------------------------------------------------------------------------


SECTION 7.3    FEES AND EXPENSES    

        (a)  Except as set forth in this Section 7.3, all fees and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such expenses, whether or not the
Combination is consummated.

        (b)  B&G shall pay to Paul-Son a termination fee of $1.0 million via
wire transfer of same-day funds on the date B&G terminates this Agreement
pursuant to Section 7.1(d). B&G's payment of a termination fee pursuant to this
subsection shall be the sole and exclusive remedy of Paul-Son against B&G, its
affiliates or any of their respective directors, officers, employees, agents,
advisors or other representatives with respect to this Agreement and occurrences
giving rise to such payment.

        (c)  Paul-Son shall pay B&G a termination fee of $1.0 million via wire
transfer of same-day funds on the date Paul-Son terminates this Agreement
pursuant to Section 7.1(e). Paul-Son's payment of a termination fee pursuant to
this subsection shall be the sole and exclusive remedy of B&G against Paul-Son
and any of its Subsidiaries and their respective directors, officers, employees,
agents, advisors or other representatives with respect to this Agreement and
occurrences giving rise to such payment.

SECTION 7.4    AMENDMENT    

        This Agreement may be amended by the parties hereto, by action taken or
authorized by their respective boards of directors, to the extent required, at
any time before or after approval of the matters presented in connection with
the Combination by the stockholders of Paul-Son, but, after any such approval,
no amendment shall be made which by law requires further approval by such
stockholders without such further approval. This Agreement may not be amended
except by an instrument in writing signed on behalf of each of the parties
hereto.

SECTION 7.5    EXTENSION; WAIVER    

        At any time prior to the Closing Date, the parties hereto, by action
taken or authorized by their respective boards of directors, to the extent
required, may, to the extent legally allowed (i) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(ii) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto and (iii) waive compliance
with any of the agreements or conditions contained here. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument signed on behalf of such party.


ARTICLE VIII.

MISCELLANEOUS


SECTION 8.1    NON-SURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS    

        None of the representations, warranties and covenants and other
agreements in this Agreement or in any instrument delivered pursuant to this
Agreement, including any rights arising out of any breach of such
representations, warranties, covenants and other agreements, shall survive the
Effective Time, except for those covenants and agreements contained herein and
therein that by their terms apply or are to be performed in whole or in part
after the Effective Time and this Article VIII.

SECTION 8.2    NOTICES    

        All notices and other communications hereunder shall be in writing and
shall be deemed given if delivered personally, facsimiled (which is confirmed)
or mailed by registered or certified mail (return receipt requested) to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

        (a)  if to any of B&G, to

56

--------------------------------------------------------------------------------


Bourgogne et Grasset SA
ZI Beaune Savigney
21200 Beaune, France
Attention: Chief Executive Officer and President
Facsimile: 33 380 26 26 01

with a copy to

CMS Bureau Francis Lefebvre — New York
712 Fifth Avenue, 29th floor
New York, NY 10019
Attn: Carina Levintoff, Esq.
Facsimile: (212) 246-2951

Cooper Perskie April Niedelman Wagenheim & Levenson, P.A.
1125 Atlantic Avenue
Atlantic City, New Jersey 08401
Attn: Laura McAllister Cox, Esq.
Facsimile: (609) 348-5389

        (b)  if to Paul-Son, to

Paul-Son Gaming Corporation
1700 Industrial Road
Las Vegas, Nevada 89102
Attention: Chief Executive Officer and President
Facsimile: (702) 384-3813

with a copy to:

Kummer, Kaempfer, Bonner & Renshaw
3800 Howard Hughes Parkway
7th Floor
Las Vegas, NV 89109
Attn: Michael J. Bonner, Esq.
Facsimile: (702) 796-7181

SECTION 8.3    INTERPRETATION    

        When a reference is made in this Agreement to Sections, such reference
shall be to a Section of this Agreement unless otherwise indicated. The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words "include," "includes" or "including" are used in
this Agreement, they shall be deemed to be followed by the words "without
limitation." The phrase "made available" in this Agreement shall mean that the
information referred to has been made available if requested by the party to
whom such information is to be made available. The phrases "the date of this
Agreement," "the date hereof," and terms of similar import, unless the context
otherwise requires, shall be deemed to refer to April 11, 2002. All amounts set
forth in "dollars" or "$" shall refer to U.S. dollars unless otherwise expressly
provided in this Agreement.

SECTION 8.4    COUNTERPARTS    

        This Agreement may be executed in two or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
two or more counterparts have been signed by each of the parties and delivered
to the other parties, it being understood that all parties need not sign the
same counterpart.

57

--------------------------------------------------------------------------------


SECTION 8.5    ENTIRE AGREEMENT; NO THIRD PARTY BENEFICIARIES    

        This Agreement and all documents and instruments referred to herein
(a) constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof, and (b) except as provided in Section 5.10, are not
intended to confer upon any person other than the parties hereto any rights or
remedies hereunder; provided that the Confidentiality Agreement shall remain in
full force and effect until the Effective Time. Each party hereto agrees that,
except for the representations and warranties contained in this Agreement,
neither of Paul-Son nor B&G make any other representations or warranties, and
each hereby disclaims any other representations and warranties made by itself or
any of its officers, directors, employees, agents, financial and legal advisors
or other representatives, with respect to the execution and delivery of this
Agreement or the transactions contemplated hereby, notwithstanding the delivery
or disclosure to any of them or their respective representatives of any
documentation or other information with respect to any one or more of the
foregoing.

SECTION 8.6    GOVERNING LAW    

        This Agreement shall be governed and construed in accordance with the
laws of the State of Nevada without regard to any applicable conflicts of law.

SECTION 8.7    ASSIGNMENT    

        Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned or otherwise transferred by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and assigns.

SECTION 8.8    SEVERABILITY; JUDICIAL REVISION    

        Except to the extent that the application of this Section 8.8 would be
reasonably likely to have a Paul-Son Material Adverse Effect with respect to
Paul-Son or a B&G Material Adverse Effect with respect to B&G, the invalidity of
any portion hereof shall not affect the validity, force or effect of the
remaining portions hereof. If a court shall hold that the amount, duration,
geographic area or scope of any provision of this Agreement is excessive or
unreasonable under the circumstances then existing, the parties agree that such
provision may be judicially revised such that the maximum amount, duration,
geographic area or scope deemed reasonable under such circumstances by such
court shall be substituted for the stated amount, duration, geographic area or
scope.

SECTION 8.9    SPECIFIC PERFORMANCE    

        The parties hereto agree that the remedy at law for any breach of this
Agreement will be inadequate and that any party by whom this Agreement is
enforceable shall be entitled to specific performance in addition to any other
appropriate relief or remedy. Such party may, in its sole discretion, apply to a
court of competent jurisdiction for specific performance or injunctive or such
other relief as such court may deem just and proper in order to enforce this
Agreement or prevent any violation hereof and, to the extent permitted by
applicable laws, each party hereto waives any objection to the imposition of
such relief.

SECTION 8.10    CHOICE OF FORUM; ATTORNEYS' FEES    

        Any lawsuit, controversy, dispute or other proceeding in respect of this
Agreement shall be adjudicated by any court of competent jurisdiction sitting in
Clark County in the State of Nevada. For such purposes, the parties to this
Agreement hereby submit and consent to the jurisdiction of such courts. The
prevailing party in any lawsuit, controversy, dispute or other proceeding
relating to this Agreement shall be entitled to recover reasonable attorneys'
fees and other costs from the non-prevailing parties, in addition to any other
relief to which it may be entitled.

[Signature Page Follows]

58

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Paul-Son and B&G have caused this Agreement to be
signed by their respective duly authorized officers as of the date first written
above.

    "PAUL-SON"
PAUL-SON GAMING CORPORATION,
a Nevada corporation

 
 
By:
 
/s/  ERIC P. ENDY      

--------------------------------------------------------------------------------

Eric P. Endy, Chairman, President and Chief Executive Officer              
"B&G"
ETABLISSEMENTS BOURGOGNE ET GRASSET SA,
a société anonyme organized under the
laws of France

 
 
By:
 
/s/  GÉRARD P. CHARLIER      

--------------------------------------------------------------------------------

Gérard P. Charlier, President and
Chief Executive Officer

59

--------------------------------------------------------------------------------

Exhibit A

NOTE

60

--------------------------------------------------------------------------------

Exhibit B

Form of Warrant

61

--------------------------------------------------------------------------------

Exhibit C

Opinions of Counsel to Paul-Son

62

--------------------------------------------------------------------------------

Exhibit D

Endy Employment Agreement

63

--------------------------------------------------------------------------------

Exhibit E

Non-Competition Agreements

64

--------------------------------------------------------------------------------

Exhibit F

Opinion of Counsel to B&G

65

--------------------------------------------------------------------------------


REGISTRATION RIGHTS AGREEMENT


        REGISTRATION RIGHTS AGREEMENT dated as of this 11 day of April 2002,
among Paul-Son Gaming Corporation, a Nevada corporation (the "Company"), and the
stockholders of the Company listed on the signature pages hereto (collectively
the "Investors" or individually an "Investor").

        WHEREAS, the Investors own shares of the Common Stock, $0.01 par value
per share (the "Common Stock"), of the Company; and

        WHEREAS, the parties hereto deem it to be in their respective best
interests to set forth the rights of the Investors in connection with public
offerings and related matters.

        NOW, THEREFORE, in consideration of the premises and mutual covenants
and obligations hereinafter set forth, the Company and the Investors hereby
agree as follows:

        SECTION 1. Definitions. As used in this Agreement, the following terms
shall have the following meanings:

        (a)  "Commission" shall mean the Securities and Exchange Commission or
any other Federal agency at the time administering the Securities Act.

        (b)  "Exchange Act" shall mean the Securities Exchange Act of 1934 or
any successor Federal statute, and the rules and regulations of the Commission
promulgated thereunder, all as the same shall be in effect from time to time.

        (c)  "Other Shares" shall mean at any time those shares of Common Stock
which do not constitute Primary Shares or Registrable Shares.

        (d)  "Primary Shares" shall mean at any time the authorized but unissued
shares of Common Stock or shares of Common Stock held by the Company in its
treasury.

        (e)  "Permitted Transferee" shall mean any affiliate or associate (as
such terms are defined in Rule 12b-2 under the Exchange Act) of an Investor or
any transferee receiving not less than 25,000 shares of Common Stock from an
Investor or a Permitted Transferee to the extent such Investor or Permitted
Transferee assigns rights under this Agreement to such transferee pursuant to
Section 15.

        (f)    "Registrable Shares" shall mean all shares of Common Stock held
by an Investor or a Permitted Transferee, including those obtainable by exercise
or conversion of options, warrants or convertible securities, where the Investor
originally obtained the shares or other underlying securities from the Company,
Eric P. Endy, the Paul S. Endy Living Trust or any successor or assign of any of
the foregoing.

        (g)  "Requisite Holders" shall mean the holders of at least 25% of the
Registrable Shares as of the date of determination (based on Common Stock
equivalents), voting together as a single class.

        (h)  "Restricted Shares" shall mean the shares of Common Stock and any
other securities which by their terms are exercisable or exchangeable for or
convertible into Common Stock, and any securities received in respect thereof,
which are held by an Investor or any transferee of an Investor on the date of
determination and which may not then be sold immediately in a single transaction
pursuant to Rule 144.

        (i)    "Rule 144" shall mean Rule 144 promulgated under the Securities
Act or any successor rule thereto or any complementary rule thereto (such as
Rule 144A).

        (j)    "Securities Act" shall mean the Securities Act of 1933 or any
successor Federal statute and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.

--------------------------------------------------------------------------------




        (k)  "Share Exchange Agreement" shall mean the Agreement and Plan of
Exchange and Stock Purchase dated the date hereof between the Company and
Etablissements Bourgogne et Grasset SA.

        (l)    "Transfer" shall include any disposition of any Restricted Shares
or of any interest therein which would constitute a sale thereof within the
meaning of the Securities Act other than any such disposition pursuant to an
effective registration statement under the Securities Act and complying with all
applicable state securities and "blue sky" laws.

        SECTION 2. Required Registration. On any date more than two (2) years
after the Closing Date (as defined in the Share Exchange Agreement), if the
Company shall be requested in writing by the Requisite Holders to effect the
registration under the Securities Act of Registrable Shares either
(i) constituting at least 25% of the Registrable Shares or (ii) having a
proposed offering price of at least $1,000,000, the Company shall promptly use
its best efforts to effect the registration under the Securities Act of all
Registrable Shares requested by the Requisite Holders to be so registered;
provided, however, that the Company shall not be obligated to effect any
registration under the Securities Act except in accordance with the following
provisions:

        (a)  the Company shall not be obligated to use its best efforts to file
and cause to become effective (i) more than two registration statements
initiated pursuant to this Section 2 pursuant to which the Registrable Shares
included therein could have been effectively sold thereunder; provided, however,
that any registration proceeding begun pursuant to this Section 2 which is
subsequently withdrawn for any reason at the direction of the Company shall not
count towards such two registration statements which the holders of Registrable
Shares have the right to cause the Company to effect pursuant to this Section 2;
or (ii) any registration statement during any period in which any other
registration statement (other than on Form S-4 or Form S-8 promulgated under the
Securities Act or any successor forms thereto) pursuant to which Primary Shares
are to be or were sold has been filed and not withdrawn or has been declared
effective within the prior 90 days;

        (b)  the Company may delay the filing or effectiveness of any
registration statement for a period of up to 90 days after the date of a request
for registration pursuant to this Section 2 if (a) at the time of such request
the Company is engaged, or has fixed plans to engage within 90 days of the time
of such request, in a firm commitment underwritten public offering of Primary
Shares in which the holders of Restricted Shares may request the inclusion of
Registrable Shares pursuant to Section 3 or (b) the Company shall furnish to the
holders of Registrable Shares requesting such registration a certificate signed
by the President of the Company stating that, in the good faith judgment of the
Board of Directors of the Company, it would be seriously detrimental to the
Company and its stockholders for such registration statement to be filed and it
is therefore essential to defer the filing of such registration statement
(provided that the Company may not utilize the right set forth in this
clause (b) more than once in any twelve (12) month period); and

        (c)  with respect to any registration pursuant to this Section 2, the
Company may include in such registration, any Primary Shares or Other Shares;
provided, however, that if the managing underwriter advises the Company that the
inclusion of all Registrable Shares, Primary Shares and Other Shares proposed to
be included in such registration would interfere with the successful marketing
(including pricing) of the Registrable Shares proposed to be included in such
registration then the number of Registrable Shares, Primary Shares and Other
Shares proposed to be included in such registration shall be included in the
following order:

        (i)    first, the Registrable Shares requested to be included in such
registration (or, if necessary, the Registrable Shares pro rata, based upon the
number of Restricted Shares (based upon Common Stock equivalents) owned by each
holder thereof at the Registration Date);

2

--------------------------------------------------------------------------------

        (ii)  second, the Primary Shares; and

        (iii)  third, the Other Shares.

        SECTION 3. Piggyback Registration. If the Company at any time more than
two (2) years after the Closing Date proposes for any reason to register Primary
Shares or Other Shares under the Securities Act (other than on Form S-4 or
Form S-8 promulgated under the Securities Act or any successor forms thereto),
it shall promptly give written notice to the holders of Registrable Shares of
its intention to so register the Primary Shares or Other Shares and, upon
written request given by the holders of Registrable Shares within 30 days after
delivery of any such notice by the Company (which request shall specify the
number of Registrable Shares proposed to be included in such registration), the
Company shall use its best efforts to cause all such Registrable Shares to be
included in such registration on the same terms and conditions as the securities
otherwise being sold in such registration; provided, however, that if the
managing underwriter advises the Company that the inclusion of all Registrable
Shares or Other Shares proposed to be included in such registration would
interfere with the successful marketing (including pricing) of Primary Shares
proposed to be registered by the Company, then the number of Primary Shares,
Registrable Shares and Other Shares proposed to be included in such registration
shall be included in the following order:

        (i)    first, the Primary Shares;

        (ii)  second, the Registrable Shares requested to be included in such
registration (or, if necessary, the Registrable Shares pro rata, based upon the
number of Registrable Shares owned at the time by each holder thereof) and all
Other Shares, on pari passu basis.

        SECTION 4. Registrations on Form S-3.

        (a)  The Company shall use its reasonable best efforts to remain
qualified for the use of Form S-3 promulgated under the Securities Act or any
successor form thereto. The Requisite Holders shall have the right to request in
writing commencing at any time more than two (2) years after the Closing Date,
not more than a total of three (3) registrations on Form S-3 or such successor
form of Registrable Shares which request or requests shall (i) specify the
number of Registrable Shares intended to be sold or disposed of, (ii) state the
intended method of disposition of such Registrable Shares and (iii) relate to
Registrable Shares having an anticipated aggregate offering price of at least
$375,000. A requested registration on Form S-3 or any such successor form in
compliance with this Section 4 shall not count as a registration statement
initiated pursuant to Section 2 but shall otherwise be treated as a registration
initiated pursuant to, and shall, except as otherwise expressly provided in this
Section 4, be subject to the terms and conditions of Section 2. The foregoing to
the contrary notwithstanding, no registration statement may be requested under
this Section 4 within ninety (90) days after the effective date of (a) a
registration statement filed under Section 2 or (b) a registration statement
filed under Section 3 in which all requested Registrable Shares were included.

        (b)  Any provision of this Agreement to the contrary notwithstanding, if
the Share Exchange Agreement is terminated for any reason, then: (i) the
Requisite Holders shall have the right to request in writing commencing at any
time after the date of termination of the Share Exchange Agreement and
continuing for a two year period thereafter one (1) registration on Form S-3 or
any successor form, which request shall (A) state the intended number of
Registrable Shares to be sold or disposed of and (B) state the intended method
of disposition of such Registrable Shares; (ii) such registration shall be
subject to all applicable terms and provisions of this Agreement; and (iii) the
Investors shall have no other registration rights under this Agreement.

        SECTION 5. "Market Stand-Off" Agreement. If the Company at any time
shall register shares of Common Stock under the Securities Act (including any
registration pursuant to Sections 2, 3 or 4) for sale to the public, holders of
Registrable Shares shall not sell publicly, make any short sale of, grant

3

--------------------------------------------------------------------------------

any option for the purchase of, or otherwise dispose publicly of any Restricted
Shares (other than those shares of Common Stock included in such registration
pursuant to Sections 2, 3 or 4) without the prior written consent of the Company
for a period designated by the Company in writing to holders of Registrable
Shares, which period shall not begin more than 10 days prior to the
effectiveness of the registration statement pursuant to which such public
offering shall be made and shall not last more than 90 days after the effective
date of such registration statement.

        SECTION 6. Preparation and Filing. If and whenever the Company is under
an obligation pursuant to the provisions of this Agreement to use its best
efforts to effect the registration of any Registrable Shares, the Company shall,
as expeditiously as practicable:

        (a)  use its best efforts to cause a registration statement that
registers such Registrable Shares to become and remain effective for a period of
180 days or until all of such Registrable Shares have been disposed of (if
earlier); provided, however that in the case of any registration of Registrable
Shares on Form S-3 which are intended to be offered on a continuous or delayed
basis, such 180-day period shall be extended until all such Registrable Shares
are sold, provided that Rule 415, or any successor rule under the Securities
Act, permits an offering on a continuous or delayed basis, and provided further
that applicable rules under the Securities Act governing the obligation to
file a post-effective amendment permit, in lieu of filing a post-effective
amendment which (i) includes any prospectus required by Section 10(a) of the
Securities Act or (ii) reflects facts or events representing a material or
fundamental change in the information set forth in the registration statement,
the incorporation by reference of information required to be included in (i) and
(ii) above to be contained in periodic reports filed pursuant to Section 12 or
15(d) of the Exchange Act in the registration statement.

        (b)  furnish, at least five business days before filing a registration
statement that registers such Registrable Shares, a draft prospectus relating
thereto or any amendments or supplements relating to such a registration
statement or prospectus, to one counsel selected by the holders of such
Registrable Shares (the "Holders' Counsel") and copies of all such documents
proposed to be filed (it being understood that such five-business-day period
need not apply to successive drafts of the same document proposed to be filed so
long as such successive drafts are supplied to Holders' Counsel in advance of
the proposed filing by a period of time that is customary and reasonable under
the circumstances);

        (c)  prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective for
at least a period of 180 days or until all of such Registrable Shares have been
disposed of (if earlier) and to comply with the provisions of the Securities Act
with respect to the sale or other disposition of such Registrable Shares;

        (d)  notify in writing Holders' Counsel promptly (i) of the receipt by
the Company of any notification with respect to any comments by the Commission
with respect to such registration statement or prospectus or any amendment or
supplement thereto or any request by the Commission for the amending or
supplementing thereof or for additional information with respect thereto,
(ii) of the receipt by the Company of any notification with respect to the
issuance by the Commission of any stop order suspending the effectiveness of
such registration statement or prospectus or any amendment or supplement thereto
or the initiation or threatening of any proceeding for that purpose and (iii) of
the receipt by the Company of any notification with respect to the suspension of
the qualification of such Registrable Shares for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

        (e)  use its best efforts to register or qualify such Registrable Shares
under such other securities or blue sky laws of such states as the holders of
such Registrable Shares reasonably request and do any and all other acts and
things which may be reasonably necessary or advisable

4

--------------------------------------------------------------------------------




to enable the holders of such Registrable Shares to consummate the disposition
in such states of such Registrable Shares; provided, however, that the Company
will not be required to qualify generally to do business, subject itself to
general taxation or consent to general service of process in any jurisdiction
where it would not otherwise be required to do so but for this paragraph (e);

        (f)    furnish to the holders of such Registrable Shares such number of
copies of a summary prospectus or other prospectus, including a preliminary
prospectus, in conformity with the requirements of the Securities Act, and such
other documents as the holders of such Registrable Shares may reasonably request
in order to facilitate the public sale or other disposition of such Registrable
Shares;

        (g)  use its best efforts to cause such Registrable Shares to be
registered with or approved by such other governmental agencies or authorities
within the United States as may be necessary by virtue of the business and
operations of the Company to enable the holders of such Registrable Shares to
consummate the disposition of such Registrable Shares;

        (h)  notify the holders of such Registrable Shares on a timely basis at
any time when a prospectus relating to such Registrable Shares is required to be
delivered under the Securities Act within the appropriate period mentioned in
subparagraph (a) of this Section 6, of the occurrence of any event as a result
of which the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing and, at the
request of the holders of such Registrable Shares, prepare and furnish thereto
the holders of such Registrable Shares a reasonable number of copies of a
supplement to or amendment of such prospectus as may be necessary so that, as
thereafter delivered to the offerees of such shares, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing;

        (i)    make available for inspection by the holders of such Registrable
Shares, any underwriter participating in any disposition pursuant to such
registration statement and any attorney, accountant or other agent retained by
the holders of such Registrable Shares or any underwriter (collectively, the
"Inspectors"), all pertinent financial and other records, pertinent corporate
documents and properties of the Company (collectively, the "Records"), as shall
be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company's officers, directors and employees to
supply all information (together with the Records, the "Information") reasonably
requested by any such Inspector in connection with such registration statement.
Any of the Information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, shall
not be disclosed by the Inspectors unless (i) the disclosure of such Information
is necessary to avoid or correct a misstatement or omission in the registration
statement, (ii) the release of such Information is ordered pursuant to a
subpoena or other order from a court of competent jurisdiction or (iii) such
Information has been made generally available to the public. The holders of such
Registrable Shares agree that they will, upon learning that disclosure of such
Information is sought in a court of competent jurisdiction, give notice to the
Company and allow the Company, at the Company's expense, to undertake
appropriate action to prevent disclosure of the Information deemed confidential;

        (j)    use its best efforts to obtain from its independent certified
public accountants "cold comfort" letters in customary form and at customary
times and covering matters of the type customarily covered by cold comfort
letters;

        (k)  use its best efforts to obtain from its counsel an opinion or
opinions in customary form;

5

--------------------------------------------------------------------------------




        (l)    provide a transfer agent and registrar (which may be the same
entity and which may be the Company) for such Registrable Shares;

        (m)  issue to any underwriter to which a holder of Registrable Shares
may sell shares in such offering certificates evidencing such Registrable
Shares;

        (n)  list such Registrable Shares on any national securities exchange on
which any shares of the Common Stock are listed or, if the Common Stock is not
listed on a national securities exchange, use its best efforts to qualify such
Registrable Shares for inclusion on the automated quotation system of the
National Association of Securities Dealers, Inc. (the "NASD");

        (o)  otherwise use its best efforts to comply with all applicable rules
and regulations of the Commission and make available to its security holders, as
soon as reasonably practicable, earnings statements (which need not be audited)
covering a period of 12 months beginning within three months after the effective
date of the registration statement, which earnings statements shall satisfy the
provisions of Section 11(a) of the Securities Act; and

        (p)  use its best efforts to take all other steps necessary to effect
the registration of such Registrable Shares contemplated hereby.

        SECTION 7. Expenses. All expenses incurred by the Company in complying
with Section 6, including, without limitation, all registration and filing fees
(including all expenses incident to filing with the NASD), fees and expenses of
complying with securities and blue sky laws, printing expenses, fees and
expenses of the Company's counsel and accountants and fees and expenses of
Holders' Counsel, shall be paid by the Company; provided, however, that (i) all
underwriting discounts and selling commissions applicable to the Registrable
Shares shall not be borne by the Company but shall be borne by the holders of
such Registrable Shares, in proportion to the number of Registrable Shares sold
by each of them and (ii) the Company's obligation to pay or reimburse the fees
and expenses of Holders' Counsel shall be limited to $20,000 for each
registration statement filed pursuant to this Agreement.

        SECTION 8. Indemnification.

        (a)  In connection with any registration of any Registrable Shares under
the Securities Act, the Company shall indemnify and hold harmless the holders of
Registrable Shares, each underwriter, broker or any other person acting on
behalf of the holders of Registrable Shares and each other person, if any, who
controls any of the foregoing persons within the meaning of the Securities Act
against any losses, claims, damages or liabilities, joint or several (or actions
in respect thereof), to which any of the foregoing persons may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
registration statement under which such Registrable Shares were registered under
the Securities Act, any preliminary prospectus or final prospectus contained
therein or otherwise filed with the Commission in connection therewith, any
amendment or supplement thereto or any document incident to registration or
qualification of any Registrable Shares, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading or,
with respect to any prospectus, necessary to make the statements therein in
light of the circumstances under which they were made not misleading, or any
violation by the Company of the Securities Act or state securities or blue sky
laws applicable to the Company and relating to action or inaction required of
the Company in connection with such registration or qualification under such
state securities or blue sky laws; and shall reimburse the holders of
Registrable Shares, such underwriter, such broker or such other person acting on
behalf of the holders of Registrable Shares and each such controlling person for
any legal or other expenses reasonably incurred by any of them in connection
with investigating or defending any such loss, claim, damage, liability or

6

--------------------------------------------------------------------------------

action; provided, however, that the Company shall not be liable in any such case
to the extent that any such loss, claim, damage, liability or action arises out
of or is based upon (i) an untrue statement or alleged untrue statement or
omission or alleged omission made in said registration statement, preliminary
prospectus, final prospectus, amendment, supplement or document incident to
registration or qualification of any Registrable Shares in reliance upon and in
conformity with written information furnished to the Company by such holders or
their representatives or such underwriter specifically for use in the
preparation thereof or (ii) the failure of such holders, their representatives
or such underwriters to deliver a copy of the prospectus or any amendment or
supplement thereto after the Company has furnished such holder or underwriter
with sufficient copies thereof.

        (b)  In connection with any registration of Registrable Shares under the
Securities Act pursuant to this Agreement, each holder of Registrable Shares
shall severally indemnify and hold harmless (in the same manner and to the same
extent as set forth in the preceding paragraph of this Section 8) the Company,
each director of the Company, each officer of the Company who shall sign such
registration statement, each underwriter, broker or other person acting on
behalf of the holders of Registrable Shares, each other holder of Registrable
Shares and each person who controls any of the foregoing persons within the
meaning of the Securities Act with respect to any statement or omission from
such registration statement, any preliminary prospectus or final prospectus
contained therein or otherwise filed with the Commission, any amendment or
supplement thereto or any document incident to registration or qualification of
any Registrable Shares, if such statement or omission was made in reliance upon
and in conformity with written information furnished to the Company or such
underwriter by such holder of Registrable Shares specifically for use in
connection with the preparation of such registration statement, preliminary
prospectus, final prospectus amendment, supplement or document; provided,
however, that, other than for fraud or willful misconduct, the maximum amount of
liability in respect of such indemnification shall be limited, in the case of
each seller of Registrable Shares, to an amount equal to the net proceeds
actually received by such Seller from the sale of Registrable Shares effected
pursuant to such registration.

        (c)  Promptly after receipt by an indemnified party of notice of the
commencement of any action involving a claim referred to in the preceding
paragraphs of this Section 8, such indemnified party will give written notice to
the latter of the commencement of such action. In case any such action is
brought against an indemnified party, the indemnifying party will be entitled to
participate in and to assume the defense thereof, jointly with any other
indemnifying party similarly notified to the extent that it may wish, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be responsible for any
legal or other expenses subsequently incurred by the indemnified party in
connection with the defense thereof; provided, however, that if any indemnified
party shall have reasonably concluded that there may be one or more legal or
equitable defenses available to such indemnified party which are additional to
or conflict with those available to the indemnifying party, or that such claim
or litigation involves or could have an effect upon matters beyond the scope of
the indemnity agreement provided in this Section 8, the indemnifying party shall
not have the right to assume the defense of such action on behalf of such
indemnified party and such indemnifying party shall reimburse such indemnified
party and any person controlling such indemnified party for that portion of the
fees and expenses of any counsel retained by the indemnified party which is
reasonably related to the matters covered by the indemnity agreement provided in
this Section 8.

        (d)  If the indemnification provided for in this Section 8 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, claim, damage, liability or action referred to herein, then
the indemnifying party, in lieu of indemnifying such

7

--------------------------------------------------------------------------------




indemnified party hereunder, shall contribute to the amounts paid or payable by
such indemnified party as a result of such loss, claim, damage, liability or
action in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions which resulted in such loss, claim,
damage, liability or action as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

        SECTION 9. Underwriting Agreement. To the extent that the holders of
Registrable Shares shall enter into an underwriting or similar agreement, which
agreement contains provisions covering one or more issues addressed in Sections
5, 6, 7 or 8, the provisions contained in this Agreement shall control as
between the parties hereto.

        SECTION 10. Information by Holder. Each holder of Registrable Shares
shall furnish to the Company such written information regarding such holder and
the distribution proposed by such holder as the Company may reasonably request
in writing and as shall be reasonably required in connection with any
registration, qualification or compliance referred to in this Agreement.

        SECTION 11. Rule 144 and Rule 144A.

        With a view to making available the benefits of certain rules and
regulations of the Commission that may at any time permit the resale of the
Restricted Shares without registration, the Company will use its best efforts
to:

        (a)  make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act;

        (b)  file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and

        (c)  furnish to each holder of Restricted Shares forthwith upon request
a written statement by the Company as to its compliance with the reporting
requirements of Rule 144 and of the Securities Act and the Exchange Act, a copy
of the most recent annual or quarterly report of the Company, and such other
reports and documents so filed by the Company as such holder may reasonably
request in availing itself of any rule or regulation of the Commission allowing
such holder to sell any Restricted Shares without registration.

        SECTION 12. No Conflict of Rights. The Company represents and warrants
to the Investors that the registration rights granted hereunder do not conflict
with any other registration rights granted by the Company. The Company shall
not, after the date hereof, grant any registration rights which conflict with or
impair the registration rights granted hereby. Without limiting the generality
of the foregoing, in no event shall the Company grant any registration rights to
any holder of its securities which would allow such holder to: (a) include
securities in any registration filed under Section 2 unless under the terms of
such grant, such holder may include securities in such registration only to the
extent inclusion thereof would not reduce the amount of Registrable Shares
included therein; (b) make a demand registration which could have an effective
date within 90 days of the effective date of any registration filed pursuant to
Section 2 or (c) preclude exercise of rights under Section 3, provided that a
proration provision similar to the proviso in Section 3 in favor of such holder
would not violate this Section 12.

        SECTION 13. Termination. This Agreement shall terminate and be of no
further force or effect when there shall not be any Restricted Shares. Moreover,
the registration rights set forth in this Agreement shall not be available to
any Investor or Permitted Transferee if all of the Registrable

8

--------------------------------------------------------------------------------


Securities then owned by such Investor or Permitted Transferee can be sold by
such Investor immediately pursuant to Rule 144.

        SECTION 14. Successors and Assigns. This Agreement shall bind and inure
to the benefit of the Company and the Investors and, subject to Section 15, the
respective successors and assigns thereof.

        SECTION 15. Assignment. Subject to the terms hereof, an Investor may
assign rights hereunder to one or more Permitted Transferees of Restricted
Shares; provided, however, that each such Permitted Transferee shall, as a
condition to the effectiveness of such assignment, be required to execute a
counterpart to this Agreement agreeing to be treated as the seller or transferor
hereunder whereupon such purchaser or transferee shall have the benefits of, and
shall be subject to the restrictions contained in, this Agreement.

        SECTION 16. Entire Agreement. This Agreement contains the entire
agreement among the parties with respect to the subject matter hereof, and
supersedes all prior and contemporaneous arrangements or understandings with
respect to the subject matter hereof.

        SECTION 17. Notices. All notices, requests, consents and other
communications hereunder to any party shall be deemed to be sufficient if
contained in a written instrument delivered in person or sent by facsimile,
nationally-recognized overnight courier or first class registered or certified
mail, return receipt requested, postage prepaid, addressed to such party at the
address set forth below or such other address as may hereafter be designated in
writing by such party to the other parties:

 
   
   
    (i)   if to the Company, to:
Paul-Son Gaming Corporation
1700 Industrial Road
Las Vegas, Nevada 89102
Attn: Chief Executive Officer and President
Fax: (702) 284-3863               with a copy to:         Kummer Kaempfer
Bonner & Renshaw
3800 Howard Hughes Parkway
7th Floor
Las Vegas, Nevada 89109
Attn: Michael J. Bonner, Esq.
Fax: (702) 796-7181               (ii)   if to the Investors, or any of them,
to:
[Name of the Investor]
c/o Bourgogne et Grasset SA
ZI Beaune Savigny
21200 Beaune, Francee
Attn: Chief Executive Officer and President
Fax: 33 380 26 26 01               with a copy to:         CMS Bureau Francis
Lefebvre-New York
712 Fifth Avenue, 29th floor
New York, New York 10019
Attn: Carina Levintoff, Esq.
Fax: (212) 246-2951

9

--------------------------------------------------------------------------------

All such notices, requests, consents and other communications shall be deemed to
have been delivered (a) in the case of personal delivery or delivery by
facsimile, on the date of such delivery, (b) in the case of dispatch by
nationally-recognized overnight courier, on the next business day following such
dispatch and (c) in the case of mailing, on the third business day after the
posting thereof.

        SECTION 18. Modifications; Amendments; Waivers. The terms and provisions
of this Agreement may not be modified or amended, nor may any provision be
waived, except pursuant to a writing signed by the Company and the Requisite
Holders.

        SECTION 19. Counterparts. This Agreement may be executed in any number
of counterparts, and each such counterpart hereof shall be deemed to be an
original instrument, but all such counterparts together shall constitute but one
agreement.

        SECTION 20. Headings. The headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.

        SECTION 21. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada without regard to
any choice of law or conflicts of law doctrine (whether of the State of Nevada
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Nevada.

10

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the date first written above.

    PAUL-SON GAMING CORPORATION
 
 
By:
 
/s/  ERIC P. ENDY      

--------------------------------------------------------------------------------

Eric P. Endy, Chairman, President and Chief Executive Officer              
HOLDING WILSON SA
 
 
By:
 
/s/  FRANCOIS CARRETTE      

--------------------------------------------------------------------------------

Francois Carrette, President               COMPAGNIE D' ARBITRAGE FINANCIER ET
FONCIER
 
 
By:
 
/s/  BENOIT AUCOUTURIER      

--------------------------------------------------------------------------------

Benoit Aucouturier, Chief Executive Officer               BELLANGER-SOPROMAT
 
 
By:
 
/s/  GÉRARD P. CHARLIER      

--------------------------------------------------------------------------------

Name: Gérard P. Charlier
Title:          
 
 
/s/  GÉRARD P. CHARLIER      

--------------------------------------------------------------------------------

Gérard P. Charlier
 
 
/s/  CHRISTOPHE GASSIES      

--------------------------------------------------------------------------------

Christophe Gassies
 
 
/s/  CLAIRE CHARLIER      

--------------------------------------------------------------------------------

Claire Charlier
 
 
/s/  FRANCOIS CARRETTE      

--------------------------------------------------------------------------------

Francois Carrette
 
 
/s/  ELIZABETH CARRETTE      

--------------------------------------------------------------------------------

Elizabeth Carrette
 
 
/s/  BENOIT AUCOUTURIER      

--------------------------------------------------------------------------------

Benoit Aucouturier
 
 
/s/  LAURENCE BELLANGER      

--------------------------------------------------------------------------------

Laurence Bellanger

11

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.01
AGREEMENT AND PLAN OF EXCHANGE AND STOCK PURCHASE
R E C I T A L S
ARTICLE I. CLOSING; PURCHASE; EXCHANGE
ARTICLE II. PROCEDURES; TAX TREATMENT
ARTICLE III. REPRESENTATIONS AND WARRANTIES OF B&G
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF PAUL-SON
ARTICLE V. COVENANTS
ARTICLE VI. CONDITIONS TO COMBINATION
ARTICLE VII. TERMINATION AND AMENDMENT
ARTICLE VIII. MISCELLANEOUS
REGISTRATION RIGHTS AGREEMENT
